Exhibit 10.1

 



EXECUTION VERSION

 



--------------------------------------------------------------------------------

 

 

LOAN AND SECURITY AGREEMENT

 

dated as of October 1, 2014

 

among

 

VAULTLOGIX, LLC,
as Borrower,

 

THE ENTITIES PARTY HERETO,
as Guarantors,

 

THE ENTITIES PARTY HERETO,
as Lenders,

 

and

 

WHITE OAK GLOBAL ADVISORS, LLC,
as Administrative Agent

 

 



--------------------------------------------------------------------------------



 

 

 

 



 



TABLE OF CONTENTS

 



ARTICLE I   CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION   1        
SECTION 1.01 CERTAIN DEFINED TERMS 1         SECTION 1.02 CERTAIN RULES OF
CONSTRUCTION 27       ARTICLE II   CREDIT EXTENSIONS   29         SECTION 2.01
TERM LOANS 29         SECTION 2.02 INTEREST 29         SECTION 2.03 PAYMENTS AND
PREPAYMENTS OF PRINCIPAL 30         SECTION 2.04 CERTAIN FEES 32         SECTION
2.05 BROKERS AND FINANCIAL ADVISORS 32         SECTION 2.06 MANNER OF PAYMENTS
32         SECTION 2.07 INCREASED COSTS 33         SECTION 2.08 PAYMENTS FREE OF
TAXES 34         SECTION 2.09 SHARING OF PAYMENTS 38         SECTION 2.10
PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE DEDUCTIONS
AUTOMATICALLY 39         SECTION 2.11 REPLACEMENT OF LENDERS 40         SECTION
2.12 AGREEMENT BY ADMINISTRATIVE AGENT AND LENDERS 41       ARTICLE III   THE
COLLATERAL   42         SECTION 3.01 GRANT OF SECURITY INTEREST 42        
SECTION 3.02 ADMINISTRATIVE AGENT’S RIGHTS REGARDING THE COLLATERAL 42        
SECTION 3.03 GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL;
ADDITIONAL INTELLECTUAL PROPERTY 45         SECTION 3.04 AUTHORIZATION TO FILE
FINANCING STATEMENTS 45       ARTICLE IV   CONDITIONS TO EFFECTIVENESS   46    
    SECTION 4.01 CONDITIONS PRECEDENT 46       ARTICLE V   REPRESENTATIONS AND
WARRANTIES   49         SECTION 5.01 CORPORATE EXISTENCE AND POWER 49        
SECTION 5.02 CORPORATE AUTHORIZATION; NO CONTRAVENTION 49         SECTION 5.03
GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS 50         SECTION 5.04 BINDING
EFFECT 51         SECTION 5.05 LITIGATION 51         SECTION 5.06 NO DEFAULTS 51

 



 

 

  

  SECTION 5.07 EMPLOYEE BENEFIT PLANS 51         SECTION 5.08 USE OF PROCEEDS 52
        SECTION 5.09 TITLE TO PROPERTIES 52         SECTION 5.10 TAXES 52      
  SECTION 5.11 FINANCIAL CONDITION 52         SECTION 5.12 ENVIRONMENTAL MATTERS
53

 



  SECTION 5.13 MARGIN REGULATIONS; REGULATED ENTITIES 53         SECTION 5.14
SWAP OBLIGATIONS 53         SECTION 5.15 INTELLECTUAL PROPERTY 54        
SECTION 5.16 EQUITY INTERESTS HELD BY BORROWER; EQUITY INTERESTS IN BORROWER 54
        SECTION 5.17 INSURANCE 54         SECTION 5.18 COLLATERAL AND COLLATERAL
DOCUMENTS 54         SECTION 5.19 LABOR RELATIONS 55         SECTION 5.20
SOLVENCY 55         SECTION 5.21 FULL DISCLOSURE 55       ARTICLE VI
  AFFIRMATIVE COVENANTS  56         SECTION 6.01 FINANCIAL STATEMENTS 56        
SECTION 6.02 CERTIFICATES; OTHER INFORMATION 57         SECTION 6.03 NOTICES 59
        SECTION 6.04 PAYMENT OF CERTAIN OBLIGATIONS 60         SECTION 6.05
PRESERVATION OF EXISTENCE, ETC. 60         SECTION 6.06 MAINTENANCE OF
PROPERTIES 61         SECTION 6.07 MAINTENANCE OF INSURANCE 61         SECTION
6.08 COMPLIANCE WITH LAWS 61         SECTION 6.09 BOOKS AND RECORDS 62        
SECTION 6.10 INSPECTION RIGHTS; LENDER MEETINGS 62         SECTION 6.11 USE OF
PROCEEDS 62         SECTION 6.12 COLLATERAL ACCOUNTS AND EXCLUDED ACCOUNTS 62  
      SECTION 6.13 FINANCIAL COVENANTS 63         SECTION 6.14 PROTECTION OF
INTELLECTUAL PROPERTY RIGHTS 64         SECTION 6.15 LITIGATION COOPERATION 64  
      SECTION 6.16 ERISA COMPLIANCE 64         SECTION 6.17 MATERIAL CONTRACTS
65         SECTION 6.18 FURTHER ASSURANCES 65         SECTION 6.19 CONSOLIDATED
LEVERAGE RATIO 65

 



 

 

 

ARTICLE VII   NEGATIVE COVENANTS  66         SECTION 7.01 LIENS 66        
SECTION 7.02 INVESTMENTS 68         SECTION 7.03 DEBT 68         SECTION 7.04
FUNDAMENTAL CHANGES 70         SECTION 7.05 DISPOSITIONS 71         SECTION 7.06
RESTRICTED PAYMENTS 72         SECTION 7.07 CAPITAL EXPENDITURES 72        
SECTION 7.08 TRANSACTIONS WITH AFFILIATES 73         SECTION 7.09 BURDENSOME
AGREEMENTS 73         SECTION 7.10 USE OF PROCEEDS 73         SECTION 7.11
CERTAIN GOVERNMENTAL REGULATIONS 74         SECTION 7.12 DISQUALIFIED EQUITY
INTERESTS 74

 



ARTICLE VIII   EVENTS OF DEFAULT AND REMEDIES 74         SECTION 8.01 EVENTS OF
DEFAULT 74         SECTION 8.02 RIGHTS AND REMEDIES 77       ARTICLE IX  
ADMINISTRATIVE AGENT  82         SECTION 9.01 APPOINTMENT AND AUTHORIZATION OF
ADMINISTRATIVE AGENT 82         SECTION 9.02 RIGHTS AS A LENDER 82        
SECTION 9.03 EXCULPATORY PROVISIONS 82         SECTION 9.04 RELIANCE BY
ADMINISTRATIVE AGENT 83         SECTION 9.05 DELEGATION OF DUTIES 84        
SECTION 9.06 RESIGNATION OF ADMINISTRATIVE AGENT 84         SECTION 9.07
NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS 84         SECTION 9.08
NO OTHER DUTIES, ETC. 85         SECTION 9.09 ADMINISTRATIVE AGENT MAY FILE
PROOFS OF CLAIM 85         SECTION 9.10 GUARANTY MATTERS 85         SECTION 9.11
COLLATERAL AND OTHER MATTERS 86       ARTICLE X   GENERAL PROVISIONS  87        
SECTION 10.01 AMENDMENTS, ETC. 87         SECTION 10.02 NOTICES; ELECTRONIC
COMMUNICATIONS 89         SECTION 10.03 NO WAIVER; CUMULATIVE REMEDIES 91      
  SECTION 10.04 EXPENSES; INDEMNITY; DAMAGE WAIVER 92         SECTION 10.05
PAYMENTS SET ASIDE 93

 



 

 

 

 

 

  SECTION 10.06 SUCCESSORS AND ASSIGNS 94         SECTION 10.07 TREATMENT OF
CERTAIN INFORMATION; CONFIDENTIALITY 98         SECTION 10.08 RIGHT OF SETOFF 99
        SECTION 10.09 INTEREST RATE LIMITATION 99         SECTION 10.10
COUNTERPARTS; INTEGRATION; EFFECTIVENESS 99         SECTION 10.11 SURVIVAL OF
REPRESENTATIONS AND WARRANTIES 100         SECTION 10.12 SEVERABILITY 100      
  SECTION 10.13 PATRIOT ACT NOTICE 100         SECTION 10.14 GUARANTY 100      
  SECTION 10.15 TIME OF THE ESSENCE 107         SECTION 10.16 GOVERNING LAW;
JURISDICTION; ETC. 107         SECTION 10.17 WAIVER OF RIGHT TO JURY TRIAL 108



 



SCHEDULES     1.01-A Schedule of Certain Material Contracts 2.01 Schedule of
Lenders; Commitments; Percentage Shares 5.05 Schedule of Certain Litigation 5.08
Schedule of Permitted Uses of Proceeds of Term Loans 5.16 Schedule of Equity
Interests Held by Borrower; Equity Interests in Borrower 5.19 Schedule of
Certain Labor Issues 6.12 Schedule of Collateral Accounts and Excluded Accounts
7.01 Schedule of Certain Permitted Liens 7.03 Schedule of Certain Permitted Debt
10.02 Administrative Agent’s Office; Certain Addresses for Notices     EXHIBITS
    A Form of Compliance Certificate B Form of Consolidated Excess Cash Flow
Certificate C Form of Consolidated Leverage Ratio Certificate D Form of
Assignment and Assumption

  



ii

 

 

Loan And Security Agreement

 

This Loan And Security Agreement, dated as of October 1, 2014, is among
Vaultlogix, LLC a Delaware limited liability company (“Borrower”), the entities
from time to time party hereto as Guarantors, the several entities from time to
time party to this Agreement as Lenders and White Oak Global Advisors, LLC, a
Delaware limited liability company, as Administrative Agent.

 

Recitals

 

WHEREAS Borrower and Guarantors have requested that Lenders make available to
Borrower the extensions of credit referenced herein on the terms and conditions
contained herein; and

 

WHEREAS Lenders have agreed severally to make available to Borrower the
extensions of credit referenced herein on the terms and conditions contained
herein;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

Agreement

 

Article I

Certain Defined Terms; Certain Rules Of Construction

 

Section 1.01    Certain Defined Terms.

 

As used herein:

 

“Account Debtor” means any Person who is or may become obligated with respect
to, or on account of, an Account, Chattel Paper or General Intangible (including
a payment intangible (as that term is defined in the Uniform Commercial Code)).

 

“Accounts” means, as to any Person, all accounts (as that term is defined in the
Uniform Commercial Code) now owned or hereafter acquired by such Person (or in
which such Person has rights or the power to transfer rights to a secured
party), including: (a) all “accounts” (as that term is defined in the Uniform
Commercial Code), “payment intangibles” (as that term is defined in the Uniform
Commercial Code), other receivables, book debts, all other rights to payment
and/or reimbursement of every kind and description, including under governmental
entitlement programs, and all other forms of obligations (other than forms of
obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
Uniform Commercial Code); (b) all of such Person’s rights in, to and under all
purchase orders or receipts for goods or services; (c) all of such Person’s
rights to any goods represented by any of the foregoing (including unpaid
sellers’ rights or rescission, replevin, reclamation and stoppage in transit and
rights to returned, reclaimed or repossessed goods); (d) all rights to payment
due to such Person for Goods or other property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Person or in connection with any other transaction
(whether or not yet earned by performance on the part of such Person); and (e)
all collateral security of any kind given by any Account Debtor or any other
Person with respect to any of the foregoing.

 



 

 

 

“Acquisition” means the acquisition by Parent Guarantor of all of the
outstanding Equity Interests of Borrower, Data Protection and U.S. Data pursuant
to the Acquisition Agreement.

 

“Acquisition Agreement” means that certain Interest Purchase Agreement, dated as
of March 19, 2014, by and among Borrower, Data Protection, U.S. Data, London Bay
- VL Acquisition Company, LLC, Tier 1 Solutions, Inc. and Parent Guarantor.

 

“Administrative Agent” means, at any time, the administrative agent for the
Lending Parties under each of the Loan Documents (which, initially, shall be
White Oak and, thereafter, shall include any successor appointed in accordance
with Section 9.06).

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify Borrower,
Guarantors and each other Lending Party.

 

“Administrative Detail Form” means an administrative detail form in a form
supplied by, or otherwise acceptable to, Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders.

 

“Agreement” means this Loan and Security Agreement.

 

“Anti-Terrorism Law” means, collectively: (a) the Patriot Act; (b) the Executive
Order; (c) the Trading With the Enemy Act (50 U.S.C. § 1 et seq.); and (d) any
similar Law enacted in the United States following the date of this Agreement.

 

“Applicable Guarantor” has the meaning ascribed thereto in Section 10.14(a).

 

“Applicable Guarantor Subordinated Debt” has the meaning ascribed thereto in
Section 10.14(i).

 

“Applicable Guarantor Subordinated Debt Payments” has the meaning ascribed
thereto in Section 10.14(i).

 



2

 

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities,
which Person is administered or managed by (a) a Lending Party, (b) an Affiliate
of a Lending Party or (c) an entity or an Affiliate of an entity that
administers or manages a Lending Party; provided that an “Approved Fund” shall
not include any Loan Party or any of its Affiliates.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lending Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by Administrative Agent,
substantially in the form attached hereto as Exhibit D.

 

“Attributable Debt” means, on any date of determination: (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP;
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet for
Borrower for the Fiscal Year ended December 31, 2013 and the related
consolidated statements of income or operations, members’ equity and cash flows
for such Fiscal Year, including the notes thereto, together with the opinion
issued thereon by the independent accountants that prepared such financial
statements.

 

“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.).

 

“Bankruptcy Laws” means, collectively: (a) the Bankruptcy Code; and (b) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor-relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Base Rate” means an interest rate equal to the sum of: (a) the greater of (i)
the LIBOR Index Rate, as adjusted as of each LIBOR Index Adjustment Date and
(ii) 1.00% per annum; plus (b) 1100 basis points per annum.

 

“Books and Records” means, as to any Person, all of such Person’s books and
records including ledgers, federal and state tax returns, records regarding such
Person’s assets or liabilities, business operations or financial condition, and
all computer programs or storage or any equipment containing such information.

 

“Borrower” has the meaning ascribed thereto in the introductory paragraph
hereof.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, San Francisco, California and New York, New York or the city and
state where Administrative Agent’s Office is located.

 



3

 

 

“Capital Expenditures” means, with respect to any Person, all expenditures
(whether paid in cash or other consideration or accrued as a liability and
including that portion of capital leases that is capitalized on the balance
sheet of such Person including in connection with a sale-leaseback transaction)
by such Person for the acquisition or leasing of fixed or capital assets or
additions to equipment (including replacements, capitalized repairs and
improvements during such period) that are required to be capitalized under GAAP
on a balance sheet of such Person. For purposes of this definition: (a) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment owned by such Person thereof or with insurance proceeds
shall be included in Capital Expenditures only to the extent of the gross amount
of such purchase price minus the credit granted by the seller of such equipment
for such equipment being traded in at such time, or the amount of such proceeds,
as the case may be; and (b) an acquisition to the extent made with the proceeds
of a Disposition in accordance with Section 7.05(c) shall not constitute a
“Capital Expenditure.”

 

“Cash Equivalents” means, as to any Person: (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (but only so long as the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
twelve months from the date of acquisition; (b) securities issued by any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than ninety days
from the date of acquisition and having one of the two highest ratings from
either Standard & Poor’s Corporation or Moody’s Investors Service, Inc.; (c)
domestic and Eurodollar certificates of deposit, time or demand deposits or
bankers’ acceptances maturing within six months after the date of acquisition
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by: (i) any Lender; and (ii) any commercial bank organized under the
laws of the United States or any state thereof or the District of Columbia
having combined capital and surplus of not less than $250,000,000.00; (d)
repurchase obligations with a term of not more than thirty days for underlying
securities of the types described in clause (a) and (b) of this definition
entered into with any bank meeting the qualifications specified in clause (c) of
this definition; (e) commercial paper issued by the parent corporation of any
Lender or any commercial bank (provided that the parent corporation and the bank
are both incorporated in the United States) having capital and surplus in excess
of $250,000,000.00 and commercial paper issued by any Person incorporated in the
United States, which commercial paper is rated at least A-1 or the equivalent
thereof by Standard & Poor’s Corporation or at least P-1 or the equivalent
thereof by Moody’s Investors Service, Inc., and in each case maturing not more
than ninety days after the date of acquisition by such Person; and (f)
investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (e) of
this definition.

 

“CFC” has the meaning ascribed thereto in the definition of “Excluded Equity”
contained herein.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything to the contrary
contained herein: (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.

 



4

 

 

“Change of Control” means: (a) an event or series of events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 20.00% or more of the Equity
Interests of Borrower entitled to vote for members of the board of directors or
equivalent governing body of Borrower on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or (b) the failure of Borrower to own directly or
indirectly, beneficially and of record, 100.00% of the aggregate ordinary voting
power and economic interests represented by the issued and outstanding Equity
Interests of each Subsidiary (or such lesser percentage as may be owned,
directly or indirectly, as of the Effective Date or the later acquisition
thereof), except where such failure occurs as a result of a transaction or
circumstance otherwise expressly permitted by the Loan Documents.

 

“Chattel Paper” means, as to any Person, all chattel paper (as that term is
defined in the Uniform Commercial Code), including electronic chattel paper (as
that term is defined in the Uniform Commercial Code), now owned or hereafter
acquired by such Person (or in which such Person has rights or the power to
transfer rights to a secured party).

 

“Claims” means, collectively, any claim or cause of action based upon or arising
out of this Agreement, the other Loan Documents or any of the transactions
contemplated hereby or thereby, including contract claims, tort claims, breach
of duty claims, and all other common law or statutory claims.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, all right, title and interest of each Loan
Party that is a party hereto, whether now owned or hereafter acquired or arising
(or in which such Loan Party has rights or the power to transfer rights to a
secured party), in, to or upon all Accounts, Chattel Paper, Collateral Accounts,
commercial tort claims, Documents, Equipment, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Permits,
Supporting Obligations, Books and Records, and all other assets of such Loan
Party and all Proceeds (in whatever form or nature) of the foregoing; provided
that, notwithstanding the foregoing, “Collateral” shall not include Excluded
Property of any such Loan Party.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Collateral, in each case, in form and substance reasonably satisfactory
to Administrative Agent.

 



5

 

 

“Collateral Accounts” means all commodity accounts, deposit accounts and
securities accounts (in each case, as defined in the Uniform Commercial Code) of
any Loan Party that is a party hereto other than the Excluded Accounts.

 

“Collateral Documents” means, collectively: (a) this Agreement; (b) each Control
Agreement entered into in connection with this Agreement; (c) each Intellectual
Property assignment or security agreement, each in form and substance
satisfactory to Administrative Agent, entered into in connection with this
Agreement; (d) each Deed of Trust; (e) any security agreement or other document
similar to the documents referred to in clauses (a) through (d) of this
definition executed on or after the Effective Date pursuant to the terms hereof
or otherwise in connection with the transactions contemplated hereby; and (f)
all financing statements (or comparable documents now or hereafter filed in
accordance with the Uniform Commercial Code or other comparable Law) against
Borrower or any Loan Party that is a party hereto or any other Loan Document as
debtor in favor of Administrative Agent, for the benefit of itself and each
other Lending Party (or any of the foregoing), as secured party.

 

“Commitment” means, as to any Lender at any time, its obligation to make a Term
Loan to Borrower in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01;
provided that, following the making by any Lender of its Term Loan on the
Effective Date in accordance with the provisions hereof, the Commitment of such
Lender shall be zero.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

 

“Connection Income Taxes” means Other Connection Taxes which are imposed on or
measured by net income (however denominated) or which are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, the sum for such period of (without duplication): (a)
Consolidated Net Income; plus (b) Consolidated Interest Expense (net of interest
income) to the extent included in the determination of such Consolidated Net
Income; plus (c) and all amounts treated as expenses for depreciation and the
amortization of intangibles of any kind, but in each case only to the extent
included in the determination of such Consolidated Net Income; plus (d) all
accrued taxes on or measured by income, but in each case only to the extent
included in the determination of such Consolidated Net Income; provided that,
for purposes of the calculation of Consolidated EBITDA for any period,
Consolidated Net Income for such period shall be computed without giving effect
to any non-cash extraordinary, non-recurring, transactional or unusual gains
that would otherwise be added, or non-cash losses or expenses that would
otherwise be deducted, in calculating Consolidated Net Income for such period.
These non-cash items include foreign exchange gains and losses, goodwill
impairment and change in fair value of derivative liabilities.

 



6

 

 

“Consolidated Excess Cash Flow” means, for any period, the amount, if any, by
which: (a) Consolidated EBITDA for such period; exceeds (b) the sum for such
period of (without duplication): (i) Capital Expenditures actually made in cash
by Borrower and its Subsidiaries (net of any insurance proceeds, condemnation
awards or proceeds relating to any financing with respect to such expenditures);
plus (ii) taxes on or measured by income paid in cash by Borrower and its
Subsidiaries; plus (iii)           Restricted Payments paid in cash by Borrower
and permitted by Section 7.06(d); plus iv)           Consolidated Interest
Expense (exclusive of any debt discount) paid in cash by Borrower and its
Subsidiaries; plus (v) scheduled principal payments on account of the Term Loans
under Section 2.03(c)(i) and scheduled principal payments on account of capital
leases and other Debt (other than Debt outstanding hereunder) of Borrower and
its Subsidiaries, but in each of the foregoing cases solely to the extent paid
in cash; plus (vi) optional principal payments on account of the Term Loans in
accordance with Section 2.03(b); plus (vii) the amount, if any, by which (A) the
current assets (exclusive of cash and Cash Equivalents) of Borrower and its
Subsidiaries at the end of such period is greater than the current assets
(exclusive of cash and Cash Equivalents) of Borrower and its Subsidiaries at the
beginning of such period; plus (viii) the amount if any by which (A) the current
liabilities (exclusive of the current portion of long term Debt) of Borrower and
its Subsidiaries at the end of such period is less than (B) the current
liabilities (exclusive of the current portion of long term Debt) of Borrower and
its Subsidiaries at the beginning of such period; minus (viii) the amount, if
any, by which (A) the current assets (exclusive of cash and Cash Equivalents) of
Borrower and its Subsidiaries at the end of such period is less than (B) the
current assets (exclusive of cash and Cash Equivalents) of Borrower and its
Subsidiaries at the beginning of such period; minus (ix) the amount if any by
which (A) the current liabilities (exclusive of the current portion of long term
Debt) of Borrower and its Subsidiaries at the end of such period is greater than
(B) the current liabilities (exclusive of the current portion of long term Debt)
of Borrower and its Subsidiaries at the beginning of such period.

 

“Consolidated Excess Cash Flow Certificate” means a certificate substantially in
the form of Exhibit B.

 

“Consolidated Excess Cash Flow Percentage” means: (a) at any time that an Event
of Default exists, 100.00%; (b) if the Outstanding Amount of all Obligations is
greater than or equal to two times Consolidated EBITDA for the most recently
ended Fiscal Quarter, 50.00%; (c) if the Outstanding Amount of all Obligations
is less than two times Consolidated EBITDA but greater than or equal to one
times Consolidated EBITDA for the most recently ended Fiscal Quarter, 40.00%;
and (d) if the Outstanding Amount of all Obligations is less than one times
Consolidated EBITDA for the most recently ended Fiscal Quarter, 30.00%.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of any
Fiscal Quarter for the Fiscal Quarter ending on such date, subject to Security
Agreement 1.02(f), the ratio of: (a) the sum for such period of (without
duplication): (i) Consolidated EBITDA; plus (ii) operating lease expense for
Borrower and its Subsidiaries; minus (iii) all payments in cash for taxes on or
measured by income made by Borrower and its Subsidiaries; minus (iv) Capital
Expenditures actually made in cash by Borrower and its Subsidiaries (net of any
insurance proceeds, condemnation award or proceeds relating to any financing
with respect to such expenditures); minus (v) Restricted Payments paid in cash
by Borrower; plus (vi) cash on hand at the end of the last day of such Fiscal
Quarter; to (b) the sum for such period of: (i) Consolidated Interest Expense;
plus (ii) the aggregate amount of mandatory principal prepayments actually made
or required to be made on the Term Loans under Section 2.03(c)(i); plus (iii)
operating lease expense for Borrower and its Subsidiaries; plus (iv) without
duplication, all required principal payments and all principal payments made for
future periods made with respect to capital leases and other Debt (other than
Debt outstanding hereunder).

 



7

 

 

“Consolidated Funded Debt” means, as of any date of determination, for Borrower
and its Subsidiaries on a consolidated basis, the sum of (without duplication):
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; plus (b) all purchase money Debt; plus (c) all direct
obligations arising under letters of credit (whether standby or commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
plus (d) all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business); plus (e) all Attributable Debt; plus (f) all Guarantees with respect
to outstanding Debt of the types specified in clauses (a) through (e) of this
definition of Persons other than Borrower or any Subsidiary thereof; plus (g)
all obligations in respect of Disqualified Equity Interests; plus (h) all Debt
of the types referred to in clauses (a) through (g) of this definition of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Borrower or a Subsidiary is a
general partner or joint venturer, unless such Debt is expressly made
non-recourse to Borrower or such Subsidiary; provided that Consolidated Funded
Debt shall not include (without duplication): (i) Debt in respect of Swap
Contracts; or (ii) obligations to the extent that such obligations are indirect,
contingent obligations (other than contingent obligations with respect to the
undrawn face amount of letters of credit).

 

“Consolidated Interest Expense” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum for such period of (without
duplication): (a) all interest, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets; plus (b)
all payments made under interest rate Swap Contracts to the extent not included
in clause (a) of this definition; minus (c) all payments received under interest
rate Swap Contracts; plus (d) the portion of rent expense under capital leases
that is treated as interest in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, subject to
Section 1.02(f), the ratio of: (a) Consolidated Funded Debt as of such date; to
(b) Consolidated EBITDA for the period consisting: (i) in the case of the Fiscal
Quarter ending December 31, 2014, the four consecutive calendar months then
ended multiplied by 3.00; (ii) in the case of the Fiscal Quarter ending March
31, 2015, the seven consecutive calendar months then ended multiplied by 1.71;
(iii) in the case of the Fiscal Quarter ending June 30, 2015, the ten
consecutive calendar months then ended multiplied by 1.20; and (iv) in the case
of the end of each Fiscal Quarter ending thereafter, the four consecutive Fiscal
Quarters then ended.

 

“Consolidated Leverage Ratio Certificate” means a certificate substantially in
the form of Exhibit C.

 

“Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, net income (or loss) for such period, but
excluding (without duplication): (a) any income of any Person if such Person is
not a Subsidiary, except that Borrower’s direct or indirect equity in the net
income of any such Person for such period shall be included in such computation
of net income (or loss) up to the aggregate amount of cash actually distributed
by such Person during such period to Borrower or a Subsidiary thereof as a
dividend or other distribution; and (b) net income of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of that income is prohibited by operation of the terms of its
Organizational Documents or any Contractual Obligation or Laws applicable to
such Subsidiary or by which Subsidiary is bound.

 



8

 

 

“Contractual Obligation” means, as to any Person, any document or other
agreement or undertaking to which such Person is a party or by which it or any
of its property is bound.

 

“Control” means (other than when used in the terms “Change of Control” and
“Control Agreement”) the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, the power to vote 5.00% or more of the securities having ordinary
voting power for the election of directors, managing general partners or the
equivalent.

 

“Control Agreement” means any agreement entered into among a depository
institution at which a Loan Party that is a party hereto maintains a Collateral
Account, such Loan Party and Administrative Agent, pursuant to which
Administrative Agent obtains control (within the meaning of the Uniform
Commercial Code) over such Collateral Account.

 

“Copyright License” means, as to any Person, all rights under any written
document now owned or hereafter acquired by such Person (or in which such Person
has rights or the power to transfer rights to a secured party) granting the
right to use any Copyright or Copyright registration.

 

“Copyrights” means, as to any Person, all of the following now owned or
hereafter adopted or acquired by such Person: (a) all copyrights in any original
work of authorship fixed in any tangible medium of expression, now known or
later developed, all registrations and applications for registration of any such
copyrights in the United States or any other country, including registrations,
recordings and applications, and supplemental registrations, recordings, and
applications in the United States Copyright Office; and (b) all proceeds of the
foregoing, including license royalties and proceeds of infringement suits, the
right to sue for past, present and future infringements, all rights
corresponding thereto throughout the world and all renewals and extensions
thereof.

 

“Credit Extensions” means all of the following: (a) the Term Loans; and (b) all
Protective Advances.

 

“Credit Outstandings” means, as of any date of determination, the then
Outstanding Amount of all Credit Extensions (including all PIK Interest) and the
Make-Whole Amount (if any is then due and payable as of such date of
determination) owing with respect thereto.

 

“Data Protection” means DATA PROTECTION SERVICES, L.L.C., a Delaware limited
liability company.

 



9

 

 

“Debt” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial letters of credit), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) the swap termination value
under all Swap Contracts or hedge contracts to which such Person is a party; (d)
all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
not past due for more than sixty days after the date on which such trade account
payable was created); (e) indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (f) the amount of Attributable Debt in respect
of all capital lease obligations and Synthetic Lease Obligations of such Person;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest,
valued, in the case of a Disqualified Equity Interest that is a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and (h) all Guarantees of such
Person in respect of any Debt referred to in the immediately preceding clauses
(a) through (g). For all purposes hereof, the Debt of any Person shall include
the Debt of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or a joint venturer, unless such Debt is expressly made
non-recourse to such Person.

 

“Deed of Trust” means each mortgage or deed of trust or other similar document
executed and delivered to Administrative Agent pursuant to the terms hereof or
otherwise in connection herewith.

 

“Default” means any Event of Default or any event or condition that, with the
giving of notice, the passage of time, or both, would constitute an Event of
Default.

 

“Default Rate” means an interest rate equal to the sum of: (a) the Base Rate;
plus (b) the Supplemental Rate; plus (c) 400.00 basis points per annum.

 

“Disposition” means the sale, assignment transfer, conveyance, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer, conveyance or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. The term “Dispose” has a meaning
correlative thereto.

 

“Disqualified Equity Interest” means any Equity Interest of any Person that, by
its terms (or by the terms of any Equity Interest or other security into which
it is convertible or for which it is exchangeable at the option of the holder
thereof), or upon the happening of any event or circumstance, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires or mandates payments or distributions in cash, on or prior to the date
that is one year after the Maturity Date.

 

“Documents” means, as to any Person, all documents (as that term is defined in
the Uniform Commercial Code) now owned or hereafter acquired by such Person (or
in which such Person has rights or the power to transfer rights to a secured
party), wherever located, including all bills of lading, dock warrants, dock
receipts, warehouse receipts, and other documents of title, whether negotiable
or non-negotiable.

 

“Dollar” and “$” mean lawful money of the United States.

 



10

 

 

“Due Diligence Certificate” means a due diligence certificate in form acceptable
to Administrative Agent.

 

“Effective Date” means the first date on which all of the conditions precedent
in Section 4.01 were satisfied (or waived in accordance with Section 10.01),
which date is October 9, 2014.

 

“Electronic Platform” means an electronic system for the delivery of information
(including documents), such as IntraLinks On-Demand WorkspacesTM or
DXSyndicateTM, that may or may not be provided or administered by Administrative
Agent or an Affiliate thereof.

 

“Eligible Assignee” means any of the following: (a) a Lender; (b) an Affiliate
of a Lender; and (c) an Approved Fund.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging Environmental Liabilities.

 

“Environmental Laws” means all Laws relating to pollution, the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon: (a)
violation of any Environmental Law; (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials; (c)
exposure to any Hazardous Materials; (d) the release or threatened release of
any Hazardous Materials into the environment; or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equipment” means, as to any Person, all equipment (as that term is defined in
the Uniform Commercial Code) now owned or hereafter acquired by such Person (or
in which such Person has rights or the power to transfer rights to a secured
party), wherever located, including any and all machinery, apparatus, equipment,
fittings, furniture, fixtures, motor vehicles and other tangible personal
property (other than Inventory) of every kind and description, and all parts,
accessories and accessions thereto and substitutions and replacements therefor.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 



11

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower or any Subsidiary thereof within the meaning
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means any of the following: (a) a Reportable Event with respect to
a Pension Plan; (b) the incurrence by Borrower or any ERISA Affiliate of any
liability with respect to a withdrawal by Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) the incurrence by Borrower or any ERISA Affiliate of any
liability with respect to a complete or partial withdrawal by Borrower or any
ERISA Affiliate from a Multiemployer Plan or the receipt by Borrower or an ERISA
Affiliate of notification that a Multiemployer Plan is in reorganization; (d)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

“Event of Default” has the meaning ascribed thereto in Section 8.01.

 

“Event of Loss” means, with respect to any property of any Loan Party, any of
the following: (a) any loss, destruction or damage of such property; or (b) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such property, or confiscation of such property or the
requisition of the use of such property.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Accounts” means, with respect to any Loan Party that is a party
hereto: (a) such Loan Party’s payroll accounts; (b) such Loan Party’s pension
and pension reserve accounts; and (c) such Loan Party’s employee benefit
account(s).

 

“Excluded Equity” means, any voting Equity Interests of any direct Subsidiary of
any Loan Party that is a party hereto that is a controlled foreign corporation
(as defined in Section 957 of the Code (a “CFC”)) in excess of 65.00% of the
total combined voting power of all classes of stock of such CFC that are
entitled to vote (within the meaning of Section 1.956-2(c)(2) of the Treasury
Regulations issued in connection with the Code), except to the extent that a
pledge hereunder of such excess Equity Interests could not reasonably be
expected to result in an adverse tax consequence to such Loan Party.

 

“Excluded Property” means collectively, all right, title and interest of each
Loan Party that is a party hereto, whether now owned or hereafter acquired or
arising (or in which such Loan Party has rights or the power to transfer rights
to a secured party), in, to or upon:

 

(a)          all Excluded Equity;

 



12

 

 

(b)         any rights or interest in any contract, lease, Permit, license,
charter or license agreement covering real or personal property of any Loan
Party that is a party hereto if, under the terms of such contract, lease,
Permit, license, charter or license agreement, or applicable Laws with respect
thereto, the grant of a Lien therein is prohibited as a matter of law or under
the terms of such contract, lease, Permit, license, charter or license
agreement, except, in each of the foregoing cases, (i) any described prohibition
or restriction is unenforceable under Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code or other applicable Laws, or (ii) any consent or
waiver has been obtained that would permit the Lien notwithstanding the
prohibition or restriction on the pledge of such asset;

 

(c)         any property now owned or hereafter acquired by any Loan Party that
is a party hereto that is subject to a purchase money Lien or a capital lease
permitted hereunder if the contractual obligation pursuant to which such Lien is
granted (or the documentation providing for such purchase money Lien or capital
lease) validly prohibits the creation by such Loan Party of a Lien thereon or
expressly requires the consent of any Person other than Borrower and its
Affiliates which consent has not been obtained as a condition to the creation of
any other Lien on such property;

 

(d)        any “intent to use” Trademark applications for which a statement of
use has not been filed (but only until such statement is filed);

 

(e)         all Excluded Accounts and all amounts deposited therein or credited
thereto except to the extent any such amounts were deposited therein or credited
thereto other than for the purposes for which such Excluded Accounts were
established;

 

(f)          all interests in real property other than fee interests in real
property having a fair market value in excess of $1,000,000.00; and

 

(g)         vehicles and other goods subject to a certificate of title;

 

provided that: (i) “Excluded Property” shall not include any Proceeds, products,
substitutions or replacements of any Excluded Property (unless such Proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property); and (ii) if any assets constitute “Excluded Property” as a result of
the failure of the applicable Loan Party that is a party hereto to obtain
consent as described in clauses (b) and (c) of this definition, such Loan Party
shall use commercially reasonable efforts to obtain such consent, and, upon
obtaining such consent, such property shall cease to constitute “Excluded
Property.”

 

“Excluded Taxes” means, with respect to Administrative Agent, any other Lending
Party or any other recipient of any payment to be made by or on account of any
obligation of Borrower or any Loan Party hereunder or under any Loan Document:
(a) Taxes on or measured by overall net income (however denominated), franchise
Taxes and branch profits taxes, in each case (i) imposed as a result of such
Person being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
which are Other Connection Taxes; (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Person with respect to an
applicable interest in the Term Loans or its Commitment pursuant to a Law in
effect on the date on which (i) such Person acquires such interest in the Terms
Loans or its Commitment or (ii) such Person changes its Lending Office, except
in each case to the extent that, pursuant to Section 2.08, amounts with respect
to such Taxes were payable either to such Person’s assignor immediately before
such Person became a party hereto or to such Person immediately before it
changed its Lending Office; (c) Taxes attributable to such Person’s failure to
comply with Section 2.08(g); and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 



13

 

 

“Existing Guaranteed Obligations” has the meaning ascribed thereto in Section
10.14(j).

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
then the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of one one-hundredth of
1.00%) charged to major money center banks on such day on such transactions as
determined by Administrative Agent.

 

“Fiscal Month” means, as of any date of determination with respect to Borrower
or any Subsidiary thereof, each calendar month occurring during each Fiscal
Year.

 

“Fiscal Quarter” means, as of any date of determination with respect to Borrower
or any Subsidiary thereof, each calendar quarter occurring during each Fiscal
Year.

 

“Fiscal Year” means, as of any date of determination with respect to Borrower or
any Subsidiary thereof, the fiscal year of Borrower, which ends on December 31
of each calendar year.

 

“Foreign Lender” means any Lender that is not a “United States Person” (as such
term is defined in Section 7701(a)(30) of the Code).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 



14

 

 

“General Intangibles” means, as to any Person, all general intangibles (as that
term is defined in the Uniform Commercial Code) now owned or hereafter acquired
by such Person (or in which such Person has rights or the power to transfer
rights to a secured party), including all right, title and interest that such
Person may now or hereafter have under any contract, all payment intangibles (as
that term is defined in the Uniform Commercial Code), customer lists, licenses,
Intellectual Property, interests in partnerships, joint ventures and other
business associations, permits, proprietary or confidential information,
inventions (whether or not patented or patentable), technical information,
procedures, designs, knowledge, know-how, Software, databases, data, skill,
expertise, experience, processes, models, drawings, materials, Books and
Records, Goodwill (including Goodwill associated with any Intellectual
Property), all rights and claims in or under insurance policies (including
insurance for fire, damage, loss, and casualty, whether covering personal
property, real property, tangible rights or intangible rights, all liability,
life, key-person, and business interruption insurance, and all unearned
premiums), uncertificated securities, choses-in-action, rights to receive tax
refunds and other payments, rights to receive dividends, distributions, cash,
Instruments and other property in respect of or in exchange for Equity Interests
and other Investment Property, and rights of indemnification.

 

“Goods” means, as to any Person, all goods (as that term is defined in the
Uniform Commercial Code) now owned or hereafter acquired by such Person (or in
which such Person has rights or the power to transfer rights to a secured
party), wherever located, including embedded software to the extent included in
goods (as that term is defined in the Uniform Commercial Code) and fixtures (as
that term is defined in the Uniform Commercial Code).

 

“Goodwill” means, as to any Person, all goodwill, trade secrets, proprietary or
confidential information, technical information, procedures, formulae, quality
control standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by such Person (or in
which such Person has rights or the power to transfer rights to a secured
party).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any Debt
or other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, whether direct or indirect: (a) to purchase or pay
(or advance or supply funds for the purchase or payment of) such Debt or other
obligation; (b) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Debt or other obligation of
the payment or performance of such Debt or other obligation; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Debt or other obligation; or (d) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Debt or other obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 



15

 

 

“Guaranteed Obligations” has the meaning ascribed thereto in Section 10.14(a).

 

“Guarantors” means, collectively: (a) Parent Guarantor and each Applicable
Guarantor party to this Agreement on the date hereof; and (b) each other Person
who, on or following the date hereof pursuant to the terms of any Loan Document,
has executed or is required to execute: (i) as a guarantor, a Guaranty of all or
any portion of the Obligations; or (ii) as a pledgor, a third party pledge
agreement (or similar document) in favor of Administrative Agent or the Lending
Parties with respect to all or any portion of the Obligations.

 

“Guaranty” means any guaranty or third party pledge agreement (or similar
document), in form and substance satisfactory to Administrative Agent, made by a
Person for the benefit of the Lending Parties or Administrative Agent on behalf
of the Lending Parties and includes the guaranty set forth in Section 10.14.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Obligations” means, with respect to any Loan Party, all liabilities of
such Person under Swap Contracts entered into with any Lender or an Affiliate of
any Lender in connection with all or any portion of the Term Loans; provided
that such liabilities under any Swap Contract with an Affiliate of a Lender
shall not constitute “Hedging Obligations” hereunder unless and until such
liabilities are certified as such in writing to Administrative Agent by Borrower
and such Affiliate of a Lender.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the immediately preceding clause (a), Other Taxes.

 

“Indemnitees” means, collectively, each Lending Party and each Related Party of
any of the foregoing Persons.

 

“Information” has the meaning ascribed thereto in Section 10.07.

 

“Instrument” means, as to any Person, all instruments (as that term is defined
in the Uniform Commercial Code) now owned or hereafter acquired by such Person
(or in which such Person has rights or the power to transfer rights to a secured
party), wherever located, including all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are part of a group of
writings that constitute, Chattel Paper.

 

“Intellectual Property” means, as to any Person, all Copyrights, Licenses,
Patents, Trademarks, inventions, designs, trade secrets and customers lists now
owned or hereafter acquired by such Person (or in which such Person has rights
or the power to transfer rights to a secured party), wherever located.

 



16

 

 

“Interest Payment Date” means: (a) the first Business Day of each Fiscal Month
during the term hereof commencing with the first Business Day of the Fiscal
Month ending October 31, 2014; and (b) the Maturity Date.

 

“Inventory” means, as to any Person, all inventory (as that term is defined in
the Uniform Commercial Code) now owned or hereafter acquired by such Person (or
in which such Person has rights or the power to transfer rights to a secured
party), wherever located, including all inventory, merchandise, goods and other
personal property that are held by or on behalf of such Person for sale or lease
or are furnished or to be furnished under a contract of service or that
constitute raw materials, work in process, finished goods, returned goods or
materials or supplies of any kind.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of: (a) the
purchase or other acquisition of capital stock or other securities of another
Person; (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or
limited liability company interest in such other Person and any arrangement
pursuant to which the investor Guarantees Debt of such other Person; or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Investment Property” means, as to any Person, all investment property (as that
term is defined in the Uniform Commercial Code) now owned or hereafter acquired
by such Person (or in which such Person has rights or the power to transfer
rights to a secured party), wherever located.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means an agreement (in form and substance satisfactory to
Administrative Agent) entered into by a Subsidiary of Borrower on or following
the date hereof to join in the Guaranty set forth in Section 10.14.

 

“Laws” means, collectively, all international, foreign, federal, state and local
laws, statutes, treaties, rules, authorities, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or judgments,
orders, decrees, permits and other governmental restrictions, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations, concessions, grants, franchises and permits of, and agreements
with, any Governmental Authority, in each case whether or not having the force
of law.

 

“Lender” means, initially, each Person designated on Schedule 2.01 as a “Lender”
and, thereafter, each Person holding a Commitment or a Term Loan.

 

“Lending Office” means, as to any Lender, the office of such Lender described as
such in such Lender’s Administrative Detail Form, or such other office or
offices as a Lender may from time to time notify Borrower and Lending Parties.

 



17

 

 

“Lending Parties” means, collectively, Administrative Agent and Lenders.

 

“Letter-of-Credit Rights” means, as to any Person, all letter-of-credit rights
(as that term is defined in the Uniform Commercial Code) now owned or hereafter
acquired by such Person (or in which such Person has rights or the power to
transfer rights to a secured party), including rights to payment or performance
under a letter of credit, whether or not such Person, as beneficiary, has
demanded or is entitled to demand payment or performance thereunder.

 

“LIBOR Index Adjustment Date” means the Effective Date and the first Business
Day of each calendar month as long as any Obligations remain outstanding.

 

“LIBOR Index Rate” means, as of any LIBOR Index Adjustment Date, the rate per
annum (rounded upwards, if necessary, to the next higher one hundred-thousandth
of a percentage point) for deposits in Dollars for a period equal to three
months, which appears on the LIBOR01 Page on the LIBOR Index Adjustment Date.
For purposes hereof, “LIBOR01 Page” means the display designated as “LIBOR01
Page” on the Reuters Service (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market).

 

“Licenses” means, as to any Person, all Copyright Licenses, Patent Licenses,
Trademark Licenses or other licenses of rights or interests now held or
hereafter acquired by such Person.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property).

 

“Loan Documents” means, collectively, the Agreement, each Note, each Guaranty,
each Collateral Document, the Parent Guarantor Revolving Lender Intercreditor
Agreement, all subordination agreements respecting other Permitted Subordinated
Debt (if any) and all other present or future documents entered into by any Loan
Party for the benefit of Lending Parties (or any of them), in connection with
this Agreement.

 

“Loan Parties” means, collectively, Borrower and all Guarantors.

 

18

 



 

“Make-Whole Amount” means in connection with any prepayment or repayment of all
or any portion of the Outstanding Amount of the Term Loans: (a) if an Event of
Default does not then exist and such prepayment is made: (i) on or after the
Effective Date but on or prior to the first anniversary of the Effective Date,
three percent of the Outstanding Amount of the Term Loans being, or required to
be, prepaid or repaid; (ii) after the first anniversary of the Effective Date
but on or prior to the second anniversary of the Effective Date, two percent of
the Outstanding Amount of the Term Loans being, or required to be, prepaid or
repaid; or (iii) after the second anniversary of the Effective Date but prior to
the Maturity Date, one percent of the Outstanding Amount of the Term Loans
being, or required to be, prepaid or repaid; or (b) if a Default then exists,
three percent of the Outstanding Amount of the Term Loans being, or required to
be, prepaid or repaid; provided that, notwithstanding the foregoing, following
the date (if at all) on which Administrative Agent releases its Liens on all
assets of Parent Guarantor (other than those assets of Parent Guarantor the
subject of the Parent Guarantor Pledge Agreement) in accordance with Section
2.12, in connection with any one or more prepayments or repayments of all or any
portion of the Outstanding Amount of the Term Loans made by Borrower (but only
if an Event of Default does not then exist) until the earlier to occur of (i)
the Specified Consolidated Leverage Ratio as of the end of any such Fiscal Month
being equal to or less than 2.50 to 1.00 and (ii) at the end of any Fiscal Month
ending on or after August 31, 2015, the average monthly recurring revenue of
Borrower and its Subsidiaries, on a consolidated basis, for the period
commencing on January 1, 2015 and ending on the last day of such Fiscal Month
being equal to or greater than $950,000.00, the “Make-Whole Amount” shall be
seven percent of the Outstanding Amount of the Term Loans being, or required to
be, prepaid or repaid.

 

“Material Adverse Effect” means any of the following: (a) a material adverse
change in or a material adverse effect upon (in either case, irrespective of
whether occurring as a result of a specific event or circumstance or otherwise)
the business, financial condition or results of operations of either: (i)
Borrower; or (ii) Borrower and the other Loan Parties taken as a whole; (b) a
material impairment (irrespective of whether occurring as a result of a specific
event or circumstance or otherwise) of the ability of either Borrower or the
Loan Parties, taken as a whole, to perform their respective obligations under
the Loan Documents; or (c) except if caused by actions or inactions of any
Lending Party, a material adverse effect (irrespective of whether occurring as a
result of a specific event or circumstance or otherwise) upon: (i) the legality,
validity, binding effect or enforceability of any Loan Document to which any
Loan Party is a party against either: (A) Borrower; or (B) the Loan Parties
taken as a whole; or (ii)           the rights and remedies of Administrative
Agent or any other Lending Party under or in respect of any Loan Document.

 

“Material Contract” means, with respect to Borrower and its Subsidiaries: (a)
each contract or agreement listed on Schedule 1.01-A; (b) each other contract or
agreement, or series of contracts or agreements (irrespective of whether related
to the same subject matter), to which Borrower or any of its Subsidiaries is a
party involving aggregate consideration under all such contract(s) and
agreement(s) payable to Borrower or any of its Subsidiaries by a specific Person
or such Person’s Affiliates, or by Borrower or any of its Subsidiaries to a
specific Person or such Person’s Affiliates, of $300,000.00 or more in any
calendar year; and (c) any other contract or agreement the loss of which could
reasonably be expected to result in a Material Adverse Effect.

 

“Maturity Date” means, subject to the provisions hereof, October 9, 2017.

 

“Maximum Rate” means, at any time, the maximum rate of non-usurious interest
permitted by applicable Laws.

 

“Money Laundering Laws” means, collectively: (a) the Currency and Foreign
Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959); and (b) the applicable money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
Governmental Authority.

 



19

 

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Negotiable Collateral” means all now owned and hereafter acquired right, title,
and interest of each Loan Party that is a party hereto with respect to letters
of credit, letter of credit rights, instruments, promissory notes, drafts,
documents, documents of title, and Chattel Paper (including electronic Chattel
Paper and tangible Chattel Paper), and all supporting obligations in respect of
any of the foregoing.

 

“Net Proceeds” means, in respect of any Disposition or Event of Loss, the
proceeds in cash or Cash Equivalents received by Borrower or any Subsidiary
thereof with respect to or on account of such Disposition or Event of Loss, net
of: (a) in the case of a Disposition, the direct costs of such Disposition then
payable by the recipient of such proceeds, or, in the case of an Event of Loss,
the direct costs of collecting insurance or other proceeds, in each case
excluding amounts payable to Borrower or any Affiliate of Borrower; (b) sales
and use taxes paid or payable by such recipient as a result thereof; and (c)
amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Debt secured by a Permitted Lien on the properties
subject to such Disposition.

 

“Note” means each promissory note (if any) executed and delivered by Borrower in
favor of a Lender evidencing that portion of the Term Loans owed to such Lender,
such note being in form and substance acceptable to Administrative Agent.

 

“Obligations” means, collectively, all advances, debts, liabilities,
obligations, covenants and duties of each Loan Party to any Lending Party, in
each of the foregoing cases, under or in respect of any Loan Document, whether
with respect to the Term Loans, any Make-Whole Amount, Swap Contracts or
otherwise (including all Hedging Obligations), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Bankruptcy Law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the United States Department of Treasury’s Office of Foreign Assets
Control and any successor thereto.

 

“Organizational Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction) of
such Person; (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement of such Person;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization of such Person and any agreement, instrument, filing
or notice with respect thereto filed in connection with such Person’s formation
or organization with the applicable Governmental Authority in the jurisdiction
of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such Person.

 



20

 

 

“Other Connection Taxes” means, with respect to Administrative Agent, any other
Lending Party or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party under any Loan Document, Taxes imposed as a
result of a present or former connection between such Person and the
jurisdiction imposing such Tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Amount” means, with respect to any Term Loans or Protective
Advances on any date, the aggregate outstanding principal amount thereof
(including all PIK Interest) after giving effect to prepayments or repayments of
such Term Loans occurring on such date or the making, or prepayments or
repayments, of Protective Advances, as the case may be, occurring on such date.

 

“paid in full” or “repaid in full” (or any variation thereof, such as “payment
in full” or “repayment in full”) means, with respect to any Obligations, the
indefeasible payment in full of such Obligations in cash (or otherwise to the
written satisfaction, in such holder’s discretion, of the holder thereof), and,
in the event any such Obligations are paid over time or modified pursuant to
section 1129 of the Bankruptcy Code (or any similar provision of any other
applicable Bankruptcy Law), shall further mean that the holder thereof shall
have received the final payment due on account of such Obligations. For purposes
of the foregoing, the “holder” of any applicable Obligations shall be deemed to
be the Person entitled to receipt of payment thereof. Notwithstanding the
foregoing, the Obligations shall not be deemed to have been “paid in full” until
all Commitments have expired or been terminated.

 

“Parent Guarantor” means INTERCLOUD SYSTEMS, INC., a Delaware corporation.

 

“Parent Guarantor Revolving Credit Facility” has the meaning ascribed thereto in
the definition of “Parent Guarantor Revolving Lender” contained herein.

 

“Parent Guarantor Revolving Lender” means any Person who extends credit to
Parent Guarantor under a revolving credit facility (any such facility, the
“Parent Guarantor Revolving Credit Facility”) secured, subject to the effect of
Section 13(c)(ii) of the Guaranty entered into by the Parent Guarantor, solely
by the Accounts of Parent Guarantor and the Proceeds thereof.

 

“Parent Guarantor Revolving Lender Intercreditor Agreement” means an
intercreditor agreement, in form and substance satisfactory to Administrative
Agent (in the exercise of its reasonable credit discretion), entered into
between Parent Guarantor Revolving Lender and Administrative Agent, and
acknowledged by Parent Guarantor, and containing, among other provisions, a
standstill period (to be mutually agreed upon by Parent Guarantor Revolving
Lender and Administrative Agent, each acting reasonably) during which
Administrative Agent, following the occurrence of an Event of Default, forbears
from exercising remedies against Parent Guarantor to enable Parent Guarantor
Revolving Lender to collect on the Accounts of Parent Guarantor outstanding at
the time of the occurrence of such Event of Default and, if applicable, for
Parent Guarantor to finish any work in progress for its customers.

 



21

 

 

“Parent Guarantor Pledge Agreement” means a pledge agreement, in form and
substance satisfactory to Administrative Agent, dated as of the Effective Date,
between Guarantor and Administrative Agent, pursuant to which, subject to
Section 2.12(a), Parent Guarantor grants and pledges to Administrative Agent a
Lien upon all of the Equity Interests held by Parent Guarantor in all of its
Subsidiaries and all Proceeds thereof.

 

“Parent Guarantor Security Agreement” means a security agreement, in form and
substance satisfactory to Administrative Agent, dated as of the Effective Date,
between Parent Guarantor and Administrative Agent, pursuant to which Parent
Guarantor grants and pledges to Administrative Agent a Lien upon all of Parent
Guarantor’s “Collateral” (as if Parent Guarantor were a party hereto).

 

“Participant” has the meaning ascribed thereto in Section 10.06(d).

 

“Participant Register” has the meaning ascribed thereto in Section 10.06(d).

 

“Patent License” means, as to any Person, all rights under any written agreement
now owned or hereafter acquired by such Person (or in which such Person has
rights or the power to transfer rights to a secured party) granting any right
with respect to any invention on which a Patent is in existence.

 

“Patents” means, as to any Person, all of the following in which such Person now
holds or hereafter acquires any interest: (a) all letters patent of the United
States or any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or Territory thereof, or any other country; and (b) all reissues,
continuations, continuations-in-part or extensions thereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as that term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Percentage Share” means, as to any Lender, subject to the terms hereof, the
percentage (expressed as a decimal carried out to the second decimal place) of:
(a) on or prior to the Effective Date, the Aggregate Commitments represented by
such Lender’s Commitment; and (b) following the Effective Date, so long as any
Term Loans or Protective Advances are outstanding, the Credit Outstandings
represented by the Credit Outstandings owing to such Lender. The initial
Percentage Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as applicable.

 



22

 

 

“Permit” means any permit, approval, authorization, certification, license,
variance, accreditation or permission required from a Governmental Authority
under an applicable Law or any accrediting organization.

 

“Permitted Liens” has the meaning ascribed thereto in Section 7.01.

 

“Permitted Subordinated Debt” means, collectively, any Debt which has been
subordinated to the Obligations on terms and conditions, and pursuant to
documents, satisfactory to Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PIK Interest” means any Supplemental Interest that has been added to the
outstanding principal balance of the Term Loans in accordance with Section
2.02(b).

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Proceeds” means proceeds (as that term is defined in the Uniform Commercial
Code).

 

“Protective Advances” has the meaning ascribed thereto in Section 8.02(c).

 

“Public Lender” has the meaning ascribed thereto in Section 10.02(b)(ii).

 

“Register” means a register complying with the requirements of Section 163(f) of
the Code for the recordation of the names and addresses of Lenders and, as
applicable, the Commitments of, and Credit Outstandings owing to, each Lender
pursuant to the terms hereof from time to time, and the principal amount of (and
interest on) Lenders’ interests in the Term Loans and other Obligations.

 

“Related Business” means any business that is the same, similar or otherwise
reasonably related, ancillary or complementary to the businesses of Borrower and
its Subsidiaries on the Effective Date.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates, and specifically includes, in
the case of the Lending Parties, White Oak in its capacity as Administrative
Agent.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Required Lenders” means Lenders holding in excess of 50.01% of the Aggregate
Commitments or, if the Aggregate Commitments have terminated, Lenders holding in
excess of 50.01% of the Credit Outstandings; provided that, if there are two or
more Lenders, then “Required Lenders” must include more than one Lender.

 



23

 

 

“Responsible Officer” means: (a) (i) with respect to Borrower or any of its
Subsidiaries in connection with any request for any Term Loan, any Compliance
Certificate or any other certificate or notice pertaining to any financial
information required to be delivered by Borrower or any of its Subsidiaries
hereunder or under any other Loan Document, the chief financial officer,
treasurer or controller of such Person or of the managing member or manager of
such Person; and (ii) otherwise, with respect to any Loan Party that is not a
natural person, the chief executive officer, president, chief financial officer,
treasurer or controller of such Person or of the managing member or manager of
such Person; and (b) with respect to any Loan Party who is a natural person,
such natural person.

 

“Restricted Party” means any Person listed: (a) in the Annex to the Executive
Order; (b) on the “Specially Designated Nationals and Blocked Persons” list
maintained by the OFAC; (c) in any successor list to either of the foregoing;
(d) any Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or (e) any Person designated as
the target of any Sanctions.

 

“Restricted Payment” means, as to any Person: (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person; (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest; (c) any payment of
principal or interest or any purchase, redemption, retirement, acquisition or
defeasance with respect to any Debt of such Person which is subordinated to the
payment of the Obligations; (d) the acquisition for value by such Person of any
Equity Interests issued by such Person or any other Person that Controls such
Person; (e) any management, servicing or other similar fees payable to any Loan
Party or any Affiliate thereof; and (f) any other transaction that has a similar
effect as clauses (a) through (e) of this definition.

 

“Sanctions” means any sanctions administered or enforced by the OFAC, the United
Nations Security Council or any other relevant sanctions authority.

 

“Software” means, as to any Person, all software (as that term is defined in the
Uniform Commercial Code) now owned or hereafter acquired by such Person (or in
which such Person has rights or the power to transfer rights to a secured
party), including all computer programs and all supporting information provided
in connection with a transaction related to any program.

 

“Solvent” means, as to any Person at any time of determination, that: (a) the
fair value of the property of such Person on a going concern basis is greater
than the amount of such Person’s liabilities (including contingent liabilities),
as such value is established and such liabilities are evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
any similar state Law applicable to such Person or any Subsidiary thereof; (b)
the present fair salable value of the property of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
contingent liabilities) as they mature in the normal course of business; (d)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 



24

 

 

“Specified Amount” has the meaning ascribed thereto in Section 6.02(i).

 

“Specified Cure Amount” has the meaning ascribed thereto in Section 6.02(i).

 

“Specified Consolidated Leverage Ratio” means, as of any date of determination,
subject to Section 1.02(f), the ratio of: (a) Consolidated Funded Debt as of
such date; to (b) Consolidated EBITDA for the period consisting of the four
consecutive Fiscal Quarters then ended.

 

“Specified Date” has the meaning ascribed thereto in Section 6.19(a).

 

“Specified Letter-of-Credit” has the meaning ascribed thereto in Section
6.19(a)(iv).

 

“Specified Materials” means, collectively, all materials or information provided
by or on behalf of any Loan Party, as well as all documents and other written
materials relating to the Loan Parties (or any of them) or their respective
Affiliates or any other materials or matters relating to the Loan Documents
(including any amendments or waivers of the terms thereof or supplements
thereto).

 

“Subsidiary” of a Person means any other Person of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Borrower.

 

“Supplemental Base Rate” means an interest rate equal to 2.00% per annum.

 

“Supplemental Interest” means interest on any of the Term Loans pursuant to
Section 2.02(a)(ii); provided that Supplemental Interest shall not include any
such interest to the extent it has become PIK Interest.

 

“Supporting Obligations” means all supporting obligations (as that term is
defined in the Uniform Commercial Code), including letters of credit and
guaranties issued in support of Accounts, Chattel Paper, Documents, General
Intangibles, Instruments, or Investment Property.

 

“Swap Contract” means: (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement including any such
obligations or liabilities under any such master agreement (in each case,
together with any related schedules).

 



25

 

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
either: (a) a so-called synthetic, off-balance sheet or tax retention lease; or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loans” has the meaning ascribed thereto in Section 2.01.

 

“Threshold Amount” means $300,000.00.

 

“Trademark License” means, as to any Person, all rights under any written
document now owned or hereafter acquired by such Person (or in which such Person
has rights or the power to transfer rights to a secured party) granting any
right to use any Trademark or Trademark registration.

 

“Trademarks” means, as to any Person, all of the following now owned or
hereafter adopted or acquired by such Person: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State or Territory thereof,
or any other country or any political subdivision thereof; (b) all reissues,
extensions or renewals thereof; and (c) all Goodwill associated with or
symbolized by any of the foregoing.

 

“Unasserted Obligations” means, at any time, Obligations consisting of
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (except for the principal of and interest on, and fees
relating to, any Debt) in respect of which no claim or demand for payment has
been made (or, in the case of obligations for indemnification, no notice for
indemnification has been issued by the Indemnitee) at such time.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in any
applicable jurisdiction.

 

“United States” and “U.S.” mean the United States of America.

 



26

 

 

“U.S. Data” means U.S. DATA SECURITY ACQUISITION, LLC, a Delaware limited
liability company.

 

“U.S. Tax Compliance Certificate” has the meaning ascribed thereto in Section
2.08(g)(ii)(B)(3).

 

“White Oak” means WHITE OAK GLOBAL ADVISORS, LLC, a Delaware limited liability
company.

 

“Withholding Agent” means any Loan Party and Administrative Agent.

 

Section 1.02    Certain Rules Of Construction.

 

(a)          General Rules.

 

(i)      Unless the context otherwise clearly requires, the meaning of a defined
term is applicable equally to the singular and plural forms thereof.

 

(ii)     The words “hereof,” “herein,” “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement.

 

(iii)    The word “documents” includes instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.

 

(iv)    The words “include” and “including” are not limiting and, unless the
context otherwise clearly requires, the word “or” is not exclusive.

 

(v)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(vi)    Unless the context otherwise clearly requires, the words “property,”
“properties,” “asset” and “assets” refer to both personal property (whether
tangible or intangible) and real property.

 

(vii)    Unless the context otherwise clearly requires: (A) Article, Section,
subsection, clause, Schedule and Exhibit references are to this Agreement; (B)
references to documents (including this Agreement) shall be deemed to include
all subsequent amendments and other modifications thereto, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document; (C) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation;
and (D) or unless prohibited by the terms of any Loan Document, references to
any Person shall be deemed to include such Person’s successors and assigns.

 

(b)          Time References. Unless the context otherwise clearly requires, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 



27

 

 

(c)          Captions. The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

(d)          Cumulative Nature of Certain Provisions. This Agreement and the
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are cumulative and shall be performed in accordance with
their respective terms.

 

(e)          No Construction Against Any Party. This Agreement and the other
Loan Documents are the result of negotiations among, and have been reviewed by
counsel to, the Loan Parties, Administrative Agent and the other Lending Parties
and are the products of all parties. Accordingly, they shall not be construed
against Administrative Agent or any other Lending Party merely because of the
involvement of any or all of the preceding Persons in their preparation.

 

(f)           GAAP. Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed, and all
financial computations required under this Agreement shall be made, in
accordance with GAAP applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. If at any time any change in GAAP would affect the computation of any
financial ratio, financial covenant or other requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, Lending Parties and Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of Required Lenders);
provided that, until so amended: (i) such financial ratio, financial covenant or
other requirement shall continue to be computed in accordance with GAAP prior to
such change therein; and (ii) Borrower shall provide or cause to be provided to
Administrative Agent and the other Lending Parties financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such financial
ratio, financial covenant or other requirement made before and after giving
effect to such change in GAAP. Notwithstanding anything to the contrary
contained herein, all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Debt at the fair value thereof.

 

(g)           Rounding. Any financial ratios required to be maintained by the
Loan Parties or any of them pursuant to the Loan Documents shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number using
the common – or symmetric arithmetic – method of rounding (in other words,
rounding-up if there is no nearest number).

 

(h)           Documents Executed by Responsible Officers. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate or
other organizational action on the part of such Loan Party and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.

 



28

 

 

Article II

Credit Extensions

 

Section 2.01    Term Loans.

 

(a)           Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a loan to Borrower (each such loan, a “Term Loan”) on
the Effective Date in the amount of such Lender’s Commitment.

 

(b)           Notwithstanding anything to the contrary contained in this Section
2.01, Lenders will not be required and shall have no obligation to make any
advances hereunder if a Default then exists or would result by virtue of the
making thereof. No Credit Extension (or any portion thereof) that has been
repaid or prepaid may be reborrowed. Notwithstanding anything to the contrary
contained herein, in no event shall Lenders be obligated to make to Borrower, or
Borrower be entitled to borrow or receive from Lenders, any loans, advances or
extensions of credit hereunder other than the Term Loans.

 

Section 2.02     Interest.

 

(a)           Interest. Subject to the provisions hereof (including Section
2.02(d)):

 

(i)           the outstanding principal balance of each Term Loan (which, for
purposes of this Section 2.02(a)(i), shall include all PIK Interest) shall bear
interest from the date advanced until such Term Loan is repaid in full at an
annual rate of interest equal to the Base Rate, payable in cash;

 

(ii)           the outstanding principal balance of each Term Loan (which, for
purposes of this Section 2.02(a)(ii) shall include all PIK Interest not paid in
cash) shall bear interest from the date advanced until such Term Loan is repaid
in full at an annual rate of interest equal to the Supplemental Base Rate,
payable in cash or by the addition of such interest to the outstanding principal
balance of such Term Loan in accordance with Section 2.02(b).

 

(b)          PIK Interest. Subject to the provisions hereof, so long as no Event
of Default then exists and, unless Borrower shall otherwise have elected, all
Supplemental Interest on the Term Loans that is otherwise payable on an Interest
Payment Date shall automatically and without further action be added to the
outstanding principal balance of the Term Loans effective on each Interest
Payment Date and on the Maturity Date.

 

(c)           Payment Dates. Interest on each Term Loan shall be due and payable
in arrears on each Interest Payment Date and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof both before and after judgment, and both before and after the
commencement of any proceeding under any Bankruptcy Law. Subject to the
provisions hereof, Borrower shall pay accrued and unpaid interest under Section
2.02(a) to Administrative Agent, on behalf of Lenders, for delivery to Lenders
as follows: (i) subject to Section 2.02(b), on a calendar month basis in arrears
on each Interest Payment Date; (ii) upon payment or prepayment of the principal
balance of the Term Loans or any portion thereof, on the amount so paid or
prepaid; and (iii) on the Maturity Date.

 



29

 

 

(d)           Default Rate. Notwithstanding anything to the contrary contained
in Section 2.02(a), at any time that an Event of Default exists, then, unless
Required Lenders otherwise agree and without affecting any of Administrative
Agent’s or any Lender’s rights and remedies hereunder or in respect hereof, all
(or, in the sole discretion of Required Lenders any portion) of the Obligations
shall bear interest at the Default Rate, such interest to be payable in cash
upon demand therefor by Administrative Agent.

 

(e)           Compounding. Subject to the other provisions of this Section 2.02,
without affecting any of Administrative Agent’s or any Lender’s rights and
remedies hereunder or in respect hereof, all interest (including interest at the
Default Rate) on the Term Loans that is not paid when due shall be added to the
Outstanding Amount thereof and thereafter bear interest at the rate then
applicable to the Outstanding Amount of the Term Loans.

 

Section 2.03 Payment and Prepayments of Principal.

 

Subject to the provisions hereof:

 

(a)           Payment on Maturity Date. Borrower shall repay in full the Credit
Outstandings and all other Obligations on the Maturity Date.

 

(b)           Voluntary Prepayments. Borrower may voluntarily prepay the
Outstanding Amount of the Term Loans, in an amount not less than $1,000,000.00
or an integral multiple of $100,000.00 in excess thereof (or, if less, the
entire Outstanding Amount of the Term Loans), upon not less than ten days prior
irrevocable written notice to Administrative Agent. In connection with any such
voluntary prepayment, Borrower shall pay the sum of: (i) the Outstanding Amount
of the Term Loans being paid or prepaid; plus (ii) the applicable Make-Whole
Amount; plus (iii) except in connection with any prepayment or repayment made as
contemplated by the proviso to the definition of “Make-Whole Amount” contained
herein, interest (at the rate then applicable to the Term Loans) on the amounts
in the immediately preceding clause (i) through and including the later of the
date that is eighteen months after the Effective Date and the date of repayment
or prepayment. In connection with any such voluntary prepayment of the Term
Loans, Borrower acknowledges that such prepayment may result in Lenders
incurring additional costs, expenses or liabilities, and that, as of the date
hereof, it is difficult to ascertain the full extent of such costs, expenses or
liabilities. Accordingly, Borrower agrees that the applicable Make-Whole Amount
payable in connection with any such voluntary prepayment represents a reasonable
estimate of the costs, expenses or liabilities of Lenders in connection with any
such prepayment. Without affecting any of any Lending Party’s rights and
remedies hereunder or in respect hereof, if Borrower fails to pay the applicable
Make-Whole Amount when due, then the amount thereof shall thereafter bear
interest until paid in full at the Default Rate.

 

(c)           Mandatory Prepayments.

 

(i)        Borrower shall prepay the Outstanding Amount of the Term Loans on the
last day of each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2014 and continuing on the last day of each Fiscal Quarter
occurring thereafter through and including the last such date occurring
immediately prior to the Maturity Date, in an amount equal to $500,000.00. Any
prepayment of the Term Loans pursuant to this Section 2.03(c)(i) shall be
accompanied by the payment of all accrued and unpaid interest on the amount of
such prepayment through to the date of prepayment; provided that, subject to the
other provisions hereof, in connection with any such prepayment, Borrower shall
not be required to pay the applicable Make-Whole Amount.

 



30

 

 

(ii)     In the event that Net Proceeds resulting from any (A) Event of Loss or
(B) Disposition or series of Dispositions by Borrower or any Subsidiary thereof
undertaken pursuant to Section 7.05(a) or Section 7.05(i), within any Fiscal
Year exceed, in the aggregate, the Threshold Amount, Borrower shall prepay the
Term Loan in an amount equal to the sum of: (1) 100.00% of such Net Proceeds
that so exceed the Threshold Amount in such Fiscal Year plus (2) if such Net
Proceeds result from a Disposition, the applicable Make-Whole Amount that would
apply if such Net Proceeds were used by Borrower to make a voluntary prepayment
of the Term Loan pursuant to Section 2.03(b); provided that, unless a Default
then exists, no prepayment otherwise required pursuant to this Section
2.03(c)(ii) shall be required if any such Net Proceeds are used within ninety
days of the receipt thereof by Borrower or any Subsidiary thereof to purchase
the same or similar property or to restore the property affected by such Event
of Loss.

 

(iii)      On the forty-fifth day following the end of each Fiscal Quarter so
long as any Obligations (other than Unasserted Obligations) remain outstanding,
commencing with the Fiscal Quarter ending March 31, 2015, Borrower shall prepay
the outstanding principal balance of the Term Loans in an amount equal to the
Consolidated Excess Cash Flow Percentage of the Consolidated Excess Cash Flow
for the Fiscal Quarter most recently ended (as calculated based on the financial
information contained in Borrower’s financial statements delivered pursuant to
Section 6.01(b) and the Consolidated Excess Cash Flow Certificate delivered
pursuant to Section 6.01(e)) but in no event more than the Outstanding Amount of
all of the Term Loans. Any prepayment of the Term Loans pursuant to this Section
2.03(c)(iii) shall be accompanied by the payment of all accrued and unpaid
interest on the amount of such prepayment through to the date of prepayment;
provided that, subject to the other provisions hereof, in connection with any
such prepayment, Borrower shall not be required to pay any otherwise applicable
Make-Whole Amount.

 

(d)          Payments Under Certain Circumstances. Notwithstanding anything to
the contrary contained herein, at any time that an Event of Default exists
(whether by virtue of the Obligations (other than Unasserted Obligations) not
being paid in full on the Maturity Date or as a result of the acceleration of
the Obligations in accordance with the provisions thereof), in connection with
any payment or prepayment of the Term Loans by Borrower, Borrower agrees that
(without notice or demand of any kind from any Lending Party, such notice and
demand being hereby expressly waived) Borrower shall be required to pay and
shall pay the sum of: (i) the Outstanding Amount of the Term Loans being paid or
prepaid; plus (ii) the applicable Make-Whole Amount; plus (iii) interest (at the
rate then applicable to the Term Loans) on the amounts in the immediately
preceding clause (i) through and including the later of the date that is
eighteen months after the Effective Date and the date of repayment or
prepayment. In connection with any such payment or prepayment of the Term Loans,
Borrower acknowledges that such payment or prepayment may result in Lenders
incurring additional costs, expenses or liabilities, and that, as of the date
hereof, it is difficult to ascertain the full extent of such costs, expenses or
liabilities. Accordingly, Borrower agrees that the applicable Make-Whole Amount
payable in connection with any such payment or prepayment represents a
reasonable estimate of the costs, expenses or liabilities of Lenders in
connection with any such prepayment. Without affecting any of any Lending
Party’s rights and remedies hereunder or in respect hereof, if Borrower fails to
pay the applicable Make-Whole Amount when due, then the amount thereof shall
thereafter bear interest until paid in full at the Default Rate.

 



31

 

 

Section 2.04           Certain Fees.

 

(a)          Certain Fees. Borrower shall pay to Administrative Agent, for the
account of Lenders, in accordance with their Percentage Shares, on the Effective
Date, a fee equal to 2.00% of the aggregate original principal amount of the
Term Loans, such fee shall be fully earned when due and, once paid, shall be
non-refundable for any reason whatsoever.

 

(b)          Other Fees. On the Effective Date and, thereafter on each
anniversary of the Effective Date (other than the Maturity Date) so long as any
Obligations remain outstanding, Borrower shall pay to Administrative Agent an
annual loan servicing and administration fee equal to $75,000.00; each
installment of such fee shall be fully earned when due and, once paid, shall be
non-refundable for any reason whatsoever.

 

Section 2.05           Brokers and Financial Advisors.

 

In connection with the transactions contemplated hereby (including the making of
the Term Loan), Borrower has not engaged any advisors (financial or otherwise),
brokers or arrangers, other than legal advisors. Borrower hereby agrees to pay,
and hereby indemnifies each Indemnitee from and against, all fees, costs and
expenses of any advisors (financial or otherwise), brokers or arrangers engaged
by or on behalf of Borrower in connection with the transactions contemplated
hereby (including the making of the Term Loans).

 

Section 2.06           Manner of Payments.

 

(a)          Invoices. Administrative Agent agrees to endeavor to provide
Borrower with an invoice setting forth the Outstanding Amount of the Term Loans
and stating the amount of interest due on any Interest Payment Date in
reasonable detail, not later than five days prior to such Interest Payment Date;
provided that: (i) Administrative Agent shall have no liability for failing to
do so; and (ii) any failure by Administrative Agent to provide any such invoice
shall not affect Borrower’s (or any other Loan Party’s) obligation to pay when
due any amounts owing hereunder in accordance with the provisions hereof.

 

(b)          Payments on Business Days. If any payment hereunder becomes due and
payable on a day (including an Interest Payment Date) that is not a Business
Day, then such due date shall be extended to the next succeeding Business Day;
provided that interest and fees shall continue to accrue during the period of
any such extension.

 

(c)          Computations. All interest and fees owing hereunder shall be
computed on the basis of a year of 360 days and calculated in each case for the
actual number of days elapsed.

 



32

 

 

(d)          Evidence of Debt. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by Lenders to
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations.
If any conflict exists between the accounts and records maintained by any Lender
and the accounts and records of Administrative Agent in respect of such matters,
the accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Term Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, amount and maturity of its Term Loans and payments with
respect thereto.

 

Section 2.07           Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

 

(ii)        subject any Lending Party to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes contained herein and (C) Connection Income Taxes) on any Credit
Extension made by it, its Commitment or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or

 

(iii)       impose on any Lender any other condition, cost or expense (other
than Taxes) affecting this Agreement the Term Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Person of making, converting to, continuing or maintaining
any Term Loan or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount), then, upon request of such Lending Party,
Borrower shall pay to such Lending Party such additional amount or amounts as
will compensate such Lending Party for such additional costs incurred or
reduction suffered.

 

(b)           Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or such Lender’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Credit Extensions made by such Lender to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time Borrower shall pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

  

33

 



 

(c)           Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 2.07, as well as the basis for determining such amount or amounts, and
delivered to Borrower shall be conclusive absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 2.07
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 2.07 for any
reductions suffered more than six months prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to in this subsection (d) shall
be extended to include the period of retroactive effect thereof).

 

(e)           Survival. All obligations of each Loan Party under this Section
2.07 shall survive termination of the Aggregate Commitments and the payment in
full of all other Obligations.

 

Section 2.08           Payments Free of Taxes.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party that is a party hereto under any Loan Document
shall be made free and clear of and without reduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Laws and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.08), the
applicable Lending Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(b)          Payment of Other Taxes by Borrower. Each Loan Party that is a party
hereto shall timely pay to the relevant Governmental Authority in accord ance
with applicable Laws, or, at the option of Administrative Agent, timely
reimburse it for the payment of, any Other Taxes.

 

(c)           Indemnification by Borrower. Each Loan Party that is a party
hereto shall jointly and severally indemnify Administrative Agent and each other
Lending Party, within ten days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to the amounts payable under this Section 2.08) payable or
paid by such Lending Party or required to be withheld or deducted from a payment
to such Lending Party and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by any Lending
Party (with a copy to Administrative Agent), or by Administrative Agent on its
own behalf or on behalf of a Lending Party, shall be conclusive absent manifest
error.

 



34

 

 

(d)           Indemnification by Lenders. Each Lender hereby agrees to severally
indemnify Administrative Agent, within ten days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Loan Party to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to such Lender from
any other source against any amount due to Administrative Agent under this
Section 2.08(d).

 

(f)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party that is a party hereto to a Governmental Authority
pursuant to this Section 2.08, such Loan Party shall deliver to Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Administrative
Agent.

 

(g)         Status of Lenders.

 

(i)          Any Lender which is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Laws or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in this Section 2.08(g)(ii)(A), (ii)(B) and (ii)(D))
shall not be required if, in such Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)       Without limiting the generality of the foregoing:

 

            (A)        any Lender that is not a Foreign Lender shall deliver to
Borrower and Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), properly completed and
duly executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 



35

 

 

            (B)       any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to Borrower and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter when prescribed under applicable Law or upon the reasonable
request of Borrower or Administrative Agent), whichever of the following is
applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (I) with respect to payments of
interest (including original issue discount) under any Loan Document, properly
completed and duly executed originals of IRS Form W-8BEN or Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (II)
with respect to any other applicable payments under any Loan Document, properly
completed and duly executed originals of IRS Form W-8BEN or Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” or any
other applicable article of such tax treaty;

 

(2)         properly completed and duly executed originals of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (I) a U.S.
Tax compliance certificate in form and substance reasonably satisfactory to
Administrative Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (“U.S. Tax Compliance Certificate”) and (II) properly completed and duly
executed originals of IRS Form W-8BEN or Form W-8BEN-E, as applicable; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner of any
payment to it hereunder or under any Loan Document, properly completed and duly
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN (or Form W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate in
form and substance reasonably satisfactory to Administrative Agent, IRS Form
W-9, and/or other certification documents from each beneficial owner of such
payment, as applicable; provided that, if the Foreign Lender is a partnership
for U.S. tax purposes and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate in form and substance
acceptable to Administrative Agent on behalf of each such direct and indirect
partner;

 



36

 

 

            (C)         any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to Borrower and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter when prescribed under applicable Law or upon the reasonable
request of Borrower or Administrative Agent), properly completed and duly
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, properly
completed and duly executed, together with such supplementary documentation as
may be prescribed by applicable Laws to permit Borrower or Administrative Agent
to determine the withholding or deduction required to be made; and

 

            (D)        if a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so. Administrative Agent shall be required
to comply with the provisions of this Section 2.08 as though it were, and to the
same extent as, a Lender.

 



37

 

 

(h)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.08 (including by
the payment of additional amounts pursuant to this Section 2.08), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.08 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party related to such refund and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection (h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)         Survival. All obligations of each Loan Party that is a party hereto
under this Section 2.08 shall survive termination of the Aggregate Commitments
and the payment in full of all other Obligations.

 

Section 2.09           Sharing of Payments.

 

If any Lender shall, by exercising any right of setoff, recoupment or
counterclaim or otherwise, obtain payment in respect of any Credit Outstandings
or accrued and unpaid interest thereon resulting in such Lender receiving
payment of a proportion of the Credit Outstandings or accrued and unpaid
interest thereon greater than its Percentage Share (or other applicable share)
thereof as provided herein, then such Lender receiving such greater proportion
shall: (a) notify Administrative Agent of such fact; and (b) purchase (for cash
at face value) participations in that portion of the Credit Outstandings or
accrued and unpaid interest thereon held by the other applicable Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with their
respective Percentage Shares thereof; provided that: (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section 2.09 shall not be construed to apply to: (A) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement; or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any portion of the Credit
Outstandings held by it to any assignee or participant, other than to any Loan
Party (as to which the provisions of this Section 2.09 shall apply).

 

Each Loan Party that is a party hereto consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Laws, that any Lender
acquiring a participation pursuant to the foregoing arrangements may, except to
the extent otherwise specified in such Lender’s participation agreement,
exercise against such Loan Party rights of setoff, recoupment and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of such Loan Party in the amount of such participation.

 



38

 

 

Section 2.10 Payments Generally; Right of Administrative Agent to Make
Deductions Automatically.

 

(a)           Payments Generally.

 

(i)           All payments to be made by any Loan Party hereunder shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by any Loan
Party hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. Administrative Agent will promptly distribute to
each Lender its applicable Percentage Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Administrative Agent
after 11:00 a.m. shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.

 

(ii)          Borrower hereby authorizes Administrative Agent: (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from any account of Borrower maintained with Administrative Agent; and (B)
if and to the extent any payment of principal, interest or fees under this
Agreement or any Note is not made when due to deduct any such amount from any or
all of the accounts of Borrower maintained at Administrative Agent (if any).
Administrative Agent agrees to provide written notice to Borrower of any
automatic deduction made pursuant to this Section 2.10(a)(ii) showing in
reasonable detail the amounts of such deduction. Each Lender agrees to reimburse
Borrower based on its applicable Percentage Share for any amounts deducted from
such accounts in excess of amount due hereunder and under any other Loan
Documents.

 

(b)           Clawback Rights.

 

(i)           Unless Administrative Agent shall have received notice from a
Lender prior to the proposed date of the making of the Term Loans that such
Lender will not make available to Administrative Agent such Lender’s share
thereof, Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 and may, in reliance upon
such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Term Loans available to
Administrative Agent, then the applicable Lender, on the one hand, and Borrower,
on the other hand, each severally agrees to pay to Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from the date such amount is made available
to Borrower to the date of payment to Administrative Agent, at: (A) in the case
of a payment to be made by such Lender, the Federal Funds Rate; and (B) in the
case of a payment to be made by Borrower, the interest rate applicable to the
Term Loans. Borrower and such Lender shall pay such interest to Administrative
Agent for the same or an overlapping period, Administrative Agent shall promptly
remit to Borrower the amount of such interest paid by Borrower for such period.
If, prior to the making of any such demand by Administrative Agent, such Lender
pays its share of the Term Loans to Administrative Agent, then the amount so
paid shall constitute such Lender’s Term Loan included within all Term Loans.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to
Administrative Agent. Any payment made hereunder shall not be treated as a
voluntary prepayment subject to the requirements of Section 2.03(b).

 



39

 

 

(ii)           Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due hereunder to
Administrative Agent for the account of Lenders that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to Lenders the amount due. In such event, if Borrower has not in fact
made such payment, then each Lender severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender in
immediately available funds with interest thereon, for each day from the date
such amount is distributed to it to the date of payment to Administrative Agent,
at the Federal Funds Rate. A notice of Administrative Agent to any Lender or
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to Administrative Agent funds for any Term Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to Borrower by Administrative Agent because the
conditions to the applicable Term Loan set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, then Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

(d)           Obligations of Lenders Several. The obligations of Lenders
hereunder to make Term Loans and to make payments under Section 10.04(c) are
several and not joint. The failure of any Lender to make any Term Loans or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Term Loans or to make its payments under Section 10.04(c).

 

(e)           Funding Sources. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Term Loan in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for any Term Loan in any particular place or manner.

 

Section 2.11           Replacement Of Lenders.

 

(a)           If any Lender requests compensation under Section 2.07 or 2.08, or
if Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.08, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Term Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.07 or 2.08, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 



40

 

 

(b)           If any Lender requests compensation under Section 2.07, or if
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.08, then Borrower may, at its sole expense and effort, upon notice to
such Lender and Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.06), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.07 or 2.08) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i)
Borrower shall have received the prior written consent of Administrative Agent
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Term
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.07 or payments required to be made pursuant to Section 2.08,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

Section 2.12           Agreement by Administrative Agent and Lenders.

 

Administrative Agent (on behalf of itself and Lenders) hereby agrees that:

 

(a)           if, on December 31, 2014, no Event of Default then exists (and,
without limiting the generality of the foregoing, Borrower has demonstrated,
based upon the financial statements delivered by Borrower pursuant to Section
6.01(c) for the Fiscal Month ending December 31, 2014, to the satisfaction of
Administrative Agent (acting reasonably) that it was in compliance with Section
6.13 on and as of December 31, 2014, then Administrative Agent shall promptly
release all of its Liens on all assets of Parent Guarantor other than those
Liens arising under the Parent Guarantor Pledge Agreement in, to and upon all
Equity Interests of Borrower, DPS and U.S. Data held by Parent Guarantor;
provided that, notwithstanding the foregoing, no such release of Liens shall
release, terminate, amend, modify or otherwise affect the obligations of Parent
Guarantor under its Guaranty or under the Parent Guarantor Pledge Agreement;

 

(b)           in connection with Parent Guarantor entering into the Parent
Guarantor Revolving Credit Facility, Administrative Agent hereby agrees to enter
into the Parent Guarantor Revolving Lender Intercreditor Agreement, pursuant to
which: (i) Administrative Agent will acknowledge and agree in favor of Parent
Guarantor Revolving Lender that, so long as any Debt of Parent Guarantor is
owing to Parent Guarantor Revolving Lender or the commitment(s) of Parent
Guarantor Revolving Lender to provide financing still exist(s), Administrative
Agent will not have and will not obtain a Lien on the Accounts (and the Proceeds
thereof) of Parent Guarantor; and (ii) Parent Guarantor Revolving Lender will
acknowledge and agree in favor of Administrative Agent that, until all
Obligations (other than Unasserted Obligations) have been paid in full, Parent
Guarantor Revolving Lender will not have and will not obtain a Lien on any
assets of Parent Guarantor in contravention of Section 13(c)(ii) of the Guaranty
entered into by Parent Guarantor;

 

(c)           the Debt of Parent Guarantor owing to 31 GROUP, LLC may be secured
on a pari passu basis with the Debt of Parent Guarantor under the Guaranty
entered into by Parent Guarantor by all assets of Guarantor other than all
Equity Interests of Borrower, DPS and U.S. Data held by Parent Guarantor, in
which assets 31 GROUP, LLC may not obtain a Lien; and

 

(d)           Parent Guarantor shall be an express third-party beneficiary of
this Section 2.12.

 



41

 

 

Article III

The Collateral

 

Section 3.01           Grant of Security Interest.

 

Each Loan Party that is a party hereto hereby grants, pledges and assigns a
security interest in the Collateral to Administrative Agent, on behalf of itself
and each other Lending Party, to secure the prompt payment in full and
performance when due of all of the Obligations. Each Loan Party that is a party
hereto represents, warrants and covenants to the Lending Parties that: (a) the
security interest granted by it herein is and shall at all times continue to be
a perfected, first priority (except to the extent otherwise expressly provided
in any Loan Document or expressly agreed to in writing by Administrative Agent)
security interest in the Collateral (subject only to Permitted Liens); (b) it
has rights in and the power to transfer each item of the Collateral upon which
it purports to grant a Lien pursuant to the Loan Documents, free and clear of
any and all Liens or claims of others, other than Permitted Liens; and (c) no
effective security agreement, mortgage, deed of trust, financing statement (as
that term is defined in the Uniform Commercial Code), or other security or Lien
instrument covering all or any part of the Collateral is or will be on file or
of record in any public office, except those relating to Permitted Liens. If any
Loan Party that is a party hereto shall acquire a commercial tort claim (as that
term is defined in the Uniform Commercial Code), such Loan Party shall promptly
notify Administrative Agent in a writing signed by such Loan Party of the
details thereof and grant to Administrative Agent, on behalf of itself and
Lenders, a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Administrative Agent. If this Agreement is
terminated, Administrative Agent’s Lien in the Collateral shall continue until
all Obligations (other than Unasserted Obligations) are repaid in full. At such
time as the Obligations (other than Unasserted Obligations) have been paid in
full and the Lending Parties shall have received a release of all Claims from
the Loan Parties, Administrative Agent shall, at Borrower’s sole cost and
expense, release its Liens on the collateral the subject of all Collateral
Documents.

 

Section 3.02           Administrative Agent’s Rights Regarding the Collateral.

 

(a)           If an Event of Default then exists, Administrative Agent may, (i)
at any time in Administrative Agent’s own name or in the name of any Loan Party
that is a party hereto, communicate with Account Debtors and obligors in respect
of Instruments, Chattel Paper or other Collateral to verify to Administrative
Agent’s satisfaction, the existence, amount and terms of, and any other matter
relating to, Accounts, Instruments, Chattel Paper or other Collateral, and (ii)
without prior notice to any Loan Party that is a party hereto, notify Account
Debtors or other Persons obligated on any Collateral that Administrative Agent
has a security interest therein and that payments shall be made directly to
Administrative Agent. Upon the request of Administrative Agent, each Loan Party
that is a party hereto shall so notify such Account Debtors and other Persons.
Each Loan Party that is a party hereto hereby appoints Administrative Agent or
Administrative Agent’s designee as such Person’s attorney at any time an Event
of Default exists, with power to endorse such Person’s name upon any notes,
acceptance drafts, money orders or other evidences of payment of Collateral.

 



42

 

 

(b)           Each Loan Party that is a party hereto shall remain liable under
any evidence of Collateral to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, and neither
Administrative Agent nor any Lender shall have any obligation or liability
whatsoever to any Person under any such Collateral by reason of or arising out
of the execution, delivery or performance of this Agreement or the other Loan
Documents, and neither Administrative Agent nor any Lender shall be required or
obligated in any manner (i) to perform or fulfill any of the obligations of any
Loan Party that is a party thereto, (ii) to make any payment or inquiry
thereunder, or (iii) to take any action of any kind to collect, compromise or
enforce any performance or the payment of any amounts that may have been
assigned to it or to which it may be entitled at any time or times under or
pursuant to any Collateral.

 

(c)           In the event that any Collateral, including Proceeds, is evidenced
by or consists of Negotiable Collateral, and if and to the extent that
perfection or priority of Administrative Agent’s security interest is dependent
on or enhanced by possession, Borrower, immediately upon the request of
Administrative Agent, shall endorse and deliver physical possession of such
Negotiable Collateral and all agreements and documents related thereto, to
Administrative Agent or to a custodian to hold on behalf of Administrative
Agent. Upon the request of Administrative Agent, all Negotiable Collateral shall
be delivered to Administrative Agent or a custodian for the benefit of
Administrative Agent, duly endorsed as follows on the back of the signature page
thereof or on a separate allonge affixed thereto:

 

Pay to the order of White Oak Global Advisors, LLC, as Administrative Agent

 

[VaultLogix, LLC

 

By:___________________________

Name:
Title: ]

 

(d)           Each Lending Party (through any of their respective officers,
employees, or agents) shall have the right, from time to time upon reasonable
prior notice during regular business hours (i) to inspect and examine the Books
and Records and the Collateral, (ii) during the existence of an Event of
Default, to communicate directly with any and all Account Debtors to verify the
existence and terms of Collateral, and (iii) to check, test, and appraise the
Collateral, or any portion thereof, in order to verify Borrower’s financial
condition or the amount, quality, value, condition of, or any other matter
relating to, the Collateral, and Borrower shall permit any designated
representative of any Lending Party to visit and inspect any of the properties
of Borrower to inspect and to discuss its finances and properties and
Collateral, during normal business hours. Without limiting the provisions of
Section 6.10, each Loan Party that is a party hereto shall, with respect to any
Collateral owned, leased or otherwise controlled by it, upon reasonable prior
appointment during normal business hours, will:

 

(i)           provide access to such Collateral to Administrative Agent and its
officers, employees and agents, as frequently as is commercially reasonable or,
at any time an Event of Default exists, as frequently as Administrative Agent
determines to be appropriate;

 



43

 

 

(ii)           permit Administrative Agent or any of its officers, employees and
agents to inspect, audit and make extracts and copies from all of such Loan
Party’s Books and Records; and

 

(iii)           permit Administrative Agent to inspect, review, evaluate and
make physical verifications and appraisals of the Inventory and other Collateral
in any manner and through any means that Administrative Agent considers
reasonably advisable, and such Loan Party agrees to render to Administrative
Agent, at Borrower’s sole cost and expense, such clerical and other assistance
as may be reasonably requested with regard thereto;

 

provided that, if an Event of Default shall have occurred and be continuing, no
advance notice (whether during normal business hours or otherwise) shall be
required, the rights in this clause (d) shall extend to each Lending Party and
the Lending Parties shall have access at any and all times; provided further
that, unless an Event of Default exists, the cost of only one such visit and
inspection to exercise the rights in this clause (d) during any calendar year
shall be borne by Borrower.

 

(e)           At any time that an Event of Default exists, Borrower, at its sole
cost and expense, shall cause the certified public accountant(s) then engaged by
Borrower to prepare and deliver to Administrative Agent at any time and from
time to time, promptly upon Administrative Agent’s request therefor, the
following reports: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances with respect to all Accounts; and (iv) test
verifications of such Accounts as Administrative Agent may request. Borrower, at
its sole cost and expense, shall also cause such certified independent public
accountants to deliver to Administrative Agent the results of any physical
verifications of all or any portion of the Inventory made or observed by such
accountants when and if such verification is conducted. Administrative Agent
shall be permitted to observe and consult with such accountants in the
performance of these tasks.

 

(f)           Beyond the exercise of reasonable care to assure the safe custody
of Collateral in Administrative Agent’s possession and the accounting for moneys
actually received by Administrative Agent or any Lender hereunder, neither
Administrative Agent nor any Lender shall have any duty or liability to exercise
or preserve any rights, privileges or powers pertaining to the Collateral.

 



44

 

 

Section 3.03           Grant of LIcense to Use Intellectual Property Collateral;
                                    Additional Intellectual Property.

 

Each Loan Party that is a party hereto hereby grants to Administrative Agent an
irrevocable, non-exclusive license, exercisable upon the occurrence and during
the continuance of an Event of Default without payment of royalty or other
compensation to such Loan Party, to use, transfer, license or sublicense any
Intellectual Property now owned, licensed to, or hereafter acquired by such Loan
Party, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof, and represents, promises and agrees that any such license or sublicense
is not and will not be in conflict with the contractual or commercial rights of
any third Person or applicable Laws; provided that such license will terminate
on the date on which all Obligations (other than Unasserted Obligations) are
paid in full; provided further that, upon the request of Administrative Agent
(acting reasonably), the applicable Loan Party will use reasonable commercial
efforts to obtain from any third party a security interest in any license of
Intellectual Property granted by such third party to such Loan Party. In
addition, on such periodic basis as Administrative Agent shall require, Borrower
shall: (i) provide Administrative Agent with a report of all new patentable,
copyrightable, or trademarkable materials acquired or generated by each Loan
Party that is a party hereto during the prior period; (ii) cause all
Intellectual Property acquired or generated by each Loan Party that is a party
hereto that is not already the subject of a registration with the appropriate
filing office (or an application therefor diligently prosecuted) to be
registered with such appropriate filing office in a manner sufficient to impart
constructive notice of such Loan Party’s ownership thereof; and (iii) cause to
be prepared, executed, and delivered to Administrative Agent supplemental
schedules to the applicable Collateral Documents to identify such Intellectual
Property as being subject to the security interests created thereunder; provided
that neither Borrower nor any of its Subsidiaries shall register with the U.S.
Copyright Office any unregistered Copyrights (whether in existence on the
Effective Date or thereafter acquired, arising, or developed) unless (A)
Borrower provides Administrative Agent with written notice of its intent to
register such Copyrights not less than thirty days prior to the date of the
proposed registration, and (B) prior to such registration, the applicable Loan
Party executes and delivers to Administrative Agent a copyright security
agreement in form and substance satisfactory to Administrative Agent,
supplemental schedules to any existing copyright security agreement or such
other documentation as Administrative Agent reasonably deems necessary in order
to perfect and continue perfected Administrative Agent’s Liens on such
Copyrights following such registration.

 

Section 3.04           Authorization to File Financing Statements.

 

Each Loan Party that is a party hereto hereby authorizes Administrative Agent to
file, without notice to any Loan Party that is a party hereto, financing
statements under the Uniform Commercial Code with all appropriate jurisdictions
to perfect, maintain, preserve or protect Administrative Agent’s and Lenders’
interest or rights hereunder or any Collateral Document in the Collateral the
subject hereof or thereof, including a notice that any disposition of all or any
such collateral that is not otherwise permitted hereunder, whether by any Loan
Party that is a party hereto or any other Person, shall be deemed to violate the
rights of Administrative Agent and Lenders hereunder and under applicable Laws.
Without limiting the generality of the foregoing, each Loan Party that is a
party hereto hereby: (a) authorizes Administrative Agent to file, without notice
to any such Loan Party, financing statements under the Uniform Commercial Code
with all appropriate jurisdictions listing all assets or all personal property
of such Loan Party as the collateral covered by such financing statements; and
(b) ratifies and approves the filing of any financing statements by or on behalf
of Administrative Agent or any Lender (or any such Person’s
predecessor(s)-in-interest) prior to the Effective Date against such Loan Party
and listing the Collateral or all assets or all personal property of such Loan
Party as the collateral covered by such financing statements.

 



45

 

 

Article IV 

Conditions to Effectiveness

 

Section 4.01           Conditions Precedent.

 

This Agreement shall become binding on the parties hereto upon, and the
obligation of each Lender to make any Term Loans hereunder is subject to, the
satisfaction of the following conditions precedent (all Loan Documents and other
documents to be delivered to Administrative Agent or any other Lending Party
pursuant to this Section 4.01 shall be subject to prior approval as to form and
substance (including as to results) by Lenders, with delivery by a Lender of its
signature page to this Agreement evidencing such Person’s acknowledgement that
the conditions set forth in this Section 4.01 have been satisfied, unless
otherwise waived in writing):

 

(a)           Receipt of Certain Documents. Administrative Agent shall have had
delivered to it all of the following, each of which shall be, unless otherwise
specified herein or otherwise required by Lenders, originals (or telefacsimiles
or portable document format versions thereof (in either such case, promptly
followed by originals thereof), each, to the extent to be executed by a Loan
Party, properly executed by a Responsible Officer of such Loan Party, each dated
the Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date), all in sufficient number as
Administrative Agent shall separately identify (including, if specified by
Administrative Agent, for purposes of the distribution thereof to Administrative
Agent, Lenders and Borrower):

 

(i)           counterparts of: (A) this Agreement, duly executed by each of the
parties hereto; (B) a Guaranty, duly executed by Parent Guarantor; (C) the
Parent Guarantor Pledge Agreement, duly executed by Parent Guarantor; and (D)
the Parent Guarantor Security Agreement, duly executed by Parent Guarantor;

 

(ii)          if requested by any Lender, a Note duly executed by Borrower in
favor of such Lender evidencing any Term Loans made by such Lender to Borrower;

 

(iii)         counterparts of each of the other Loan Documents (including all
applicable Collateral Documents), duly executed by each of the parties thereto,
together with, as requested by Administrative Agent:

 

(A)           any certificated securities representing shares of Equity
Interests owned by or on behalf of any Loan Party constituting Collateral as of
the Effective Date, together with undated stock powers (or their equivalent)
with respect thereto executed in blank;

 

(B)           any promissory notes and other instruments evidencing all loans,
advances and other debt owed or owing to any Loan Party constituting Collateral
as of the Effective Date, together with undated instruments of transfer with
respect thereto executed in blank;

 

(C)           all other documents, including Uniform Commercial Code financing
statements, required by applicable Laws or reasonably requested by any Lending
Party to be filed, registered or recorded to create or perfect the Liens
intended to be created under the Collateral Documents existing on the Effective
Date; and

 

(D)           a Due Diligence Certificate with respect to each Loan Party, dated
the Effective Date and duly executed by a Responsible Officer of the applicable
Loan Party, together with results of a search of the Uniform Commercial Code (or
equivalent) filings made and tax and judgment lien searches with respect to each
of the Loan Parties in the jurisdictions required by Lenders and copies of the
financing statements (or similar documents) disclosed by such searches and
evidence reasonably satisfactory to Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 7.01 or have been otherwise appropriately released or terminated;

 



46

 

 

(iv)         such certificates of resolutions or other action, incumbency
certificates or other certificates of Responsible Officers of each Loan Party
that is not a natural person as any Lending Party may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with the Loan
Documents to which such Loan Party is a party;

 

(v)          such documents and certifications as Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in: (A) the State of its jurisdiction of organization or
formation; and (B) each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(vi)         a favorable opinion or opinions of counsel to the Loan Parties
reasonably acceptable to Administrative Agent, addressed to each Lending Party,
as to such matters as are reasonably required by Administrative Agent with
respect to the Loan Parties, the Collateral and the Loan Documents;

 

(vii)        a certificate of a Responsible Officer of each Loan Party either:
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect; or (B) stating that no such consents, licenses or approvals are so
required;

 

(viii)       a copy, certified by an appropriate Responsible Officer of
Borrower, of the financial statements of Borrower referred to in Section 5.11;

 

(ix)          a certificate signed by a Responsible Officer of each Loan Party
certifying that there has been no event or circumstance since the date of the
Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

 

(x)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;

 

(xi)          a duly completed Compliance Certificate as of August 31, 2014,
signed by an appropriate Responsible Officer of Borrower, which demonstrates
that the aggregate initial principal balance of the Term Loans does not exceed
three and one-half (3.50) times Consolidated EBITDA of Borrower and its
Subsidiaries as of August 31, 2014 (calculated for the twelve months ended as of
such date);

 



47

 

 

(xii)         evidence that: (A) all commitments under any secured facilities
not otherwise permitted under Section 7.03 have been terminated not later than
the Effective Date, and all outstanding amounts thereunder paid in full; and (B)
all Liens securing obligations under any secured facilities not otherwise
permitted under Section 7.03 have been released and terminated not later than
the Effective Date;

 

(xiii)        at least five Business Days prior to the date hereof, all
documentation and other information required by regulatory authorities under
“know your customer” and all Anti-Terrorism Laws, Money Laundering Laws and all
“know your customer” Laws shall have been supplied to Administrative Agent and
Lenders;

 

(xiv)        evidence that Parent Guarantor has consummated the Acquisition and
is the sole holder of Equity Interests of Borrower; and

 

(xv)         ;such other assurances, certificates, documents, consents, reports
or opinions as Administrative Agent or any other Lending Party may reasonably
require.

 

(b)           No Material Adverse Change. Lending Parties, in their sole and
absolute discretion, shall be satisfied that there has been no material adverse
change in the business, condition (financial, business or otherwise), revenues,
sales volume, assets, liabilities or operations of Borrower since the date of
the financial statements of Borrower referred to in Section 5.11(a).

 

(c)           Truth and Correctness of Representations and Warranties; No
Default. The representations and warranties of Borrower and each other Loan
Party contained in Article V or any other Loan Document, or that are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date. No Default shall then exist or shall result, or could reasonably be
expected to result, from the use of proceeds of the Term Loans on the Effective
Date.

 

(d)           Payment of Fees. Borrower shall have paid: (i) all fees required
to be paid to Administrative Agent, Lenders and White Oak on or before the
Effective Date; and (ii) unless any Lending Party shall have agreed in writing
to any delay in such payment, all fees, charges and disbursements of counsel to
each Lending Party and White Oak to the extent invoiced prior to or on the
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute such Person’s reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final billing by such Lending Party or White Oak).

 

(e)           Other Matters. Administrative Agent shall have received, in form
and substance satisfactory to it, such other assurances, documents or consents
related to the foregoing as Administrative Agent or Required Lenders may
reasonably require.

 

Notwithstanding anything to the contrary contained herein, this Agreement shall
not become effective or be binding on any party hereto unless all of the
conditions precedent to the effectiveness of this Agreement as specified in this
Section 4.01 are satisfied at or before 11:00 a.m. on October 9, 2014.

 



48

 

 

Administrative Agent shall promptly notify each Loan Party and each Lender of
the occurrence of the Effective Date, and such notice shall be conclusive and
binding on all parties hereto. For purposes of determining compliance with the
conditions specified in this Section 4.01 (but without limiting the generality
of the provisions of Section 9.04), each Lending Party that has signed this
Agreement shall be deemed to have consented to, approved or accepted or become
satisfied with, each document or other matter required hereunder to be consented
to or approved by or to be acceptable or satisfactory to a Lending Party unless
Administrative Agent shall have received notice from such Lending Party prior to
the proposed Effective Date specifying its objection thereto.

 

Article V 

Representations and Warranties

 

Borrower represents and warrants to each Lending Party that:

 

Section 5.01           Corporate Existence and Power.

 

Each of the Loan Parties and their respective Subsidiaries (other than, with
respect to Section 5.01(a) and Section 5.01(c), any of the Loan Parties who are
natural persons): (a) is a corporation, partnership or limited liability company
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, organization or formation (subject to such
changes after the date hereof as are permitted under the Loan Documents); (b)
has the power and authority and all governmental licenses, authorizations,
consents and approvals: (i) to own its assets and carry on its business, except
to the extent that any failure to have any of the foregoing could not reasonably
be expected to have a Material Adverse Effect; and (ii) to execute, deliver, and
perform its obligations under the Loan Documents to which each is a party; and
(c) is duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, and is licensed and in good standing under the laws of
each jurisdiction where its ownership, leasing or operation of property or the
conduct of its business requires such qualification or license, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.02           Corporate Authorization; No Contravention.

 

The execution and delivery by each of the Loan Parties and their respective
Subsidiaries (to the extent any such Subsidiary is party hereto or to any other
Loan Document), and the performance by each of the Loan Parties and their
respective Subsidiaries of its obligations under, each Loan Document to which
such Person is party have been (other than in the case of Loan Parties who are
natural persons) duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) (other than in the case of
Loan Parties who are natural persons) contravene the terms of any of such
Person’s Organizational Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under: (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any Subsidiary thereof
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law. Each of the Loan Parties and their respective Subsidiaries are
in compliance with all Contractual Obligations referred to in clause (b)(i),
except to the extent that any failure to be in compliance could not reasonably
be expected to have a Material Adverse Effect. No Loan Party or any Subsidiary
thereof is a party to or is bound by any Contractual Obligation, or is subject
to any restriction in any Organizational Document, or any requirement of Law,
which could reasonably be expected to have a Material Adverse Effect.

 



49

 

 

Section 5.03           Governmental Authorization; Compliance with Laws.

 

(a)           Governmental Authorizations. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the execution
and delivery by any Loan Party of, or the performance by any Loan Party of its
obligations under, any Loan Document to which it is a party other than (i) such
as have been obtained or made and are in full force and effect or (ii) filings
necessary to perfect Liens created by the Loan Documents.

 

(b)           Compliance with Laws. Each Loan Party and each Subsidiary thereof
are in compliance in all respects with the requirements of all Laws (including
the Patriot Act) and all orders, writs, injunctions and decrees applicable to it
or to its properties, except in such instances in which: (i) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Notwithstanding the foregoing:

 

(A)           neither any Loan Party nor any Subsidiary thereof that is
organized in the Unites States: (1) is, or is controlled by or is acting on
behalf of, a Restricted Party; (2) has received funds or other property from a
Restricted Party; or (3) is in breach of or is the subject of any action or
investigation under any Anti-Terrorism Law;

 

(B)           each of the Loan Parties organized in the United States and each
Subsidiary thereof has taken reasonable measures to ensure compliance with the
Anti-Terrorism Laws;

 

(C)           the operations of each Loan Party and its Subsidiaries are and
have been conducted at all times in compliance with applicable Anti-Terrorism
Laws and Money Laundering Laws and without violation of the Sanctions, and each
Loan Party and its Subsidiaries have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith; and

 

(D)           neither Borrower nor any of its Subsidiaries (or, to the knowledge
of Borrower, any director, officer, employee, agent, affiliate or representative
of Borrower or any of its Subsidiaries) is a Person currently the subject of any
Sanctions, and neither Borrower nor any of its Subsidiaries is located,
organized or resident in a country or territory that is the subject of any
Sanctions. Borrower represents that it will not directly or indirectly use the
proceeds of any Term Loan to fund any activities of or business with any
Restricted Party or in any other manner that would result in a violation by any
Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of any Sanctions.

 



50

 

 

(c)           Certain Actions. No Loan Party is engaged in or has engaged in any
course of conduct that could subject any of their respective properties to any
Lien, seizure or other forfeiture under any racketeer influenced and corrupt
organizations law, whether civil or criminal, or other similar Laws.

 

Section 5.04           Binding Effect.

 

This Agreement has been, and each other Loan Document (when delivered hereunder)
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement and each other Loan Document to which any Loan Party is
a party constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other Laws of general application effecting
enforcements of creditors’ rights or general principles of equity.

 

Section 5.05           Litigation.

 

Except as specifically disclosed on Schedule 5.05, there are no actions, suits,
proceedings, claims or disputes pending, or to the knowledge of Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, against any Loan Party or any Subsidiary of any Loan
Party that: (a) purport to affect or pertain to any Loan Document or any of the
transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect. No injunction, writ, temporary restraining order or any
order of any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
any Loan Document, or directing that the transactions provided for therein not
be consummated as therein provided.

 

Section 5.06           No Defaults.

 

No Default exists or could reasonably be expected to result from the incurring
of any Obligations by any Loan Party or from the grant and perfection of the
Liens upon the collateral the subject of any Loan Document in favor of
Administrative Agent. As of the Effective Date, no Loan Party is in default
under or with respect to any Contractual Obligation in any respect that,
individually or together with all such defaults, could reasonably be expected to
have a Material Adverse Effect, or that would, if such default had occurred
after the Effective Date, create an Event of Default under Section 8.01(e).

 

Section 5.07           Employee Benefit Plans.

 

(a)           Compliance with ERISA Generally. Each Plan is in compliance with
the applicable provisions of ERISA, the Code and other applicable Laws. Each
Plan which is intended to qualify under subsection 401(a) of the Code either (i)
has obtained from the IRS a favorable determination letter from the IRS as to
its qualified status under the Code, or the expiration of the requisite period
under applicable regulations promulgated by the IRS under the Code or IRS
pronouncements in which to apply for such determination letter and to make any
amendments necessary to obtain a favorable determination has not occurred, or
(ii) has been established under a prototype plan for which an IRS opinion letter
has been obtained by the plan sponsor and is valid as to the adopting employer,
and nothing has occurred that would cause the loss of such qualification.

 



51

 

 

(b)           No Actions. There are no pending or, to the knowledge of Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.

 

(c)           Certain Events. (i) No ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability; and
(iii) no event or circumstance has occurred or exists that, if such event or
circumstance had occurred or arisen after the Effective Date, would create an
Event of Default under Section 8.01(i).

 

Section 5.08           Use of Proceeds.

 

Borrower shall use the proceeds of the Term Loans solely in accordance with
Schedule 5.08.

 

Section 5.09           Title to Properties.

 

Borrower and each Subsidiary thereof have good record and marketable title in
fee simple to, or valid leasehold interests in, or valid rights to use
(including easements) all real property necessary to the ordinary conduct of
their respective businesses, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.10           Taxes.

 

Borrower, each Subsidiary thereof and each other Loan Party have filed all
federal income and other material income tax returns and reports required to be
filed, and have paid prior to delinquency all federal and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those that
are being contested in good faith by appropriate proceedings timely instituted
and diligently conducted and for which such Person that is not a natural person
has set aside adequate reserves, if any, on its financial statements in
accordance with GAAP and with respect to which no notice of Lien has been filed
in any filing office There is no proposed tax assessment against Borrower, any
Subsidiary thereof or any other Loan Party that, if made, could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.11           Financial Condition.

 

(a)           Financial Statements.

 

(i)           The Audited Financial Statements: (A) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (B) fairly present the consolidated financial
condition of Borrower as of the date thereof and its consolidated results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (C) show, on a consolidated basis, all material indebtedness
and other liabilities, direct or contingent, of Borrower as of the date thereof,
including liabilities for taxes, material commitments and Debt.

 



52

 

 

(ii)           The unaudited consolidated balance sheet of Borrower dated August
31, 2014, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the period ended on such date: (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present the consolidated financial condition of Borrower as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

 

(b)           No Material Adverse Effect. Since the date of the Audited
Financial Statements, no Material Adverse Effect has occurred.

 

Section 5.12           Environmental Matters.

 

Borrower conducts in the ordinary course of business a review of the effect of
existing Environmental Laws and existing Environmental Claims on its business,
operations and properties (and the business, operations and properties of each
of its Subsidiaries), and as a result thereof Borrower has reasonably concluded
that such Environmental Laws and Environmental Claims, individually or in the
aggregate, do not, and could not reasonably be expected to, result in
liabilities in excess of the Threshold Amount.

 

Section 5.13           Margin Regulations; Regulated Entities.

 

Neither Borrower nor any Subsidiary thereof is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. None
of Borrower, any Subsidiary thereof or any Person controlling Borrower is an
“investment company” within the meaning of the Investment Company Act of 1940.
Borrower is not subject to regulation under the Federal Power Act, any state
public utilities code or any other federal or state statute or regulation
limiting its ability to incur Debt.

 

Section 5.14           Swap Obligations.

 

Neither Borrower nor any Subsidiary thereof has incurred any outstanding
obligations under any Swap Contracts, other than obligations under Swap
Contracts expressly permitted hereby. Borrower has voluntarily entered into each
Swap Contract to which it is a party based upon its own independent assessment
of its consolidated assets, liabilities and commitments, in each case as an
appropriate means of mitigating and managing risks associated with such matters,
and has not relied on any swap counterparty or any Affiliate of any swap
counterparty in determining whether to enter into any Swap Contract.

 



53

 

 

Section 5.15           Intellectual Property.

 

Borrower, each Subsidiary thereof and each other Loan Party owns or is licensed
or otherwise has the right to use all of the Intellectual Property and other
rights that are reasonably necessary for the operation of their respective
businesses, except for those the failure of which to own or license could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The use of such Intellectual Property by Borrower and its
Subsidiaries and the operation of their respective businesses do not infringe
any valid and enforceable intellectual property rights of any other Person,
except to the extent any such infringement could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by Borrower or any
Subsidiary thereof infringes upon any rights held by any other Person, except to
the extent any such infringement could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of Borrower,
threatened, and no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard or code is pending or, to the knowledge
of Borrower, proposed, which could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

Section 5.16           Equity Interests Held by Borrower; Equity Interests in
Borrower.

 

As of the Effective Date: (a) Borrower has no Subsidiaries other than those
listed on Schedule 5.16; and (b) Borrower holds no Equity Interests in any other
Person other than those specifically disclosed on Schedule 5.16; and (c) the
holders of all Equity Interests in Borrower are those listed on Schedule 5.16.
All of the outstanding Equity Interests in Borrower and in each Subsidiary
thereof have been validly issued and are fully paid and nonassessable.

 

Section 5.17           Insurance.

 

The properties of each Loan Party (other than any Loan Party who is a natural
person) are insured with financially sound and reputable insurance companies
that are not Affiliates of any of the Loan Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Party or its Subsidiary operates.

 

Section 5.18           Collateral and Collateral Documents.

 

(a)           Enforceable and Perfected Security Interest. The provisions of
this Agreement and each of the other Collateral Documents, when delivered, are
effective to create in favor of Administrative Agent, for the benefit of the
Lending Parties, a valid and enforceable security interest or other Lien in all
right, title, and interest of each Loan Party that is a party thereto in the
collateral described therein. Each such security interest or other Lien in favor
of Administrative Agent, to the extent the same may be perfected by the filing
of a Uniform Commercial Code financing statement or by control (within the
meaning of the Uniform Commercial Code), has, except as otherwise expressly
provided in any Collateral Document, been perfected (or will be perfected upon
Administrative Agent’s filing of the applicable Uniform Commercial Code
financing statements). Except as otherwise expressly provided herein or in any
other Collateral Document, each security interest or other Lien in the
Collateral described in any Collateral Document constitutes a perfected,
first-priority security interest or other Lien in the subject Collateral,
subject to no Liens other than Permitted Liens.

 



54

 

 

(b)           Truth and Correctness of Representations and Warranties. All
representations and warranties of each Loan Party in each Collateral Document
are true and correct, provided that, if such representations and warranties
expressly relate solely to a specified date, then such representations and
warranties were true and correct as of such specified date.

 

Section 5.19           Labor Relations.

 

There are no strikes, lockouts or other material labor disputes against Borrower
or any Subsidiary thereof, or to the knowledge of Borrower, threatened against
or affecting Borrower or any Subsidiary thereof, and no significant unfair labor
practice complaint is pending against Borrower or any Subsidiary thereof or, to
the knowledge of Borrower, threatened against any of them before any
Governmental Authority. Except as set forth on Schedule 5.19: (a) Borrower is
not a party to any collective bargaining agreements or contracts; and (b) no
union representation exists and, to the knowledge of Borrower, no union
organizing activities are taking place on any of the properties owned or
operated by Borrower or any of its Subsidiaries.

 

Section 5.20           Solvency.

 

Borrower, as well as each Subsidiary thereof, is Solvent.

 

Section 5.21           Full Disclosure.

 

To the knowledge of Borrower after due inquiry of each Responsible Officer of
Borrower, none of the representations or warranties made by any Loan Party in
the Loan Documents to which it is a party as of the date such representations
and warranties are made or deemed made, and none of the statements contained in
any exhibit, report, statement or certificate furnished by or on behalf of any
Loan Party in connection with the Loan Documents (including the disclosure
materials delivered by or on behalf of any Loan Party to Lending Parties (or any
of the foregoing Persons) prior to the Effective Date), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered; provided that, with respect to any projections and forecasts
provided by Borrower (whether with respect of Borrower or any other Loan Party):
(a) Borrower represents that such projections and forecasts were prepared in
good faith based upon assumptions believed to be reasonable at the time of the
preparation thereof; and (b) Lending Parties acknowledge that such projections
and forecasts are not to be viewed as facts and that actual results during the
period or periods covered thereby may differ from the projected or forecasted
results.

 



55

 

 

Article VI

Affirmative Covenants

 

So long as any Obligations (other than Unasserted Obligations) have not been
repaid in full:

 

Section 6.01           Financial Statements.

 

Borrower shall deliver or shall cause to be delivered to Administrative Agent a
sufficient number of copies for delivery by Administrative Agent to each Lender,
in form and detail satisfactory to Administrative Agent and Required Lenders:

 

(a)           Annual Financial Statements. As soon as available, but in any
event within one hundred five days after the end of each Fiscal Year commencing
with the Fiscal Year ending December 31, 2014: (i) a consolidated balance sheet
for Parent Guarantor and its Subsidiaries as at the end of such Fiscal Year, and
the related consolidated statements of income or operations, shareholders’ (or
members’) equity and cash flows for such Fiscal Year (setting forth, in each
case in comparative form, (A) the figures for the previous Fiscal Year and (B)
the figures from Parent Guarantor’s budget for the current Fiscal Year), all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; (ii) an unaudited
consolidating balance sheet for Parent Guarantor and its Subsidiaries as at the
end of such Fiscal Year, and the related consolidating statements of income,
shareholders’ (or members’) equity and cash flows for such Fiscal Year,
certified by a Responsible Officer of Parent Guarantor as having been developed
and used in connection with the preparation of the financial statements referred
to in the immediately preceding clause (i); (iii) consolidated balance sheets
from Borrower and each Applicable Guarantor as at the end of such Fiscal Year,
and the related consolidated statements of income or operations, shareholders’
(or members’) equity and cash flows for such Fiscal Year (setting forth, in each
case in comparative form, (A) the figures for the previous Fiscal Year and (B)
the figures from such Person’s budget for the current Fiscal Year), all in
reasonable detail and prepared in accordance with GAAP; and (iv) an unaudited
consolidating balance sheet for Borrower, each Applicable Guarantor and their
respective Subsidiaries as at the end of such Fiscal Year, and the related
consolidating statements of income, shareholders’ (or members’) equity and cash
flows for such Fiscal Year, certified by a Responsible Officer of such Person as
having been developed and used in connection with the preparation of the
financial statements referred to in the immediately preceding clause (iii);

 

(b)           Fiscal Quarter Financial Statements. As soon as available, but in
any event within forty-five days after the end of each of the Fiscal Quarters
(including the fourth Fiscal Quarter), unaudited consolidated and consolidating
balance sheets for Borrower, each Applicable Guarantor and their respective
Subsidiaries as at the end of such Fiscal Quarter, and the related consolidated
and consolidating statements of income or operations, shareholders’ (or
members’) equity and cash flows for such Fiscal Quarter and the portion of the
Fiscal Year then ended (setting forth, in each case in comparative form, (A) the
figures for the corresponding portion of the previous Fiscal Year and (B) the
figures from the corresponding portion of such Person’s budget for the current
Fiscal Year), all in reasonable detail, such consolidated and consolidating
statements to be certified by a Responsible Officer of such Person as fairly
presenting the financial condition, results of operations, shareholders’ (or
members’) equity and cash flows of Borrower, each Applicable Guarantor and their
respective Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

 



56

 

 

(c)           Fiscal Month Financial Statements. As soon as available, but in
any event within thirty days after the end of each Fiscal Month (including the
last Fiscal Month of each Fiscal Quarter and of each Fiscal Year), unaudited
consolidated and consolidating balance sheets for Borrower, each Applicable
Guarantor and their respective Subsidiaries as at the end of such Fiscal Month,
and the related consolidated and consolidating statements of income or
operations, shareholders’ (or members’) equity and cash flows for such Fiscal
Month and the portion of the Fiscal Year then ended (setting forth, in each case
in comparative form, (A) the figures for the corresponding portion of the
previous Fiscal Year and (B) the figures from the corresponding portion of such
Person’s budget for the current Fiscal Year), all in reasonable detail, such
consolidated and consolidating statements to be certified by a Responsible
Officer of such Person as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Borrower, each Applicable
Guarantor and their respective Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

 

(d)           Forecasts and Budgets. As soon as available, but in any event no
later than the later of thirty days after the end of each Fiscal Year or five
days following review and approval thereof by the Board of Directors (or similar
entity) of Borrower: (i) forecasts prepared by the management of Borrower, in
form satisfactory to Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows for Borrower and its
Subsidiaries for the immediately following Fiscal Year (including for the Fiscal
Year immediately following the Fiscal Year in which the Maturity Date occurs);
and (ii) budgets prepared by the management of Borrower, in form satisfactory to
Administrative Agent, for such new Fiscal Year; and

 

(e)           Calculation of Consolidated Excess Cash Flow. As soon as
available, but in any event not later than forty-five days after the end of each
Fiscal Quarters (including the fourth Fiscal Quarter in each Fiscal Year)
commencing with Borrower’s Fiscal Quarter ending March 31, 2015, a Consolidated
Excess Cash Flow Certificate signed by a Responsible Officer of Borrower.

 

Section 6.02           Certificates; Other Information.

 

Borrower shall deliver or cause to be delivered to Administrative Agent a
sufficient number of copies for Administrative Agent to deliver to each Lender,
in form and detail satisfactory to Administrative Agent and Required Lenders:

 

(a)           [Reserved.];

 

(b)           Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in subsections (a) and (b) of Section 6.01, a
duly completed Compliance Certificate signed by an appropriate Responsible
Officer of Borrower;

 

(c)           Additional Accountant Reports. Promptly after any request by
Administrative Agent or any other Lending Party, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Borrower by
independent accountants in connection with the accounts or books of Borrower or
any Subsidiary thereof, or any audit of any of them;

 



57

 

 

(d)           Equity Interest Holder Reports and Certain Public Filings.
Promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the holders of
Equity Interests of Borrower and copies of all annual, regular, periodic and
special reports and registration statements that Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
Section 15(d) of the Exchange Act, and, in each case, not otherwise required to
be delivered to Administrative Agent pursuant hereto;

 

(e)           Debt Holder Reports. Promptly after the furnishing thereof, copies
of any statement or report furnished to any holder of debt securities of any
Loan Party pursuant to the terms of any indenture, loan or credit or similar
agreement that are not otherwise required to be furnished to Lending Parties
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(f)           Materials from or to Governmental Authorities. Promptly, and in
any event within five Business Days after receipt thereof by any Loan Party,
copies of each material notice or other correspondence received from, or
delivered to, any Governmental Authority concerning any investigation or
possible investigation or other inquiry by such agency regarding any material
financial or other material operational results of any Loan Party or any
Subsidiary thereof;

 

(g)           Changes in Officers and Directors. Promptly, and in any event
within five Business Days of a Responsible Officer of Borrower becoming aware
thereof, written notice of any change in the Persons constituting any of the
officers, directors or managers of Borrower;

 

(h)           Tax Returns. No later than five Business Days after the date they
are required to be filed (subject to any permitted extensions), copies of the
executed and dated state and federal income tax returns of Borrower and each of
its Subsidiaries and all related schedules, and copies of any extension
requests;

 

(i)           Consolidated Leverage Ratio. On each of September 30, 2015,
September 30, 2016 and August 31, 2017, a Consolidated Leverage Ratio
Certificate setting forth (i) the calculations that Borrower used to determine
Consolidated Leverage Ratio as of such date, and (ii) if Borrower did not
maintain the maximum Consolidated Leverage Ratio required pursuant to Section
6.19(a) for such date, a calculation of the decrease in Consolidated Funded Debt
that would have been required for Borrower to have been in compliance (the
“Specified Amount”) plus the amounts that Borrower would be required to pay
pursuant to Section 2.03(b)(ii) and Section 2.03(b)(iii) if Borrower had made a
voluntary prepayment in an amount equal to the Specified Amount on such date
(together with the Specified Amount, the “Specified Cure Amount”); and

 

(j)           Additional Information. Promptly upon (but no later than three
Business Days after) request therefor by any Lending Party, such additional
information (including budgets, sales projections, operating plans and other
financial information and any information required to be delivered pursuant to
the terms of the Patriot Act) regarding the business or the financial or
corporate affairs of any Loan Party or any Subsidiary thereof or the compliance
by Borrower or any Subsidiary thereof with the terms of the Loan Documents as
Administrative Agent or any Lending Party may from time to time reasonably
request.

 



58

 

 

At the request of Administrative Agent, Borrower shall deliver or shall cause to
be delivered all documents required to be delivered pursuant to Section 6.01 or
Section 6.02(b) electronically (and in such format(s) as may be specified by
such Lending Party (acting reasonably)). If such documents are so delivered,
they shall be deemed to have been delivered on the date: (i) on which Borrower
posts such documents, or provides a link thereto on Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on Borrower’s behalf on an Electronic Platform to which
each Lending Party has access; provided that: (A) Borrower shall also deliver
paper copies of such documents to Administrative Agent (or to any Lender upon
its request) until such time, if at all, that a written direction to cease
delivering paper copies is given by Administrative Agent or such Lender; and (B)
Borrower shall notify each Lending Party (by telefacsimile or electronic mail)
of the posting of any such documents and provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to in this paragraph, and in any
event Administrative Agent shall have no responsibility to monitor compliance by
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

Section 6.03           Notices.

 

Borrower shall, upon any Responsible Officer of Borrower or any Subsidiary
thereof becoming aware thereof, promptly notify each Lending Party in writing
of:

 

(a)           Defaults. The occurrence of any Default;

 

(b)           Matters Involving a Material Adverse Effect. Any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including any such matter arising from: (i) any breach or non-performance of, or
any default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws; or (iv) the loss of all or any
material portion of the Collateral;

 

(c)           ERISA Events. The occurrence of any ERISA Event (together with a
copy of any notice to or from the PBGC regarding such ERISA Event);

 

(d)           Swap Contracts. Upon request from time to time of any Lending
Party, the swap termination values thereof, together with a description of the
method by which such values were determined, relating to any then-outstanding
Swap Contracts to which any Loan Party is a party;

 

(e)           Labor Controversies. Any material labor controversy resulting in
or threatening to result in any strike, work stoppage, boycott, shutdown or
other labor disruption against or involving any Loan Party or any Subsidiary
thereof;

 

(f)           Financial Matters. Any material change in accounting policies or
financial reporting practices by Borrower or any Subsidiary thereof;

 



59

 

 

(g)          Certain Dispositions. Any Disposition of collateral the subject of
any Collateral Document, or the incurrence of any Contractual Obligations with
respect to any Disposition of collateral the Subject of any Collateral Document,
contemplated by: (i) Section 7.05(e) or Section 7.05(f); or (ii) Section 7.05(a)
or Section 7.05(i) if the aggregate cash and non-cash consideration (including
assumption of Debt) in connection with such Disposition is (or could reasonably
be expected to become) $300,000.00 or more, which notice shall identify the
related purchaser(s), the anticipated closing date of such Disposition and the
aggregate cash and non-cash consideration (including assumption of Debt) to be
paid in connection with such Disposition;

 

(h)           Material Contracts. Any termination (other than termination upon
expiry of the stated term of the agreement) or loss of a Material Contract, any
default or event of default (however defined) under a Material Contract that
gives the non-defaulting party the right to terminate such Material Contract, or
any modification, amendment, or supplement to a Material Contract that reduces
the aggregate expected revenue from such Material Contract in any Fiscal Year by
an amount equal to or greater than $300,000.00; and

 

(i)           Notice of Restricted Payments. Any Restricted Payment made by
Borrower, at least 30 days prior to the date such payment is made.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action, if any, Borrower (or the other
applicable Person) has taken or proposes to take with respect thereto. Each
notice given pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
(or could reasonably be expected to be) breached or violated.

 

Section 6.04           Payment of Certain Obligations.

 

Borrower shall and shall cause each of its Subsidiaries to pay and discharge
prior to delinquency all material tax liabilities, assessments and governmental
charges or levies upon their respective properties, unless the same are being
contested in good faith by appropriate proceedings timely instituted and
diligently conducted by the applicable Person and such Person has set aside
adequate reserves, if any, on its financial statements in accordance with GAAP.

 

Section 6.05           Preservation of Existence, Etc.

 

Borrower shall and shall cause each of its Subsidiaries to: (a) preserve, renew
and maintain in full force and effect their respective legal existence and good
standing under the Laws of the jurisdiction of their organization except in a
transaction expressly permitted by Section 7.04 or Section 7.05; (b) take all
reasonable actions to maintain all rights, privileges, Permits, licenses and
franchises necessary or desirable in the normal conduct of their respective
businesses, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect; (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities; and
(d) preserve or renew all of their respective registered Intellectual Property,
the non-preservation of which would have or could reasonably be expected to have
a Material Adverse Effect.

 



60

 

 

Section 6.06           Maintenance of Properties.

 

Borrower shall and shall cause each of its Subsidiaries to: (a) maintain,
preserve and protect all of their respective material properties and material
equipment necessary to the operation of their respective businesses in good
working order and condition, ordinary wear and tear and permitted Dispositions
hereunder excepted; (b) make all commercially reasonable repairs thereto and
renewals and replacements thereof; in each of the foregoing clauses (a) and (b),
except where the failure to do so does not have and could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) use commercially reasonable efforts to operate the facilities owned, leased
or operated by such Person now or in the future in a manner believed by such
Person to be consistent with prevailing industry standards in the locations
where the facilities exist from time to time, except to the extent failure to do
so does not and could not reasonably be expected to have a Material Adverse
Effect. Each Loan Party shall maintain all records required to be maintained by
all applicable Environmental Laws.

 

Section 6.07           Maintenance of Insurance.

 

Borrower shall and shall cause each of its Subsidiaries and all other Loan
Parties to maintain, with financially sound and reputable insurance companies
not Affiliates of any Loan Party, insurance with respect to their respective
properties and businesses against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons. All property policies shall have a lender’s loss payable
endorsement showing Administrative Agent, for the ratable benefit of the Lending
Parties, as sole loss payee and waive subrogation against the Lending Parties,
and all liability policies shall show Administrative Agent, on behalf of the
Lending Parties, or have endorsements showing Administrative Agent, on behalf of
the Lending Parties, as an additional insured. All policies (or the loss payable
and additional insured endorsements) shall provide that the insurer shall
endeavor to give Administrative Agent, on behalf of the Lending Parties, at
least thirty days’ notice before canceling, amending, or declining to renew its
policy and ten days’ notice of any non-payment of premiums. At any Lending
Party’s request, Borrower shall deliver certified copies of all of the insurance
policies of Borrower and its Subsidiaries and evidence of all premium payments.
Subject to the provisions hereof, proceeds payable under any policy shall,
during the existence of an Event of Default, be payable to Administrative Agent
on behalf of the Lending Parties on account of the Obligations. If any Loan
Party that is a party hereto fails to obtain insurance as required under this
Section 6.07 or to pay any amount or furnish any required proof of payment to
third persons and Lenders, Administrative Agent or Lenders may make all or part
of such payments or obtain such insurance policies required in this Section 6.07
and take any action under the policies that Lenders and Administrative Agent
deem necessary or prudent.

 

Section 6.08           Compliance With Laws.

 

Borrower shall and shall cause each of its Subsidiaries to comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to them or to their respective properties or
businesses, except in such instances in which: (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings timely instituted and diligently conducted; or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 



61

 

 

Section 6.09           Books and Records.

 

Borrower shall and shall cause each of its Subsidiaries to: (a) maintain proper
Books and Records, in which full, true and correct (in all material respects)
entries in conformity with GAAP consistently applied are made of all financial
transactions and matters involving their respective properties and businesses;
and (b) maintain such Books and Records in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over them, as the case may be.

 

Section 6.10           Inspection Rights; Lender Meetings.

 

Borrower shall and shall cause each of its Subsidiaries to permit
representatives and independent contractors of Administrative Agent to visit and
inspect any of their respective properties, to examine their corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors, officers, members, managers and independent public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to such Person;
provided that, unless an Event of Default exists, the cost of only one such
visit and inspection per calendar year shall be borne by Borrower; provided
further that, when an Event of Default exists, Administrative Agent (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of Borrower at any time and without advance notice and as many times
as Administrative Agent may require. Borrower shall cause its senior management
to hold meetings with Administrative Agent in person (if requested by
Administrative Agent), on a semi-annual basis, to discuss the Loan Parties’
financial performance and projections. Borrower shall reimburse Administrative
Agent if a Default then exists for all reasonable out-of-pocket expenses
incurred in connection with Administrative Agent’s attendance at such meetings.

 

Section 6.11           Use of Proceeds.

 

Borrower shall use the proceeds of the Term Loans solely for the purposes set
forth on Schedule 5.08.

 

Section 6.12           Collateral Accounts and Excluded Accounts.

 

Schedule 6.12 sets forth details with respect to all Collateral Accounts and
Excluded Accounts of Borrower and its Subsidiaries in existence on the Effective
Date. Borrower shall and shall cause each of its Subsidiaries to provide
Administrative Agent five days (or such shorter period as Administrative Agent,
in its sole discretion, may otherwise agree) prior written notice before: (a)
establishing any Collateral Account or Excluded Account at or with any bank or
other financial institution; or (b) terminating or otherwise materially
modifying any Collateral Account or Excluded Account. In addition, for each
Collateral Account that Borrower or any of its Subsidiaries at any time
maintains, Borrower shall (except to the extent specifically not required by
Administrative Agent in writing) cause the applicable bank or financial
institution at or with which such Collateral Account is maintained to execute
and deliver a Control Agreement or other appropriate instrument with respect to
such Collateral Account to perfect Administrative Agent’s Lien, for the ratable
benefit of each Lender, in such Collateral Account in accordance with the terms
hereof and the Collateral Documents.

 



62

 

 

Section 6.13           Financial Covenants.

 

(a)           Consolidated EBITDA. Borrower and its Subsidiaries, on a
consolidated basis, shall maintain, as at the end of each Fiscal Quarter set
forth below, Consolidated EBITDA (calculated as at the end of each such Fiscal
Quarter for the fiscal period specified below) in an amount not less than the
amount specified for the end of such Fiscal Quarter as set forth below:

 

Fiscal Quarter End/Fiscal Period  Minimum Consolidated
EBITDA  December 31, 2014 for the four consecutive
calendar months then ended multiplied by 3.00  $3,300,000.00  March 31, 2015 for
the seven consecutive
calendar month then ended multiplied by 1.71  $3,400,000.00  June 30, 2015 for
the ten consecutive calendar
months then ended multiplied by 1.20  $3,400,000.00  September 30, 2015 for the
four consecutive
Fiscal Quarters then ended  $3,500,000.00  December 31, 2015 and the end of each
Fiscal
Quarter occurring thereafter, in each case for the
four consecutive Fiscal Quarters then ended  $3,600,000.00 

  

(b)           Consolidated Leverage Ratio. Borrower and its Subsidiaries shall
maintain, on a
consolidated basis, as at the end of each Fiscal Quarter set forth below, a
Consolidated Leverage Ratio not greater than the ratio specified for the end of
such Fiscal Quarter as set forth below:

 

Fiscal Quarter End  Maximum Consolidated
Leverage Ratio December 31, 2014  3.70 to 1.00 March 31, 2015  3.60 to 1.00 June
30, 2015  3.50 to 1.00 September 30, 2015  3.25 to 1.00

 



63

 

 

December 31, 2015   3.25 to 1.00  March 31, 2016   3.00 to 1.00  June 30, 2016 
 3.00 to 1.00  September 30, 2016   2.75 to 1.00  December 31, 2016   2.75 to
1.00  March 31, 2017 and the end of each Fiscal
Quarter occurring thereafter   2.50 to 1.00 

 

 

(c)           Cash and Cash Equivalents. Borrower and its Subsidiaries shall
maintain, on a consolidated basis, as at the end of each Fiscal Quarter, the sum
of (i) cash plus (ii) Cash Equivalents in an amount not less than $1,000,000.00.

 

(d)           Consolidated Fixed Charge Coverage Ratio. Borrower and its
Subsidiaries shall maintain, on a consolidated basis, as at the end of each
Fiscal Quarter, a Consolidated Fixed Charge Coverage Ratio not less than 1.00 to
1.00.

 

Section 6.14           Protection of intellectual property rights.

 

Borrower shall and shall cause each of its Subsidiaries to: (a) protect, defend
and maintain the validity and enforceability of their respective Intellectual
Property, except to the extent that the failure to do so does not and could not
reasonably be expected to result in a Material Adverse Effect; (b) promptly
advise Administrative Agent in writing of material infringements of their
respective Intellectual Property; and (c) not allow any Intellectual Property
material to the business of Borrower or any of its Subsidiaries to be abandoned,
forfeited or dedicated to the public without Administrative Agent’s written
consent.

 

Section 6.15           Litigation Cooperation.

 

Borrower shall make available to Lending Parties, without expense to Lending
Parties, each Loan Party and its officers, employees and agents and such Loan
Party’s Books and Records, to the extent that any Lending Party may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against any Lending Party with respect to any collateral the
subject of any Collateral Document or relating to such Loan Party.

 

Section 6.16           Erisa Compliance.

 

Borrower shall comply and shall cause each of its Subsidiaries to comply with
the provisions of ERISA with respect to any Plans to which Borrower or any such
Subsidiary is a party as employer.

 



64

 

 

Section 6.17           Material Contracts.

 

Contemporaneously with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), provide Administrative Agent with copies of (a) each Material
Contract entered into since the delivery of the previous Compliance Certificate,
and (b) each material amendment or modification of any Material Contract entered
into since the delivery of the previous Compliance Certificate.

 

Section 6.18           Further Assurances.

 

Promptly upon the written request by Administrative Agent, Borrower shall and
shall cause each of its Subsidiaries to take such further acts (including the
acknowledgement, execution, delivery, recordation, filing and registering of
documents) as may reasonably be required from time to time to: (a) carry out
more effectively the purposes of this Agreement or any other Loan Document; (b)
subject to the Liens created by any of the Collateral Documents any of the
properties, rights or interests covered by any of the Collateral Documents or
any other properties, rights or interests (including real property) acquired by
Borrower or any Subsidiary thereof following the Effective Date; (c) perfect and
maintain the validity, effectiveness and priority of the Liens created or
intended to be created by any of the Loan Documents; and (d) better assure,
convey, grant, assign, transfer, preserve, protect and confirm to Lending
Parties the rights, remedies and privileges existing or granted or now or
hereafter intended to be granted to such Persons under any Loan Document or
other document executed in connection therewith. Without limiting the generality
of the foregoing, Borrower hereby agrees that, concurrently upon any Person
becoming a Subsidiary of Borrower (notwithstanding any provision of this
Agreement prohibiting the creation or acquisition of any such Subsidiary)
following the Effective Date, Borrower shall cause such Person to: (i) enter
into a Joinder Agreement or otherwise deliver a Guaranty; and (ii) enter into
such Collateral Documents as shall be required by Administrative Agent or
Required Lenders so as to create, perfect and protect a Lien in favor of
Administrative Agent in all of the properties of such Person.

 

Section 6.19           Consolidated Leverage Ratio.

 

(a)           If, as of September 30, 2015, Borrower and its Subsidiaries
maintain a Consolidated Leverage Ratio greater than 3.10 : 1.00, as of September
30, 2016, Borrower and its Subsidiaries maintain a Consolidated Leverage Ratio
greater than 2.70 :1.00, or as of August 31, 2017, Borrower and its Subsidiaries
maintain a Consolidated Leverage Ratio greater than 2.25 : 1.00, then by the
date that is thirty (30) days after such date (the “Specified Date”), Borrower
shall provide evidence, in form and substance to Administrative Agent, that (i)
Borrower has increased the amount of cash on Borrower’s balance sheet resulting
from Borrower’s operations in an amount at least equal to the Specified Cure
Amount, (ii) Parent Guarantor has increased the amount of cash of Parent
Guarantor’s balance sheet resulting from Parent Guarantor’s operations in an
amount at least equal to the Specified Cure Amount, (iii) Parent Guarantor has
sold or issued Equity Interests and the net cash proceeds of such sale or
issuance are at least equal to the Specified Cure Amount, or (iv) Parent
Guarantor has caused a letter-of-credit to be issued for the benefit of
Administrative Agent by the Parent Guarantor Revolving Lender in an original
face amount at least equal to the Specified Cure Amount (a “Specified
Letter-of-Credit”).

 



65

 

 

(b)           On the applicable Specified Date, Borrower shall prepay the
Outstanding Amount of the Term Loans in an amount equal to the Specified Cure
Amount as if Borrower had elected to make a voluntary prepayment pursuant to the
provisions of Section 2.03(b); provided that, if Borrower has elected to require
Parent Guarantor to cause a Specified Letter-of-Credit to be issued for the
benefit of Administrative Agent, then, at any date on or after the applicable
Specified Date, Administrative Agent may draw on such Specified Letter-of-Credit
and apply the proceeds of such Specified Letter-of-Credit as if Borrower had
elected to make a voluntary prepayment of the Outstanding Amount of the Term
Loans pursuant to the provisions of Section 2.03(b) on the applicable Specified
Date in an amount equal to the Specified Cure Amount.

 

Article VII

Negative Covenants

 

So long as any Obligations (other than Unasserted Obligations) have not been
repaid in full, Borrower shall not and shall not permit any Subsidiary of
Borrower directly or indirectly to do any of the following:

 

Section 7.01           Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than any of
the following (collectively, “Permitted Liens”):

 

(a)           any Lien created in favor of any Lending Party under any Loan
Document;

 

(b)           any Lien existing on the date hereof and listed on Schedule 7.01
and any renewals or extensions thereof, provided that: (i) the property
encumbered thereby is not changed; (ii) the amount secured or benefited thereby
is not increased; (iii) the direct or any contingent obligor with respect
thereto is not changed; and (iv) and any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.03(b);

 

(c)           any Lien for tax liabilities, assessments and governmental charges
or levies not yet due or to the extent that non-payment thereof is permitted by
Section 6.04; provided that no notice of lien has been filed or recorded under
the Code;

 

(d)           any landlord’s, supplier’s, producer’s, carrier’s, warehouseman’s,
mechanic’s, materialman’s, repairman’s or other like Lien arising in the
ordinary course of business that is not overdue for a period of more than thirty
days or that is being contested in good faith and by appropriate proceedings
timely instituted and diligently conducted, if adequate reserves with respect
thereto, if any, in accordance with GAAP are set aside on the financial
statements of the applicable Person;

 

(e)           any pledge or deposit in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)           any deposit to secure the performance of bids, trade contracts or
leases (other than Debt), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature, in each case incurred in the ordinary course of business;

 



66

 

 

(g)           any lease, sublease, easement, right-of-way, encroachment,
restriction or other similar encumbrance affecting real property that, when
aggregated with all other such Liens, is not substantial in amount, and that
does not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(h)           any Lien securing a judgment for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing an appeal or
other surety bond related to any such judgment;

 

(i)            any Lien existing on any property prior to the acquisition
thereof by Borrower or any Subsidiary thereof or existing on any property of any
Person that becomes a Subsidiary of Borrower after the date hereof prior to the
time such Person becomes a Subsidiary of Borrower; provided that: (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary of Borrower, as the case may be; (ii) such
Lien shall not apply to any other property or assets of Borrower or any
Subsidiary thereof; and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary of Borrower, as the case may be;

 

(j)           any Lien securing obligations in respect of a capital lease on the
assets subject to such lease; provided that such capital lease is otherwise
permitted hereunder;

 

(k)           any Lien arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that: (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by Borrower or any Subsidiary thereof in excess of those set forth by
regulations promulgated by the FRB; and (ii) such deposit account is not
intended by Borrower or any Subsidiary thereof to provide collateral to the
depository institution;

 

(l)           any Lien securing Debt permitted under Section 7.03(d)(ii) to the
extent that the aggregate amount of all Debt at any time outstanding secured by
all such Liens does not exceed $300,000.00; provided that: (i) any such Lien
does not at any time encumber any property other than the property financed by
the related Debt; and (ii) the Debt secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of the acquisition thereof;

 

(m)          the right of a licensee under a license agreement entered into by
Borrower or any Subsidiary thereof, as licensor, in the ordinary course of
business for the use of intellectual property or other intangible assets of
Borrower or any such Subsidiary; provided that, in the case of any such license
granted by Borrower or any such Subsidiary on an exclusive basis: (i) such
Person shall have determined in its reasonable business judgment that such
intellectual property or other intangible assets are no longer useful in the
ordinary course of business; (ii) such license is for the use of intellectual
property or other intangible assets in geographic regions in which Borrower or
any Subsidiary thereof does not have material operations or in connection with
the exploitation of any product not then produced or planned to be produced by
Borrower or any Subsidiary thereof; or (iii) such license is granted in
connection with a transaction otherwise permitted by this Agreement in which a
third party acquires the right to manufacture or sell any product covered by
such intellectual property or other intangible assets from Borrower or such
Subsidiary; provided further that, in the case of clauses (ii) and (iii) of this
subsection (m), Borrower or such Subsidiary has determined that it is in its
best economic interest to grant such license; and

 



67

 

 

(n)           any Lien securing Permitted Subordinated Debt.

 

Section 7.02           Investments.

 

Make any Investments, except:

 

(a)           Investments in cash and Cash Equivalents;

 

(b)           Investments arising from transactions by Borrower or any
Subsidiary thereof with customers or suppliers in the ordinary course of
business, including Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers and suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of business;

 

(c)           advances to officers, directors, shareholders, members, managers,
partners or employees of Borrower or any Subsidiary thereof in the ordinary
course of business consistent with past practices not to exceed, in the
aggregate outstanding at any time, $150,000.00;

 

(d)           (i) on or after the Effective Date, Investments of Borrower or any
Applicable Guarantor in any other Applicable Guarantor in an aggregate amount
not to exceed $300,000.00 outstanding at any time for all such Persons; (ii)
Investments of any Subsidiary in or to Borrower; (iii) Investments of Borrower
or any wholly-owned Subsidiary thereof consisting of Equity Interests disclosed
on Schedule 5.16; and (iv) following the Effective Date, Investments of Borrower
or any wholly-owned Subsidiary thereof in any Person not a Subsidiary in an
aggregate outstanding amount not to exceed $300,000.00 for all such Persons and
$300,000.00 for any specific Person;

 

(e)           Investments made for the benefit of employees of Borrower or any
Subsidiary thereof for the purposes of deferred compensation in the ordinary
course of business in accordance with past practices;

 

(f)           Guarantees permitted by Section 7.03(c);

 

(g)           Investments consisting of Swap Contracts permitted by Section
7.03(d);

 

(h)           Investments consisting of Capital Expenditures permitted by
Section 7.07; and

 

(i)           Investments permitted by Section 7.04(b).

 

Section 7.03           Debt.

 

Create, incur, assume or suffer to exist any Debt, except:

 

(a)           Debt under the Loan Documents;

 



68

 

 

(b)           Debt outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that:
(i) the amount of such Debt is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder; and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Debt, and of any agreement entered into and of
any instrument issued in connection therewith, are no less favorable in any
material respect to the Loan Parties or Lenders than the terms of any agreement
or instrument governing the Debt being refinanced, refunded, renewed or extended
and the interest rate applicable to any such refinancing, refunding, renewing or
extending Debt does not exceed the then applicable market interest rate;

 

(c)           Guarantees by Borrower or any Subsidiary thereof of Debt otherwise
permitted hereunder of Borrower or any wholly-owned Subsidiary thereof; provided
that the aggregate outstanding amount of all such Guarantees shall not at any
time exceed $300,000.00;

 

(d)           Debt in respect of: (i) capital leases in an aggregate amount
outstanding at any time not to exceed $300,000.00; and (ii) purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.01(j) and Section 7.01(l);

 

(e)           Permitted Subordinated Debt, if any;

 

(f)           Debt in respect of: (i) workers’ compensation claims or
obligations in respect of health, disability or other employee benefits; (ii)
property, casualty or liability insurance or self-insurance; (iii) completion,
bid, performance, appeal or surety bonds issued for the account of Borrower or
any Subsidiary thereof; (iv) taxes, assessments or other government charges not
yet delinquent or which are being contested in compliance with Section 6.04; or
(v) bankers’ acceptances and other similar obligations not constituting Debt for
borrowed money; in each of the foregoing cases, to the extent incurred in the
ordinary course of business; and

 

(g)           Swap Contracts solely to the extent such Swap Contracts: (i) are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”; and (ii) do not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party; provided that the
aggregate swap termination values under all Swap Contracts otherwise permitted
by this Section 7.03(g) shall not at any time exceed $300,000.00;

 

(h)           intercompany Debt of Borrower or any Subsidiary owing to and held
by Borrower or any Subsidiary; provided that (i) if Borrower or any Applicable
Guarantor is the obligor on such Debt and any Subsidiary (other than an
Applicable Guarantor) is the obligee thereof, such Debt must be unsecured and
expressly subordinated to the prior payment in full in cash of all Obligations
(including, with respect to any Applicable Guarantor, its obligations under
Section 10.14), and (ii) Debt owed to Borrower or any Applicable Guarantor must
be evidenced by an unsubordinated promissory note pledged to Administrative
Agent under the applicable Collateral Document;

 



69

 

 

(i)           Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, provided that such Debt is promptly extinguished;

 

(j)           Debt arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

 

(k)           Debt of Borrower or any of their Subsidiaries that may be deemed
to exist in connection with agreements providing for indemnification,
contribution, earnouts, purchase price adjustments and payments and similar
obligations (including letters of credit, surety bonds or performance bonds
securing any obligations of Borrower or any Subsidiary pursuant to such
agreements) in connection with Dispositions otherwise permitted hereunder; and

 

(l)           Debt of Borrower or any of its Subsidiaries arising from customary
cash management services or in connection with any automated clearinghouse
transfer of funds in the ordinary course of business.

 

In addition, neither Borrower nor any of its Subsidiaries shall maintain any
Collateral Account other than in accordance with the provisions of Section 6.12.

 

Section 7.04            Fundamental Changes.

 

(a)           Engage in any material line of business other than a Related
Business;

 

(b)           Merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

 

(i)           any Subsidiary of Borrower may merge with: (A) Borrower, provided
that Borrower shall be the continuing or surviving Person; or (B) any one or
more other Subsidiaries of Borrower, provided that, when any wholly-owned
Subsidiary of Borrower is merging with another Subsidiary of Borrower, the
wholly-owned Subsidiary of Borrower shall be the continuing or surviving Person;
and

 

(ii)           any Subsidiary of Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to Borrower or to
another Subsidiary of Borrower; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary of Borrower, then the transferee must
either be Borrower or a wholly-owned Subsidiary of Borrower;

 

(c)           Make any voluntary, optional payment or prepayment on account of,
or optional redemption or acquisition for value of any portion of, any Debt for
borrowed money (other than that arising under: (i) the Loan Documents in
accordance with the provisions thereof; and (ii) corporate credit cards to the
extent such Debt is otherwise permitted under Section 7.03);

 



70

 

 





(d)           Without at least thirty days’ prior written notice to
Administrative Agent: (i) change its jurisdiction of organization; (ii) change
its organizational structure or type; (iii) change its legal name; or

 

(e)           Create or acquire any Subsidiary.

 

Section 7.05           Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)           Dispositions of used, obsolete, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
the abandonment or other Disposition of intellectual property that is, in the
reasonable judgment of the management of Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of Borrower and
its Subsidiaries, taken as a whole;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment to the extent that: (i) such property is
exchanged for credit against the purchase price of similar replacement
equipment; or (ii) the proceeds of such Disposition are reasonably promptly
applied to the acquisition of such replacement equipment;

 

(e)           Dispositions permitted by Section 7.04(b);

 

(f)           (i) the unwinding of any Swap Contract; (ii) to the extent
permitted hereunder, Restricted Payments; and (iii) to the extent permitted
hereunder and otherwise constituting Dispositions, Investments;

 

(g)           Dispositions of cash and Cash Equivalents in the ordinary course
of business;

 

(h)           Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business;
and

 

(i)           Dispositions of property for cash consideration that are not
otherwise permitted under this Section 7.05: to Persons who are not Affiliates
of any Loan Party if:

 

             (i)           if such Disposition is to a Person who is not an
Affiliate of any Loan Party;

 

             (ii)           (A) immediately prior to and immediately after
giving effect to any such Disposition, there does not exist a Default; and (B)
such Disposition could not reasonably be expected to result in a Default;

 

             (iii)           the aggregate fair market value of all assets so
sold by Borrower and its Subsidiaries does not exceed $300,000.00 in any Fiscal
Year ; and

 



71

 

 

             (iv)           to the extent the Net Proceeds of such Disposition
exceed, together with the other Dispositions permitted under Section 7.05(a),
$300,000.00 in the aggregate for all such Dispositions in any Fiscal Year, such
Net Proceeds are:

 

(A)           if and to the extent required by Section 2.03(c), applied within
ninety days of receipt thereof by Borrower or any Subsidiary thereof to the
repayment of the Obligations; or

 

(B)           otherwise, used within ninety days of receipt thereof by Borrower
or any Subsidiary thereof to purchase property or make Investments otherwise
permitted hereunder;

 

provided that a Responsible Officer of Borrower shall have notified
Administrative Agent promptly after its determination to so apply or use the Net
Proceeds and shall have certified the receipt of not less than fair market value
for such property and the proper application of such Net Proceeds in accordance
with this Section 7.05(i);

 

provided that any Disposition pursuant to any of the foregoing subsections of
this Section 7.05 shall be for not less than fair market value.

 

Section 7.06           Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that: (a) each Subsidiary
may make Restricted Payments to Borrower and to wholly-owned Subsidiaries (and,
in the case of a Restricted Payment by a non-wholly-owned Subsidiary, to
Borrower and to any Subsidiary and to each other owner of Equity Interests of
such Subsidiary on a pro rata basis based on their relative ownership
interests); (b) Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person; (c) Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common Equity Interests or warrants or options to acquire
any such common Equity Interests with the proceeds received from the
substantially concurrent issue of new shares of its common Equity Interests; and
(d) so long as no Default then exists or could reasonably be expected to result
by virtue of the making thereof, with respect to each tax year (or portion
thereof) that Borrower is classified as a disregarded entity or partnership
whose income is included in the taxable income of Parent Guarantor, Borrower may
declare and make or pay dividend payments or other distributions with respect to
its Equity Interests in an aggregate amount equal to the cash Taxes imposed on
Parent Guarantor with respect to the income of Borrower.

 

Section 7.07           Capital Expenditures.

 

Make (whether in one transaction or a series of transactions) any Capital
Expenditures in an aggregate amount for Borrower and its Subsidiaries in excess
of $350,000.00 in any Fiscal Year (including the 2014 Fiscal Year, but excluding
from such 2014 Fiscal Year Capital Expenditures made between January 1, 2014 and
August 31, 2014).

 



72

 

 

Section 7.08           Transactions With Affiliates.

 

Enter into any transaction of any kind with any Affiliate of Borrower,
irrespective of whether in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to Borrower or a Subsidiary of
Borrower as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to: (a) transactions between or among
Loan Parties; (b) Restricted Payments permitted hereunder; and (c) Guarantees
permitted by Section 7.03(c).

 

Section 7.09           Burdensome Agreements.

 

(a)           Enter into any Contractual Obligation (other than this Agreement
or any other Loan Document) that: (i) limits the ability: (A) of any Subsidiary
of Borrower to make Restricted Payments to Borrower or to otherwise transfer
property to Borrower; (B) of any Subsidiary of Borrower to Guarantee the Debt of
Borrower; or (C) of Borrower or any Subsidiary thereof to create, incur, assume
or suffer to exist Liens on property of such Person; provided that this
subclause (C) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Debt under Section 7.03(b), Section 7.03(d) or Section
7.03(f) solely to the extent that any such negative pledge relates to the
property financed by or the subject of such Debt; or (ii) requires the grant of
a Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person;

 

(b)           (i) Amend, supplement, modify, waive or alter (or agree to do so):
(A) any of its material rights or material obligations, including any of the
foregoing arising under any Material Contract, without the express prior written
consent of Administrative Agent unless no Default exists or could reasonably be
expected to result by virtue thereof; or (B) its Organizational Documents unless
no Default exists or could reasonably be expected to result by virtue thereof;
or (ii) terminate any Material Contract other than as a result of a material
breach by the counterparty(ies) thereunder; or

 

(c)           (i) Pay excessive or unreasonable salaries, bonuses, commissions,
consultant fees or other compensation to any officer, director, manager, equity
holder or consultant of Borrower or any of its Subsidiaries, or any family
member of any of the foregoing; (ii) without the prior written consent of
Administrative Agent, increase the salary, bonus, commission, consultant fee or
other compensation of any officer, director, manager, equity holder or
consultant of Borrower or any of its Subsidiaries (or any family member of any
of the foregoing) by more than 10.00% in any Fiscal Year, either individually or
for all such Persons in the aggregate, or pay such an increase from any source
other than profits earned in the year of payment without the prior written
consent of Administrative Agent; provided that Administrative Agent’s consent
shall not be required to the extent that such salaries, bonuses, commissions,
consultant fees or other compensation, in the aggregate, do not exceed: (A) if a
Default does not exist at the end of the related Fiscal Year, then (1)
$4,300,000.00 for the Fiscal Year ending December 31, 2014 and (B) $6,200,000.00
for any Fiscal Year occurring thereafter; or (B) otherwise, $3,700,000.00 for
any Fiscal Year.

 

Section 7.10           Use of Proceeds.

 

Use the proceeds of any Term Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 



73

 

 

Section 7.11           Certain Governmental Regulations.

 

(a) Be or become subject at any time to any law, regulation, or list of any
government agency (including the OFAC list) that prohibits or limits any Lending
Party from making any loans or extensions of credit to any Loan Party or from
otherwise conducting business with any Loan Party, or (b) fail to provide
documentary and other evidence of any Loan Party’s identity as may be requested
by any Lending Party at any time to enable such Lending Party to verify any Loan
Party’s identity or to comply with any applicable Laws, including Section 326 of
the Patriot Act.

 

Section 7.12           Disqualified Equity Interests.

 

(a) Issue any Disqualified Equity Interests, or (b) be or become liable in
respect of any obligation (contingent or otherwise) to purchase, redeem, retire,
acquire or make any other payment in respect of any Equity Interests of Borrower
or any Subsidiary, except as permitted under Section 7.06.

 

Article VIII

Events of Default and Remedies

 

Section 8.01           Events of Default.

 

Each of the following shall constitute an event of default hereunder (each, an
“Event of Default”):

 

(a)           Non-Payment. Borrower or any other Loan Party fails to pay: (i)
when and as required to be paid herein, any amount of principal of any Term
Loan; (ii) within three Business Days after the same becomes due, any interest
on any Term Loan or any fee due hereunder; or (iii) within five Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)           Specific Covenants. (i) Borrower or any Subsidiary thereof fails
to perform or observe: (A) any term, covenant or agreement contained in any of
Section 6.01, Section 6.02, Section 6.03, Section 6.05, Section 6.07, Section
6.10, Section 6.11, Section 6.13, Section 6.18, Section 6.19 or Article VII; or
(B) any other term, covenant or agreement contained in any Loan Document, which
such failure is determined by Required Lenders (acting reasonably) not to be
capable of being cured; or (ii) any Guarantor fails to perform or observe any
term, covenant or agreement contained in its Guaranty; or

 

(c)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 



74

 

 

(d)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a), Section 8.01(b)
or Section 8.01(c)) contained in any Loan Document on its part to be performed
or observed and such failure continues for fifteen days; or

 

(e)           Cross-Default. Borrower or any Subsidiary thereof: (i) subject to
any applicable cure period, fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Debt (other than Debt hereunder and Debt under Swap Contracts)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount; or (ii)
subject to any applicable cure period fails to observe or perform any other
agreement or condition relating to any such other Debt or contained in any
document evidencing, securing or relating to any of the foregoing, or any other
default or event occurs, the effect of which failure, default or other event is
to cause, or to permit the holder or holders of such Debt (or a trustee or agent
on behalf of such holder or holders) to cause, with the giving of notice if
required, such Debt to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Debt to be made, prior to its stated
maturity; or

 

(f)           Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Bankruptcy Law, or makes an assignment for the benefit of creditors; or applies
for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Bankruptcy Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due; or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

 

(h)           Judgments. There is entered against any Loan Party or any
Subsidiary thereof: (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage); or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case: (A) enforcement proceedings are
commenced by any creditor upon such judgment or order; or (B) there is a period
of thirty consecutive days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or

 



75

 

 

(i)           ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)           Invalidity of Loan Documents. Any Loan Document or any provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or the satisfaction in full
of all of the Obligations (other than Unasserted Obligations) and other than as
a result of an action or inaction by Administrative Agent or any Lender, ceases
to be in full force and effect other than in accordance with its terms; or any
Loan Party or any other Person (other than a Lending Party) contests in any
manner in writing the validity or enforceability of any Loan Document or any
provision thereof; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document or any provision thereof; or

 

(k)          Impairment of Collateral. Any security interest purported to be
created by any Collateral Document shall cease to be, or shall be asserted by
any Loan Party not to be, a valid, perfected, first-priority security interest
(except as otherwise expressly provided in this Agreement or such Collateral
Document and subject to Permitted Liens) in the assets covered thereby, other
than in respect of assets that, individually and in the aggregate, are not
material to the Loan Parties, taken as a whole, or in respect of which the
failure of the security interest therein to be a valid, perfected first priority
(except as otherwise expressly provided in this Agreement or such Collateral
Document) security interest could not in the reasonable judgment of
Administrative Agent or Required Lenders be expected to have a Material Adverse
Effect; or

 

(l)           Default Under Subordinated Debt Documents. Any Person (other than
a Loan Party) to a document subordinating Permitted Subordinated Debt shall fail
to observe or perform any covenant, condition or agreement contained in such
document; or

 

(m)         Certain Actions. Any Loan Party or any of its senior officers is
criminally indicted or convicted for (i) a felony, or (ii) violating any state
or federal law (including the Controlled Substances Act, Money Laundering
Control Act of 1986 and Illegal Exportation of War Materials Act) that has
resulted in, or could reasonably be expected to lead to, a forfeiture of any
material property (including the Collateral) upon which such Loan Party has
granted a Lien to Administrative Agent or the right to conduct a material part
of its business; or

 

(n)          Collateral Access Agreements; Control Agreements. On or before the
date that is: (i) thirty days following the Effective Date, Borrower fails to
deliver or cause to be delivered to Administrative Agent a Collateral Access
Agreement, duly executed by each of Borrower and the applicable landlord, with
respect to the real property leased by Borrower and located in each of (A)
Hammond, Louisiana, (B) Danvers, Massachusetts and (C) Toronto, Canada; and (ii)
fifteen days following the Effective Date, Borrower fails to deliver or cause to
be delivered to Administrative Agent a Control Agreement, duly executed by each
Loan Party that is a party hereto and each depository institution at which such
each such Loan Party maintains a Collateral Account, with respect to each
Collateral Account of such Loan Party; or

 



76

 

 

(o)          Change of Control. There occurs a Change of Control (other than the
Acquisition); or

 

(p)          Material Contracts. A Material Contract is terminated prior to its
original termination date, or any default or event of default (however defined)
occurs under a Material Contract that permits the non-defaulting party to the
Material Contract to terminate such contract; or

 

(q)          Material Adverse Effect. There occurs a Material Adverse Effect.

 

Section 8.02           Rights and Remedies.

 

(a)          Rights and Remedies Generally. While an Event of Default exists,
Administrative Agent may (or, upon the request of the Required Lenders, shall),
without notice or demand, do any or all of the following:

 

(i)           declare all Obligations (including the applicable Make-Whole
Amount) immediately due and payable (but if an Event of Default described in
Section 8.01(f) occurs, all Obligations (including any applicable Make-Whole
Amount) shall immediately be due and payable without any action by
Administrative Agent or any Lender);

 

(ii)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and
Administrative Agent or any Lender;

 

(iii)           settle or adjust disputes and claims directly with Account
Debtors on accounts of any Loan Party that is a party hereto for amounts on
terms and in any order that Administrative Agent considers advisable, notify any
Person owing any Loan Party that is a party hereto money of Administrative
Agent’s Lien on such funds, and verify the amount of such account. Each Loan
Party that is a party hereto shall collect all payments in trust for
Administrative Agent for the benefit of Lenders and, if requested by
Administrative Agent, immediately deliver the payments to Lenders in the form
received from the Account Debtor, with proper endorsement for deposit;

 

(iv)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its Lien upon the Collateral. Each
Loan Party that is a party hereto shall assemble the Collateral if
Administrative Agent so requests and make it available as Administrative Agent
so designates. Administrative Agent or any Lender may enter the premises where
the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to Administrative Agent’s Lien thereon and pay all expenses
incurred. Each Loan Party that is a party hereto grants Administrative Agent for
the benefit of Lenders a license to enter and occupy any of its premises,
without charge, to exercise any of Administrative Agent’s or any other Lending
Party’s rights or remedies;

 

(v)           apply to the Obligations any (A) balances and deposits of any Loan
Party that is a party hereto that it holds, or (B) any amount held by
Administrative Agent or Lenders owing to or for the credit or the account of any
Loan Party that is a party hereto;

 



77

 

 

(vi)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Administrative Agent is
hereby granted a non-exclusive, royalty-free license or other right to use
without charge, Borrower’s or any of its Subsidiaries’ labels, patents,
copyrights, mask works, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any similar property as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral and, in connection with Administrative Agent’s
exercise of its rights under this Section, Borrower’s and each of its
Subsidiaries’ rights under all licenses and all franchise agreements inure to
Administrative Agent for benefit of Lenders;

 

(vii)           place a “hold” on any account maintained with Administrative
Agent and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(viii)          demand and receive possession of the Books and Records of each
Loan Party; and

 

(ix)            exercise all default rights and remedies available to Lending
Parties under the Loan Documents or at law or equity, including all default
remedies provided under the Uniform Commercial Code (including disposal of the
collateral (including all Collateral) pursuant to the terms thereof).

 



78

 

 

(b)           Power of Attorney. Each Loan Party that is a party hereto hereby
irrevocably appoints Administrative Agent as its lawful attorney-in-fact, to:
(i) if such Loan Party refuses to, or fails timely to execute and deliver any of
the documents required to be delivered by it pursuant to the terms hereof, sign
the name of such Loan Party on any of such documents; (ii) at any time that an
Event of Default has occurred and is continuing, endorse such Loan Party’s name
on any checks or other forms of payment or security, sign such Loan Party’s name
on any invoice or bill of lading for any account or drafts against Account
Debtors or sign such Loan Party’s name on any notices to Account Debtors; (iii)
send requests for verification of Accounts; (iv) endorse such Loan Party’s name
on any collection item that may come into Administrative Agent’s possession; (v)
at any time that an Event of Default has occurred and is continuing, make,
settle, and adjust all claims under such Loan Party’s policies of insurance and
make all determinations and decisions with respect to such policies of
insurance; (vi) at any time that an Event of Default has occurred and is
continuing, take control, in any manner, of any item of payment or proceeds
relating to any Collateral; (vii) at any time that an Event of Default has
occurred and is continuing, prepare, file, and sign such Loan Party’s name to a
proof of claim in bankruptcy or similar document against any Account Debtor, or
to any notice of lien, assignment, or satisfaction of lien or similar document
in connection with any of the Collateral; (viii) at any time that an Event of
Default has occurred and is continuing, receive, open and dispose of all mail
addressed to such Loan Party, and notify postal authorities to change the
address for delivery thereof to such address as Administrative Agent may
designate; (ix) at any time that an Event of Default has occurred and is
continuing, use the information recorded on or contained in any data processing
equipment, computer hardware, and software relating to the Collateral; (x) at
any time that an Event of Default has occurred and is continuing, settle and
adjust disputes and claims respecting the Accounts, Chattel Paper or General
Intangibles directly with Account Debtors, for amounts and upon terms that
Administrative Agent determines to be reasonable, and Administrative Agent may
cause to be executed and delivered any documents and releases that
Administrative Agent determines to be necessary; (xi) at any time file UCC-3
assignments reflecting Administrative Agent as assignee of such Loan Party with
respect to any UCC-1 financing statements filed by such Loan Party in connection
with Collateral; (xii) at any time that an Event of Default has occurred and is
continuing, cause an Account Debtor’s insurers to add Administrative Agent as
loss payee under the relevant insurance policy; (xiii) at any time that an Event
of Default has occurred and is continuing, pay, contest or settle any Lien,
charge or adverse claim in, to or upon any or all of the Collateral, or any
judgment based thereon, or otherwise take any action to terminate or discharge
the same; (xiv) at any time that an event of Default has occurred and is
continuing, transfer any Collateral into the name of Administrative Agent for
the benefit of Lenders or a third party as the Uniform Commercial Code permits;
and (xv) do all other acts and things necessary, in Administrative Agent’s
determination, to fulfill such Loan Party’s obligations under this Agreement.
Each Loan Party that is a party hereto hereby appoints Administrative Agent as
its lawful attorney-in-fact to sign such Loan Party’s name on any documents
necessary to perfect or continue the perfection of any security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than Unasserted Obligations) have been repaid in full.
Administrative Agent’s foregoing appointment as the attorney-in-fact for each
Loan Party that is a party hereto, and all of Administrative Agent’s rights and
powers, being coupled with an interest, are irrevocable until all Obligations
(other than Unasserted Obligations) have been fully paid and performed when due
(as applicable).

 



79

 

 

(c)           Protective Advances. If any Loan Party that is a party hereto
fails to obtain the insurance required by the terms hereof or fails to pay any
premium thereon or fails to pay any other amount which such Loan Party is
obligated to pay under this Agreement, any other Loan Document or otherwise,
Administrative Agent or Lenders (or any of them), in its or their (as
applicable) sole discretion, may obtain such insurance or make such payment (any
such amount so paid by Administrative Agent or Lenders, a “Protective Advance”).
Without limiting the generality of the foregoing, Administrative Agent or
Lenders (or any of them) shall be authorized, in its or their (as applicable)
sole discretion, to make Protective Advances on behalf of the Loan Parties (or
any of them), if and to the extent that Administrative Agent or Lenders (or any
of them), as applicable, deem such Protective Advances are necessary or
desirable to preserve or protect Collateral or to enhance the collectability or
repayment of the Obligations. Administrative Agent or any Lender which intends
to make any Protective Advance shall use commercially reasonable efforts, to the
extent practicable, to consult with Administrative Agent and/or the other
Lenders (as applicable) prior to making any Protective Advance. Notwithstanding
the foregoing, in no event shall Administrative Agent or any Lender have any
duty or obligation to make any Protective Advance(s). All Protective Advances
paid shall constitute expenses reimbursable under Section 10.04, shall be
immediately due and payable, shall bear cash interest until paid at the then
highest interest rate applicable to any of the Obligations and shall be secured
by the Collateral. Required Lenders may at any time revoke Administrative
Agent’s authority to make Protective Advances hereunder by written notice to
Administrative Agent. Administrative Agent will use good faith commercially
reasonable efforts (with no liability for failing to do so) to provide Borrower
with notice of Administrative Agent or Lenders obtaining any insurance on behalf
of Borrower or any other Loan Party at the time it is obtained or within a
reasonable time thereafter. The making of any Protective Advances shall not be
or be deemed to be an agreement to make Protective Advances in similar or
different circumstances in the future and shall not operate or be deemed to
operate as a waiver by Administrative Agent or any Lender of any Event of
Default.

 



80

 

 

(d)           Application of Funds.

 

(i)           No Loan Party shall have the right to specify the order or the
accounts to which Administrative Agent shall allocate or apply any payments
required to be made by Borrower to Administrative Agent on behalf of Lenders or
otherwise received by Administrative Agent on behalf of Lenders under this
Agreement when any such allocation or application is not specified elsewhere in
this Agreement.

 

(ii)           All payments, prepayments, and proceeds or collateral (including
the Collateral) and any other amounts received on account of the Obligations
shall be applied by Administrative Agent until exhausted in the following order:

 

(A)           first, to Administrative Agent, to pay all fees, costs, expenses
and indemnification payments then due to Administrative Agent under the Loan
Documents (excluding all Protective Advances made by Administrative Agent);

 

(B)           second, pro rata, to Administrative Agent and any Lender which has
made a Protective Advance, to pay all Protective Advances made by such Persons;

 

(C)           third, pro rata, to the Lenders according to their respective
Percentage Shares, to pay all accrued but unpaid interest (including interest at
the Default Rate) on the Term Loans owing to Lenders;

 

(D)           fourth, pro rata, to the Lenders according to their respective
Percentage Shares, to pay the Outstanding Amount of the Term Loans, pro rata,
until such time as the Outstanding Amount of the Term Loans has been paid in
full; and

 

(E)           fifth, pro rata, to Administrative Agent and the Lenders, to pay
all remaining Credit Outstandings and other Obligations owing to Administrative
Agent or any Lenders;

 

After payment in full of all Obligations (other than Unasserted Obligations),
any surplus remaining shall be paid to Borrower or other Persons legally
entitled thereto; if any deficiency exists, Borrower shall remain liable to
Administrative Agent and Lenders for such deficiency. If Administrative Agent or
any Lender, in its good faith business judgment, directly or indirectly enters
into a deferred payment or other credit transaction with any purchaser at any
sale of any collateral (including the Collateral), Administrative Agent or such
Lender, as applicable, shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by
Administrative Agent or such Lender of cash therefor.

 

(e)           Administrative Agent’s Liability for Collateral. So long as
Administrative Agent and Lenders comply with reasonable banking practices
regarding the safekeeping of any collateral the subject of the Collateral
Documents, Administrative Agent and Lenders shall not be liable or responsible
for: (i) the safekeeping of all or any such collateral; (ii) any loss or damage
to all or any such collateral; (iii) any diminution in the value of all or any
such collateral; or (iv) any act or default of any carrier, warehouseman,
bailee, or other Person. Borrower bears all risk of loss, damage or destruction
of any collateral the subject of the Collateral Documents.

 



81

 

 

(f)           No Waiver. Administrative Agent’s or any Lender’s failure, at any
time or times, to require strict performance by any Loan Party of any provision
of this Agreement or any other Loan Document shall not waive, affect, or
diminish any right of Administrative Agent or such Lender thereafter to demand
strict performance and compliance herewith or therewith. Administrative Agent
and Lenders have all rights and remedies provided under the Uniform Commercial
Code, by law, or in equity. Any amounts paid by Administrative Agent or any
Lender on any Loan Party’s behalf as provided herein are expenses reimbursable
under Section 10.04 and shall bear interest at the highest interest rate then
applicable to any of the Obligations and shall be secured by the collateral the
subject of the Collateral Documents. No payments by Administrative Agent or any
Lender shall be deemed an agreement to make similar payments in the future or a
waiver of any Event of Default by Administrative Agent or any Lender.

 

Article IX 

Administrative Agent

 

Section 9.01           Appointment and Authorization of Administrative Agent.

 

Each Lender hereby irrevocably appoints White Oak to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof and thereof,
together with such actions and powers as are reasonably incidental thereto.
Except for the provisions of Section 9.06, the provisions of this Article IX are
solely for the benefit of Lending Parties, and neither Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 

Section 9.02           Rights as a Lender.

 

If the Person serving as Administrative Agent hereunder is also a Lender, such
Person shall have the same rights and powers in such capacity(ies) as any other
Person in such capacity(ies) and may exercise the same as though it were not
Administrative Agent. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or Affiliate of Borrower as if such Person were not Administrative Agent
hereunder and without any duty to account therefor to any other Lending Party.

 

Section 9.03           Exculpatory Provisions.

 

Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, Administrative Agent:

 

(a)          No Fiduciary Duties. Shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

82

 



 

(b)          No Obligations Regarding Certain Actions. Shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that Administrative Agent is required to exercise as directed in
writing by Required Lenders (or such other number or percentage of Lenders as
shall be expressly provided for herein or in any other Loan Documents); provided
that Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable Laws;

 

(c)          Disclosure Obligations. Shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity; and

 

(d)          Limitation on Liability. Shall not be liable for any action taken
or not taken by it: (i) with the consent or at the request of Required Lenders
(or such other number or percentage of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.02 and Section 10.01); or (ii) in the
absence of its own gross negligence or willful misconduct. Administrative Agent
shall be deemed not to have knowledge of any Default, unless and until a Loan
Party, or a Lending Party provides written notice to Administrative Agent
describing such Default. Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into: (A) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document; (B) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith; (C)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default; (D)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document; or (E)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to
Administrative Agent.

 

Section 9.04           Reliance By Administrative AGent.

 

Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of the Term Loans that by its terms
must be fulfilled to the satisfaction of a specified Lending Party,
Administrative Agent may presume that such condition is satisfactory to such
Lending Party, unless Administrative Agent shall have received notice to the
contrary from such Lending Party prior to the making of the Term Loans.
Administrative Agent may consult with legal counsel (who may be counsel for any
Loan Party), independent accountants and other experts it selects and shall not
be liable for any action it takes or does not take in accordance with the advice
of any such counsel, accountants or experts.

 

83

 





 

Section 9.05           Delegation Of Duties.

 

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents it appoints. Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent.

 

Section 9.06           Resignation Of Administrative Agent.

 

Administrative Agent may at any time give notice of its resignation to Lending
Parties and Borrower. Upon receipt of any such notice of resignation, Required
Lenders shall have the right, with, unless an Event of Default exists, the
consent of Borrower (which consent shall not be unreasonably withheld or
delayed), to appoint a successor. If no such successor shall have been so
appointed by Required Lenders and shall have accepted such appointment within
thirty days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of Lending
Parties, appoint a successor Administrative Agent meeting the qualifications set
forth in this Section 9.06; provided that, if Administrative Agent shall notify
Lending Parties and Borrower that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of any Lending Party under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through Administrative Agent shall instead be made by or to
each Lending Party directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided in this Section 9.06). The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Section 9.07           Non-reliance On Administrative Agent And Other Lenders.

 

Each Lending Party acknowledges that it has, independently and without reliance
upon Administrative Agent, any other Lending Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lending Party also acknowledges that it will, independently and
without reliance upon Administrative Agent, any other Lending Party or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

84

 

 

Section 9.08           No Other Duties, Etc.

 

Notwithstanding anything to the contrary contained herein, no Person identified
herein or on the facing page or signature pages hereof as a “Documentation
Administrative Agent,” “Co-Administrative Agent,” “Book Manager,” “Book Runner,”
“Arranger,” “Lead Arranger,” “Co-Lead Arranger” or “Co-Arranger,” if any, shall
have or be deemed to have any right, power, obligation, liability,
responsibility or duty under this Agreement or the other Loan Documents, other
than: (a) in such Person’s capacity as: (i) Administrative Agent or a Lender
hereunder; and (ii) an Indemnitee hereunder; or (b) under Section 9.05.

 

Section 9.09           Administrative Agent may File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of the Term Loans shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Term Loans and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of Lending Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lending Parties
and their respective agents and counsel and all other amounts due Lending
Parties under Sections 2.04, Section 2.09 and Section 10.04) allowed in such
judicial proceeding; and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lending Party to make such payments to Administrative Agent and, in the event
that Administrative Agent shall consent to the making of such payments directly
to Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 2.09 and Section 10.04. Nothing contained herein shall be deemed to
authorize Administrative Agent to authorize or consent to or accept or adopt on
behalf of any Lending Party any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lending Party or
to authorize Administrative Agent to vote in respect of the claim of any Lending
Party in any such proceeding.

 

Section 9.10           Guaranty Matters

 

Each Lending Party hereby: (a) irrevocably authorizes Administrative Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under a Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and (b) agrees that, upon request by
Administrative Agent at any time, it will confirm in writing Administrative
Agent’s authority to release any such Guarantor pursuant to this Section 9.10.

 



85

 



 

Section 9.11           Collateral and Other Matters

 

(a)          Directions by Lenders. Each Lender hereby irrevocably authorizes
and directs Administrative Agent: (i) to enter into the Collateral Documents for
the benefit of such Person; (ii) without the necessity of any notice to or
further consent from any such Person from time to time prior to an Event of
Default, to take any action with respect to any Collateral Documents or the
collateral the subject thereof that may be necessary to perfect and maintain
perfected the Liens upon the collateral granted pursuant to the Collateral
Documents; (iii) to release any Lien on any property granted to or held by
Administrative Agent under any Loan Document: (A) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
Unasserted Obligations); (B) that is sold or to be sold as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document; (C) subject to Section 10.01, if approved, authorized or ratified in
writing by Required Lenders; or (D) in connection with any foreclosure sale or
other disposition of any collateral the subject of any Collateral Document after
the occurrence of an Event of Default; and (iv) to subordinate any Lien on any
property granted to or held by Administrative Agent under any Loan Document to
the holder of any Lien on such property that is permitted by this Agreement or
any other Loan Document to be senior to the Lien of Administrative Agent. Upon
request by Administrative Agent at any time, each Lender will confirm in writing
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of collateral the subject of any Collateral Document
pursuant to this Section 9.11.

 

(b)          Certain Actions by Administrative Agent. Subject to Section
9.11(a)(iii) and Section 9.11(a)(iv), Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute such documents as may be
necessary to evidence the release or subordination of Liens granted to
Administrative Agent herein or pursuant hereto upon the applicable collateral;
provided that: (i) Administrative Agent shall not be required to execute any
such document on terms that, in Administrative Agent’s opinion, would expose
Administrative Agent to or create any liability or entail any consequence other
than the release or subordination of such Liens without recourse or warranty;
and (ii) such release or subordination shall not in any manner discharge, affect
or impair the Obligations or any Liens upon (or obligations of Borrower or any
other Loan Party in respect of) all interests retained by Borrower or any other
Loan Party, including the proceeds of the sale, all of which shall continue to
constitute part of the collateral the subject of the Collateral Documents. In
the event of any sale or transfer of any collateral the subject of any of the
Collateral Documents, or any foreclosure with respect to any of the collateral
the subject of any of the Collateral Documents, Administrative Agent shall be
authorized to deduct all expenses reasonably incurred by Administrative Agent
from the proceeds of any such sale, transfer or foreclosure.

 

(c)          No Obligations Regarding Certain Actions. Administrative Agent
shall have no obligation whatsoever to any Lending Party or any other Person to
assure that all or any of the collateral the subject of the Collateral Documents
exists or is owned by Borrower or any other Loan Party or is cared for,
protected or insured or that the Liens granted to Administrative Agent herein or
in any of the Collateral Documents or pursuant hereto or thereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to
Administrative Agent in this Section 9.11 or in any of the Collateral Documents,
it being understood and agreed that in respect of the collateral the subject of
the Collateral Documents, or any act, omission or event related thereto,
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, if Administrative Agent has an interest in the collateral the
subject of the Collateral Documents by virtue of being one of the Lending
Parties.

 

86

 



 

(d)          Appointment of Lending Parties as Agents. Each Lending Party hereby
appoints each other such Person as agent for the purpose of perfecting
Administrative Agent’s or such Person’s security interest in assets that, in
accordance with Article 9 of the Uniform Commercial Code, can be perfected only
by possession. Should any such Person (other than Administrative Agent) obtain
possession of any collateral the subject of the Collateral Documents, such
Person shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor, shall deliver such collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions.

 

Article X 

General Provisions

 

Section 10.01           Amendments, Etc.

 

(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by Borrower or any other
Loan Party therefrom, shall be effective unless in writing signed by Required
Lenders (or Administrative Agent at the written request of Required Lenders) and
Borrower or the applicable Loan Party, as the case may be, with receipt
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:

 

(i)          Unless in writing and signed by Borrower, with receipt acknowledged
by Administrative Agent, do any of the following:

 

(A)           increase, or extend the expiry of, the Commitment of any Lender
(or reinstate any such Commitment to the extent terminated pursuant to Section
8.02) without the written consent of such Lender;

 

(B)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal (including PIK Interest), interest,
any applicable Make-Whole Amount, fees or other amounts due to any Lender
hereunder or under any other Loan Document, including any prepayments specified
under Section 2.03, or reduce the amount due to any Lender on any such date, in
each case without the written consent of such Lender;

 

(C)           reduce the principal of (including PIK Interest), or the rate of
interest or the Make-Whole Amount specified herein on, any or all of the Term
Loans or other amounts payable to any Lender hereunder or under any other Loan
Document, in each case without the written consent of such Lender;

 

87

 



 



(D)           amend any provision herein providing for consent or other action
by Required Lenders without the written consent of Required Lenders;

 

(ii)           Unless in writing and signed by all Lenders and Borrower, with
receipt acknowledged by Administrative Agent, do any of the following:

 

(A)           amend this Section 10.01, Section 2.09 or Section 8.02(d) or any
provision herein providing for consent or other action by all Lenders; or

 

(B)          release, compromise or subordinate all or any portion of the
collateral the subject of the Collateral Documents and securing the Obligations,
except as otherwise expressly provided in any of the Collateral Documents, or
amend the definition of the obligations secured by any of the Collateral
Documents; or

 

(C)          increase the Aggregate Commitments;

 

(D)          release, compromise, subordinate or terminate any of the Guaranties
except as otherwise expressly provided herein or in any of the Loan Documents;
or

 

(E)          amend the definition of “Maturity Date” contained in Section 1.01;

 

(F)          amend the definition of “Required Lenders” contained in Section
1.01; or

 

(G)          amend Section 10.06(b)(v);

 

provided further that, notwithstanding anything to the contrary contained
herein: (1) no amendment, waiver or consent shall, unless in writing and signed
by Administrative Agent in addition to such Lenders as are otherwise required by
this Section 10.1, affect the rights or duties of Administrative Agent under
this Agreement or any other Loan Document; and (2) no consent of Borrower shall
be required with respect to any amendment or waiver described in Section
10.01(a)(i)(D), Section 10.01(a)(ii)(A) or Section 10.01(a)(ii)(F), if at the
time of such amendment or waiver a Default exists.

 

(b)          This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

(c)          This Agreement and the other Loan Documents constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous documents, agreements and understandings, oral or written,
relating to the subject matter hereof.

 

(d)           Except as otherwise expressly provided in Article IV, this
Agreement shall become effective when it shall have been executed and delivered
by Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telefacsimile or electronically in portable document
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

88

 

 

Section 10.02           Notices; Electronic Communications.

 

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.02(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, sent by telefacsimile
transmission or sent by approved electronic communication in accordance with
Section 10.02(b), and all notices and other communications expressly permitted
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)          if to Borrower, any Guarantor or Administrative Agent, to the
address, telefacsimile number, e-mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)           if to any Lender, to the address, telefacsimile number, e-mail
address or telephone number specified in its Administrative Detail Form.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by telefacsimile transmission or by means of approved electronic
communication shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient); provided that notices delivered through electronic communications to
the extent provided by Section 10.02(b) shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.

 

               (i)          Each Lender agrees that notices and other
communications to it hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent; provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified Administrative Agent that it is incapable of receiving notices under
Article II by electronic communication; provided further that, as of the date
hereof, each Lender that is a party hereto confirms that it is capable of
receiving notices under Article II by electronic communication. In furtherance
of the foregoing, each Lender hereby agrees to notify Administrative Agent in
writing, on or before the date such Lender becomes a party to this Agreement, of
such Lender’s e-mail address to which a notice may be sent (and from time to
time thereafter to ensure that Administrative Agent has on record an effective
e-mail address for such Lender). Each of Administrative Agent and Borrower may,
in such Person’s discretion, agree to accept notices and other communications to
it hereunder by means of electronic communication pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.

 



89

 



 

Unless Administrative Agent otherwise prescribes:           (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient; and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

 

(ii)          Each Loan Party that is party hereto hereby acknowledges that: (A)
Administrative Agent may make Specified Materials available to Lending Parties
by posting some or all of the Specified Materials on an Electronic Platform; (B)
the distribution of materials and information through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with any such distribution; (C) the Electronic Platform is provided
and used on an “AS IS,” “AS AVAILABLE” basis; and (D) neither Administrative
Agent nor any of its Affiliates warrants the accuracy, completeness, timeliness,
sufficiency or sequencing of the Specified Materials posted on the Electronic
Platform. Each Loan Party that is a party hereto further acknowledges that
certain of the Lending Parties (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to Borrower
or its Subsidiaries or Affiliates or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Loan Party that is a
party hereto hereby agrees that: (1) all Specified Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC,”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (2) by marking Specified Materials “PUBLIC,” each
Loan Party that is a party hereto shall be deemed to have authorized Lending
Parties to treat such Specified Materials as not containing any material
non-public information with respect to each Loan Party that is a party hereto or
its securities for purposes of United States federal and state securities laws
(provided that, to the extent such Specified Materials constitute Information,
they shall be treated as set forth in Section 10.07); (3) all Specified
Materials marked “PUBLIC” may be made available through a portion of the
Electronic Platform designated “Public Investor” (or words to similar effect);
and (4) Administrative Agent shall be entitled to treat any Specified Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Electronic Platform not designated “Public Investor” (or words of similar
effect).

 

ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND ITS AFFILIATES, EXPRESSLY AND
SPECIFICALLY DISCLAIMS, WITH RESPECT TO THE ELECTRONIC PLATFORM, DELAYS IN
POSTING OR DELIVERY, OR PROBLEMS ACCESSING THE SPECIFIED MATERIALS POSTED ON THE
ELECTRONIC PLATFORM, AND ANY LIABILITY FOR ANY LOSSES, COSTS, EXPENSES OR
LIABILITIES THAT MAY BE SUFFERED OR INCURRED IN CONNECTION WITH THE ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSES, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE ELECTRONIC
PLATFORM.

 

90

 

 

(iii)           Each Lender hereby agrees that notice to it in accordance with
Section 10.02(b)(i) specifying that any Specified Materials have been posted to
the Electronic Platform shall, for purposes of this Agreement, constitute
effective delivery to such Lender of such Specified Materials. EACH LENDER: (A)
ACKNOWLEDGES THAT THE SPECIFIED MATERIALS, INCLUDING INFORMATION FURNISHED TO IT
BY ANY LOAN PARTY OR ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THE LOAN DOCUMENTS, MAY INCLUDE MATERIAL, NON-PUBLIC INFORMATION
CONCERNING THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR
THEIR RESPECTIVE SECURITIES; AND (B) CONFIRMS THAT: (1) IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL, NON-PUBLIC INFORMATION; (2)
IT WILL HANDLE SUCH MATERIAL, NON-PUBLIC INFORMATION IN ACCORDANCE WITH SUCH
PROCEDURES AND APPLICABLE LAWS, INCLUDE FEDERAL AND STATE SECURITIES LAWS; AND
(3) TO THE EXTENT IT HAS SUCH A PERSON, IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
DETAIL FORM A CONTACT PERSON WHO MAY RECEIVE SPECIFIED MATERIALS THAT MAY
CONTAIN MATERIAL, NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAWS.

 

(c)           Change of Address, Etc. Borrower and Administrative Agent may
change their respective address(es), telefacsimile number(s), telephone
number(s) or e-mail address(es) for notices and other communications hereunder
by notice to the other parties hereto. Each Lender may change its address(es),
telefacsimile number(s), telephone number(s) or e-mail address(es) for notices
and other communications hereunder by notice to Borrower and Administrative
Agent.

 

(d)           Reliance by Lending Parties. Lending Parties shall be entitled to
rely and act upon any notices purportedly given by or on behalf of any Loan
Party that is a party hereto even if: (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein; or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify each
Indemnitee from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Loan Party that is a party hereto. All telephonic notices to and other
telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 10.03           No Waiver; Cumulative Remedies.

 

No failure by Administrative Agent or any other Lending Party to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; no single or partial exercise of
any right, remedy, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

91

 

 

Section 10.04           Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. Borrower shall pay:           (i) subject to
clause (ii) of this Section 10.04(a): (A) all reasonable out-of-pocket expenses
(including all wire transfer and other bank charges incurred in connection with
this Agreement) incurred by Administrative Agent, White Oak, Lenders and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for Administrative Agent), the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of, or consents relating to, the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); and (ii) all out-of-pocket expenses
incurred by Administrative Agent or any other Lending Party (including the fees,
charges and disbursements of any counsel for Administrative Agent and any other
Lending Party), and shall pay all fees and time charges for attorneys, who may
be employees of Administrative Agent or any other Lending Party, in connection
with the enforcement or protection of its rights: (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section
10.04; or (B) in connection with the Term Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout or restructuring (or
negotiations in connection with the foregoing) in respect of the Term Loans.

 

(b)          Indemnification by Borrower. Subject to Section 10.04(a), Borrower
shall indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys, who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by Borrower or any other Loan Party arising out of, in connection with, or as
a result of: (i) the execution or delivery of this Agreement, any other Loan
Document or any document contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby; (ii) any Term
Loan or the use or proposed use of the proceeds therefrom; (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Borrower, any Subsidiary thereof or any other Loan Party, or any
Environmental Claim or Environmental Liability related in any way to Borrower,
any Subsidiary thereof or any other Loan Party; or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower, any Subsidiary thereof or any other
Loan Party, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by a final and non-appealable judgment to have
resulted result from the gross negligence or willful misconduct of such
Indemnitee. This Section 10.04(b) shall not apply to Taxes other than any Taxes
that constitute losses, claims, damages, liabilities or expenses arising from
any non-Tax action, claim, litigation, investigation or proceeding.

 

(c)           Reimbursement by Lenders. If Borrower for any reason fails to pay
when due any amount that it is required to pay under Section 10.04(a) or Section
10.04(b) to Administrative Agent (or any sub-agent thereof) or any Related Party
of any of the foregoing, each Lender severally agrees to pay to Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s pro rata share (based on its Percentage Shares (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent (or any such sub-agent) or any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of Lenders under
this subsection (c) are subject to the provisions of Section 2.10(d).

 

92

 

 

(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Laws, each Loan Party that is a party hereto shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any document contemplated hereby,
the transactions contemplated hereby or thereby, any of the Term Loans or the
use of the proceeds thereof. No Indemnitee referred to in Section 10.04(b) shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)          Payments. All amounts due under this Section 10.04 shall be payable
not later than three Business Days after demand therefor.

 

(f)          Survival. The agreements in this Section 10.04 shall survive the
resignation of Administrative Agent, the termination of the Aggregate
Commitments and the payment in full, satisfaction or discharge of all other
Obligations.

 

Section 10.05           Marshalling; Payments Set Aside.

 

Neither Administrative Agent nor any other Lending Party shall be under any
obligation to marshal any asset in favor of Borrower or any other Person or
against or in payment of any or all of the Obligations. To the extent that any
payment by or on behalf of Borrower is made to Administrative Agent or any other
Lending Party, or Administrative Agent or any other Lending Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Administrative Agent or any other Lending Party in such Person’s discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Bankruptcy Law or otherwise, then: (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred; and (b) each Lending
Party severally agrees to pay to Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by
Administrative Agent plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate.
The obligations of each Lending Party under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

93

 

 

Section 10.06           Successors And Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lending Party, and no Lender may assign or otherwise transfer any of
its rights or obligation hereunder except: (i) to an Eligible Assignee in
accordance with the provisions of subsection (b) of this Section 10.06; (ii) by
way of a participation recorded in a Participant Register in accordance with the
provisions of subsection (d) of this Section 10.06; or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section 10.06; and any other attempted assignment or transfer by any
party hereto shall be null and void. Subject to Section 2.12(d), nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent and each other Lending Party) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by any Lender. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Term Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)          Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment (if any) and the Term Loans at the time owing to
it, no minimum amount need be assigned;

 

(B)           in any case not described in the immediately preceding subclause
(A), the aggregate amount of any Commitment (which, for this purpose, includes
the Outstanding Amount of all Term Loans) or, if the applicable Commitment is
not then in effect, the Outstanding Amount of all Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in such Assignment and Assumption, as of
such “Trade Date”) shall not be less than $1,000,000.00, in the case of any
assignment in respect of the Outstanding Amount of the Term Loans, unless (I)
Administrative Agent consents (which consent shall not be unreasonably withheld
or delayed) and (II) so long as a Default has not occurred and is continuing),
Borrower consents (which consent shall not be unreasonably withheld or delayed);
provided that Borrower shall be deemed to have consented to any such amount
unless it shall have objected thereto by written notice to Administrative Agent
within five Business Days following the date it receives notice of such amount.

 

94

 

 

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or Commitment
assigned.

 

(iii)          Required Consents. No consent shall be required for any
assignment other than:

 

(A)          any consent required by Section 10.06(b)(i)(B);

 

(B)          the consent of Borrower (which consent shall not be unreasonably
withheld or delayed); provided that Borrower shall be deemed to have consented
to any such assignment unless it shall have objected thereto by written notice
to Administrative Agent within five Business Days following the date it received
notice of such assignment; provided further that no consent of Borrower shall be
required under this Section 10.06(b)(iii)(B) if (I) a Default has occurred and
is continuing or (II) such assignment is to an Eligible Assignee; and

 

(C)          the consent of Administrative Agent (which consent shall not be
unreasonably withheld or delayed) if such assignment is: (I) an assignment of a
Commitment to a Person (irrespective of whether such Person is an Eligible
Assignee) who does not then have a Commitment; or (II) an assignment of Term
Loans to a Person that is not an Eligible Assignee.

 

(iv)           Assignment and Assumption. The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500.00;
provided that Administrative Agent: (A) may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment; and (B)
shall waive such processing and recordation fee in the case of any assignment by
a Lender to an Eligible Assignee. The assignee, if it is not a Lender, shall
deliver to Administrative Agent an Administrative Detail Form.

 

(v)           No Assignment to any Loan Party. No such assignment shall be made
to any Loan Party or any of its Affiliates or Subsidiaries.

 

(vi)           No Assignment to Natural Persons. No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of the assigning
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lending Party’s rights and obligations
under this Agreement, such Lending Party shall cease to be a party hereto) but
shall continue to be entitled to the benefits of Section 2.07, Section 2.08 and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, Borrower (at its expense) shall
execute and deliver Notes to the assignee Lending Party. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.

 

95

 



 

Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents: (A) no Lender shall be required to comply with this
Section 10.06(b) in connection with any assignment of all or any portion of its
rights and other obligations under or relating to the Term Loans, this Agreement
and the other Loan Documents to any Affiliate of such Lender (other than any
Loan Party, any Affiliate thereof or a natural person) or any Approved Fund
related to such Lender, and such Lender shall have no obligation to disclose any
such assignment to any such Person; provided that such Lender shall continue to
be liable as a “Lender” under this Agreement and the other Loan Documents until
such time, if at all, that such Lender and such other Person have complied with
the provisions of this Section 10.06(b) in order for such other Person to become
a “Lender” hereunder; (B) a Lender may pledge, or grant a security interest in,
all or any portion of its rights and other obligations under or relating to the
Term Loans, this Agreement and the other Loan Documents to a financial
institution or other funding source (other than any Loan Party, any Affiliate
thereof or any natural person) or any trustee or agent therefor in support of
obligations owing by such Lender to such Person(s); and (C) any Lender which is
a fund may pledge, or grant a security interest in, all or any portion of its
rights and other obligations under or relating to the Term Loans, this Agreement
and the other Loan Documents to its trustee (except if such trustee is any Loan
Party, any Affiliate thereof or a natural person) in support of its obligation
to its trustee; and (D) no pledge or grant of a security interest pursuant to
the immediately preceding clauses (B) or (C) shall release the transferor Lender
from any of its obligations hereunder or under any of the other Loan Documents
and such Lender such Lender shall continue to be liable as a “Lender” under this
Agreement and the other Loan Documents until such time, if at all, that such
Lender and such other Person have complied with the provisions of this Section
10.06(b) in order for such other Person to become a “Lender” hereunder.

 

(c)          Register. Administrative Agent, acting solely for this purpose as
an agent of Borrower, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a Register. The entries in
the Register shall be conclusive, and Borrower and Lending Parties may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by Borrower and
each Lender at any reasonable time and from time to time upon reasonable prior
written notice. In addition, at any time that a request for a consent for a
material or substantive change to the Loan Documents is pending, any Lender
wishing to consult with other Lenders in connection therewith may request and
receive from Administrative Agent a copy of the Register.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural Person, any Loan Party or any Loan Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Term Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 2.08(d) with respect to any payments made by such Lender to its
Participant(s).

 

96

 

 

Any document pursuant to which a Lender sells such a participation shall provide
that such Person shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that such
document may provide that such Person will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.07
and Section 2.08, (subject to the requirements and limitations therein) (it
being understood that the documentation required under Section 2.08(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b);
provided that such Participant shall not be entitled to receive any greater
payment under Section 2.07 or Section 2.08, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by applicable Laws, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.09 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register complying with the requirements of
Section 163(f) of the Code on which it enters the name and address of each
Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Term Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender owing to
a Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)           Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

97

 

 

Section 10.07           Treatment Of Certain Information; Confidentiality.

 

Administrative Agent and each other Lending Party each agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(including by means of the Electronic Platform): (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors, representatives and funding and financing sources (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and agree to keep such Information
confidential on the same terms as provided herein); (b) to the extent requested
by any regulatory authority, purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Laws or by any subpoena
or similar legal process; (d) to any other party hereto; (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) to “Gold Sheets” or other
similar bank trade publications; provided that such information consist solely
of deal terms and other information customarily found in such publications; (g)
unless an Event of Default has occurred and is continuing, subject to an
agreement containing provisions substantially the same as those of this Section
10.07 to: (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement; or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party; (h) with the consent of
Borrower; or (i) to the extent such Information: (i) becomes publicly available
other than as a result of a breach of this Section 10.07; or (ii) becomes
available to Administrative Agent, any Lending Party or any of their respective
Affiliates on a non-confidential basis from a source other any Loan Party and
not in contravention of this Section 10.07. For purposes of this Section 10.07,
“Information” means all information (including financial information) received
from any Loan Party relating to such Loan Party or its business, other than any
such information that is available to Administrative Agent or any other Lending
Party on a nonconfidential basis, and not in contravention of this Section
10.07, prior to disclosure by such Loan Party. Any Person required to maintain
the confidentiality of Information as provided in this Section 10.07: (A) shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information; and
(B) shall not disclose any financial information concerning any Loan Party or
its business (including any information based on any such financial information)
or use any such financial information for commercial purposes without the prior
written consent of the applicable Loan Party. Notwithstanding the foregoing,
each Loan Party authorizes each Lending Party to make appropriate announcements
of the financial arrangements entered into among the Loan Parties,
Administrative Agent, and Lenders, including announcements which are commonly
known as “tombstones,” in such publications and to such selected parties as each
Lending Party may in its sole and absolute discretion deem appropriate.

 



98

 

 

Section 10.08           Right Of Setoff.

 

If an Event of Default shall have occurred and be continuing, each of Lending
Parties and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable Laws, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lending Party to or
for the credit or the account of Borrower or any other Loan Party against any
and all of the Obligations to such Lending Party or such Affiliate, irrespective
of whether or not such Lending Party shall have made any demand under this
Agreement or any other Loan Document and although such obligations of Borrower
or such Loan Party may be contingent or unmatured or are owed to a branch or
office of such Lending Party different from the branch or office holding such
deposit or obligated on such obligations. The rights of each Lending Party and
its Affiliates under this Section 10.08 are in addition to other rights and
remedies (including other rights of setoff) that such Lending Party or its
Affiliates may have. Each Lending Party agrees to notify Borrower and
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. NOTWITHSTANDING THE FOREGOING, NO LENDING PARTY SHALL
EXERCISE, OR ATTEMPT TO EXERCISE, ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE
LIKE, AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF BORROWER OR ANY OTHER LOAN
PARTY HELD OR MAINTAINED BY SUCH LENDING PARTY WITHOUT THE PRIOR WRITTEN CONSENT
OF ADMINISTRATIVE AGENT.

 

Section 10.09           Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
Maximum Rate. If Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Term Loans or, if it exceeds such unpaid principal,
refunded to Borrower. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Laws: (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

Section 10.10           Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
documents, agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed and delivered by
Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telefacsimile or in portable document format shall be
effective as delivery of a manually executed counterpart of this Agreement.

  

99

 

 

Section 10.11           Survival Of Representations And Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of the making of any Term Loan, and shall continue in full
force and effect as long as any Term Loans or any other Obligations (other than
Unasserted Obligations) have not been paid in full.

 

Section 10.12            Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.13            Patriot Act Notice.

 

Each Lending Party that is subject to the Patriot Act and Administrative Agent
(for itself and not on behalf of any Lending Party) hereby notify Borrower and
each other Loan Party that, pursuant to the requirements of the Patriot Act,
they are each required to obtain, verify and record information that identifies
Borrower and each other Loan Party, which information includes the name and
address of Borrower and each other Loan Party and other information that will
allow such Lending Party or Administrative Agent, as applicable, to identify
Borrower and each other Loan Party in accordance with the Patriot Act.

 

Section 10.14            Guaranty .

 

(a)          Guaranty. Each Affiliate of Borrower party hereto (each, an
“Applicable Guarantor”) unconditionally and irrevocably guarantees to
Administrative Agent and the other Lending Parties the full and prompt payment
when due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of the Obligations (the
“Guaranteed Obligations”). The Guaranteed Obligations include interest that, but
for a proceeding under any Bankruptcy Law, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against Borrower for such
interest in any such proceeding.

 

100

 

 

(b)          Separate Obligation. Each Applicable Guarantor acknowledges and
agrees that: (i) the Guaranteed Obligations are separate and distinct from any
Debt arising under or in connection with any other document, including under any
provision of this Agreement other than this Section 10.14, executed at any time
by such Applicable Guarantor in favor of Administrative Agent or any other
Lending Party; and (ii) such Applicable Guarantor shall pay and perform all of
the Guaranteed Obligations as required under this Section 10.14, and
Administrative Agent and the other Lending Parties may enforce any and all of
their respective rights and remedies hereunder, without regard to any other
document, including any provision of this Agreement other than this Section
10.14, at any time executed by such Applicable Guarantor in favor of
Administrative Agent or any other Lending Party, irrespective of whether any
such other document, or any provision thereof or hereof, shall for any reason
become unenforceable or any of the Debt thereunder shall have been discharged,
whether by performance, avoidance or otherwise. Each Applicable Guarantor
acknowledges that, in providing benefits to Borrower, Lending Parties are
relying upon the enforceability of this Section 10.14 and the Guaranteed
Obligations as separate and distinct Debt of such Applicable Guarantor, and each
Applicable Guarantor agrees that Lending Parties would be denied the full
benefit of their bargain if at any time this Section 10.14 or the Guaranteed
Obligations were treated any differently. The fact that the guaranty is set
forth in this Agreement rather than in a separate guaranty document is for the
convenience of Borrower and Applicable Guarantors and shall in no way impair or
adversely affect the rights or benefits of Lending Parties under this Section
10.14. Each Applicable Guarantor agrees to execute and deliver a separate
document, immediately upon request at any time of Administrative Agent or any
other Lending Party, evidencing such Applicable Guarantor’s obligations under
this Section 10.14. Upon the occurrence of any Event of Default, a separate
action or actions may be brought against such Applicable Guarantor, whether or
not Borrower, any other Applicable Guarantor or any other Person is joined
therein or a separate action or actions are brought against Borrower, any such
other Applicable Guarantor or any such other Person.

 

(c)          Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable Laws (including
sections 544 and 548 of the Bankruptcy Code) any limitations on the amount of
any Applicable Guarantor’s liability with respect to the Guaranteed Obligations
that Administrative Agent or any other Lending Party can enforce under this
Section 10.14, Administrative Agent and the other Lending Parties by their
acceptance hereof accept such limitation on the amount of such Applicable
Guarantor’s liability hereunder to the extent needed to make this Section 10.14
fully enforceable and nonavoidable.

 

(d)          Liability of Applicable Guarantors. The liability of any Applicable
Guarantor under this Section 10.14 shall be irrevocable, absolute, independent
and unconditional, and shall not be affected by any circumstance that might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations (other than
Unasserted Obligations). In furtherance of the foregoing and without limiting
the generality thereof, each Applicable Guarantor agrees as follows:

 

(i)           such Applicable Guarantor’s liability hereunder shall be the
immediate, direct, and primary obligation of such Applicable Guarantor and shall
not be contingent upon Administrative Agent’s or any Lending Party’s exercise or
enforcement of any remedy it may have against Borrower or any other Person, or
against any collateral or other security for any Guaranteed Obligations;

 

(ii)           this Guaranty is a guaranty of payment when due and not merely of
collectibility;

 

(iii)           Administrative Agent and the other Lending Parties may enforce
this Section 10.14 upon the occurrence of an Event of Default notwithstanding
the existence of any dispute among Administrative Agent and the other Lending
Parties, on the one hand, and Borrower or any other Person, on the other hand,
with respect to the existence of such Event of Default;

 

101

 

 

(iv)           such Applicable Guarantor’s payment of a portion, but not all, of
the Guaranteed Obligations shall in no way limit, affect, modify or abridge such
Applicable Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

(v)           such Applicable Guarantor’s liability with respect to the
Guaranteed Obligations shall remain in full force and effect without regard to,
and shall not be impaired or affected by, nor shall such Applicable Guarantor be
exonerated or discharged by, any of the following events:

 

(A)           any proceeding under any Bankruptcy Law;

 

(B)           any limitation, discharge, or cessation of the liability of
Borrower or any other Person for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;

 

(C)           any merger, acquisition, consolidation or change in structure of
Borrower, any Subsidiary thereof or any other guarantor or Person, or any sale,
lease, transfer or other disposition of any or all of the assets or shares of
Borrower or any other Person;

 

(D)           any assignment or other transfer, in whole or in part, of
Administrative Agent’s or any Lending Party’s interests in and rights under this
Agreement (including this Section 10.14) or the other Loan Documents;

 

(E)           any claim, defense, counterclaim or setoff, other than that of
prior performance, that Borrower, such Applicable Guarantor, any other Guarantor
or any other Person may have or assert, including any defense of incapacity or
lack of corporate or other authority to execute any of the Loan Documents;

 

(F)           Administrative Agent’s or any other Lending Party’s amendment,
modification, renewal, extension, cancellation or surrender of any Loan Document
or any Guaranteed Obligations;

 

(G)           Administrative Agent’s or any Lending Party’s exercise or
non-exercise of any power, right or remedy with respect to any Guaranteed
Obligations or any collateral;

 

(H)           Administrative Agent’s or any Lending Party’s vote, claim,
distribution, election, acceptance, action or inaction in any proceeding under
any Bankruptcy Law; or

 

102

 

 

(I)           any other guaranty, whether by such Applicable Guarantor or any
other Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of Borrower to Administrative Agent or
any other Lending Party.

 

(e)          Consents of Applicable Guarantors.           Each Applicable
Guarantor herebyunconditionally consents and agrees that, without notice to or
further assent from such Applicable Guarantor:

 

(i)           the principal amount of the Guaranteed Obligations may be
increased or decreased and additional indebtedness or obligations of Borrower
under the Loan Documents may be incurred and the time, manner, place or terms of
any payment under any Loan Document may be extended or changed, by one or more
amendments, modifications, renewals or extensions of any Loan Document or
otherwise;

 

(ii)           the time for Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as
Administrative Agent and the other Lending Parties (as applicable under the
relevant Loan Documents) may deem proper;

 

(iii)           Administrative Agent and the other Lending Parties may request
and accept other guaranties and may take and hold security as collateral for the
Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such other guaranties or security and may permit or consent
to any such action or the result of any such action, and may apply such security
and direct the order or manner of sale thereof; and

 

(iv)           Administrative Agent or the other Lending Parties may exercise,
or waive or otherwise refrain from exercising, any other right, remedy, power or
privilege even if the exercise thereof affects or eliminates any right of
subrogation or any other right of such Applicable Guarantor against Borrower.

 

(f)          Applicable Guarantor’s Waivers. Each Applicable Guarantor waives
and agrees not to assert:

 

(i)           any right to require Administrative Agent or any other Lending
Party to proceed against Borrower, any other Guarantor or any other Person, or
to pursue any other right, remedy, power or privilege of Administrative Agent or
any other Lending Party whatsoever;

 

(ii)           the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations;

 

(iii)           any defense arising by reason of any lack of corporate or other
authority or any other defense of Borrower, such Guarantor or any other Person;
omissions in the administration of the Guaranteed Obligations;

 

103

 

 



(iv) any defense based upon Administrative Agent’s or any Lending Party’s errors
or omissions in the administration of the Guaranteed Obligations;



 

(v)           any rights to set-offs and counterclaims;

 

(vi)           without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable Laws limiting the liability of or exonerating guarantors
or sureties, or that may conflict with the terms of this Section 10.14; and

 

(vii)           any and all notice of the acceptance of this guaranty, and any
and all notice of the creation, renewal, modification, extension or accrual of
the Guaranteed Obligations, or the reliance by Administrative Agent and the
other Lending Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder. The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty. Each Applicable Guarantor waives promptness, diligence,
presentment, protest, demand for payment, notice of default, dishonor or
nonpayment and all other notices to or upon Borrower, each Guarantor or any
other Person with respect to the Guaranteed Obligations.

 

(g)          Financial Condition of Borrower. No Applicable Guarantor shall have
any right to require Administrative Agent or any other Lending Party to obtain
or disclose any information with respect to: the financial condition or
character of Borrower or the ability of Borrower to pay and perform the
Guaranteed Obligations; the Guaranteed Obligations; any collateral or other
security for any or all of the Guaranteed Obligations; the existence or
nonexistence of any other guarantees of all or any part of the Guaranteed
Obligations; any action or inaction on the part of Administrative Agent or any
other Lending Party or any other Person; or any other matter, fact or occurrence
whatsoever. Each Applicable Guarantor hereby acknowledges that it has undertaken
its own independent investigation of the financial condition of Borrower and all
other matters pertaining to this Guaranty and further acknowledges that it is
not relying in any manner upon any representation or statement of Administrative
Agent or any other Lending Party with respect thereto.

 

(h)          Subrogation. Until the Guaranteed Obligations (other than
Unasserted Obligations) shall be paid in full and the Aggregate Commitments
shall be terminated, each Applicable Guarantor shall not have, and shall not
directly or indirectly exercise: (i) any rights that it may acquire by way of
subrogation under this Section 10.14, by any payment hereunder or otherwise;
(ii) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Section 10.14; or (iii) any other right
that it might otherwise have or acquire (in any way whatsoever) that could
entitle it at any time to share or participate in any right, remedy or security
of Administrative Agent or any other Lending Party as against any Borrower or
other Guarantors or any other Person, whether in connection with this Section
10.14, any of the other Loan Documents or otherwise. If any amount shall be paid
to any Applicable Guarantor on account of the foregoing rights at any time when
all the Guaranteed Obligations (other than Unasserted Obligations) shall not
have been paid in full, such amount shall be held in trust for the benefit of
Administrative Agent and the other Lending Parties and shall forthwith be paid
to Administrative Agent to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.

  

104

 

 

(i)          Subordination. All payments on account of all indebtedness,
liabilities and other obligations of Borrower to any Applicable Guarantor or to
any other Subordinated Guarantor, whether now existing or hereafter arising, and
whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined (the “Applicable Guarantor Subordinated
Debt”) shall be subject, subordinate and junior in right of payment and exercise
of remedies, to the extent and in the manner set forth herein, to the prior
payment in full in cash or cash equivalents of the Guaranteed Obligations. As
long as any of the Guaranteed Obligations (other than Unasserted Obligations)
shall remain outstanding and unpaid, each Applicable Guarantor shall not accept
or receive any payment or distribution by or on behalf of Borrower or any other
Applicable Guarantor, directly or indirectly, or assets of Borrower or any other
Applicable Guarantor, of any kind or character, whether in cash, property or
securities, including on account of the purchase, redemption or other
acquisition of Applicable Guarantor Subordinated Debt, as a result of any
collection, sale or other disposition of collateral, or by setoff, exchange or
in any other manner, for or on account of the Applicable Guarantor Subordinated
Debt (“Applicable Guarantor Subordinated Debt Payments”), except that, so long
as an Event of Default does not then exist, any Applicable Guarantor shall be
entitled to accept and receive payments on its Applicable Guarantor Subordinated
Debt, in accordance with past business practices of such Applicable Guarantor
and Borrower (or any other Applicable Guarantor) and not in contravention of any
Law or the terms of the Loan Documents.

 

If any Applicable Guarantor Subordinated Debt Payments shall be received in
contravention of this Section 10.14, such Applicable Guarantor Subordinated Debt
Payments shall be held in trust for the benefit of Administrative Agent and the
other Lending Parties and shall be paid over or delivered to Administrative
Agent for application to the payment in full in cash or cash equivalents of all
Guaranteed Obligations remaining unpaid to the extent necessary to give effect
to this Section 10.14 after giving effect to any concurrent payments or
distributions to Administrative Agent and the other Lending Parties in respect
of the Guaranteed Obligations.

 

(j)          Continuing Guaranty. This Guaranty is a continuing guaranty and
agreement of subordination and shall continue in effect and be binding upon each
Applicable Guarantor until termination of the Aggregate Commitments and payment
and performance in full of the Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time
under successive transactions, and each Applicable Guarantor expressly
acknowledges that this guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This Guaranty shall continue in effect and be binding upon each
Applicable Guarantor until actual receipt by Administrative Agent of written
notice from such Applicable Guarantor of its intention to discontinue this
Guaranty as to future transactions (which notice shall not be effective until
11:00 a.m. on the day that is five Business Days following such receipt);
provided that no revocation or termination of this guaranty shall affect in any
way any rights of Administrative Agent, or any Lending Party hereunder with
respect to any Guaranteed Obligations arising or outstanding on the date of
receipt of such notice, including any subsequent continuation, extension, or
renewal thereof, or change in the terms or conditions thereof, or any Guaranteed
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of any Lending Party in existence as of
the date of such revocation (collectively, “Existing Guaranteed Obligations”),
and the sole effect of such notice shall be to exclude from this Guaranty
Guaranteed Obligations thereafter arising which are unconnected to any Existing
Guaranteed Obligations.

 

105

 

 

(k)          Reinstatement. This Guaranty shall continue to be effective or
shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of Borrower (or receipt of
any proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to Borrower, its estate, trustee, receiver or any other Person (including under
any Bankruptcy Law), or must otherwise be restored by Administrative Agent or
any other Lending Party, whether as a result of proceedings under any Bankruptcy
Law or otherwise. All losses, damages, costs and expenses that Administrative
Agent, or any Lending Party may suffer or incur as a result of any voided or
otherwise set aside payments shall be specifically covered by the indemnity in
favor of Administrative Agent and the other Lending Parties contained in Section
10.04.

 

(l)          Substantial Benefits. The Credit Extensions provided to or for the
benefit of Borrower hereunder by Lending Parties have been and are to be
contemporaneously used for the benefit of Borrower and each Applicable
Guarantor. It is the position, intent and expectation of the parties that
Borrower and each Applicable Guarantor have derived and will derive significant
and substantial benefits from the Credit Extensions to be made available by
Lending Parties under the Loan Documents. Each Applicable Guarantor has received
at least “reasonably equivalent value” (as such phrase is used in Section 548 of
the Bankruptcy Code and in comparable provisions of other applicable Laws) and
more than sufficient consideration to support its obligations hereunder in
respect of the Guaranteed Obligations. Immediately prior to and after and giving
effect to the incurrence of each Applicable Guarantor’s obligations under this
Guaranty, such Applicable Guarantor will be Solvent.

 

(m)           KNOWING AND EXPLICIT WAIVERS. EACH APPLICABLE GUARANTOR
ACKNOWLEDGES THAT IT EITHER HAS OBTAINED THE ADVICE OF LEGAL COUNSEL OR HAS HAD
THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND
PROVISIONS OF THIS SECTION 10.14. EACH APPLICABLE GUARANTOR ACKNOWLEDGES AND
AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET FORTH HEREIN IS MADE WITH FULL
KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES, THAT ALL SUCH WAIVERS AND
CONSENTS HEREIN ARE EXPLICIT AND KNOWING AND THAT EACH APPLICABLE GUARANTOR
EXPECTS SUCH WAIVERS AND CONSENTS TO BE FULLY ENFORCEABLE.

 

If, while any Applicable Guarantor Subordinated Debt is outstanding, any
proceeding under any Bankruptcy Law is commenced by or against Borrower or its
property, Administrative Agent, when so instructed by Required Lenders, is
hereby irrevocably authorized and empowered (in the name of Lending Parties or
in the name of any Applicable Guarantor or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution in respect of all Applicable Guarantor Subordinated Debt and give
acquittances therefor and to file claims and proofs of claim and take such other
action (including voting the Applicable Guarantor Subordinated Debt) as it may
deem necessary or advisable for the exercise or enforcement of any of the rights
or interests of Administrative Agent and the other Lending Parties; and each
Applicable Guarantor shall promptly take such action as Administrative Agent (on
instruction from Required Lenders) may reasonably request: (A) to collect the
Applicable Guarantor Subordinated Debt for the account of the Lending Parties
and to file appropriate claims or proofs of claim in respect of the Applicable
Guarantor Subordinated Debt; (B) to execute and deliver to Administrative Agent
such powers of attorney, assignments and other instruments as it may request to
enable it to enforce any and all claims with respect to the Applicable Guarantor
Subordinated Debt; and (C) to collect and receive any and all Applicable
Guarantor Subordinated Debt Payments.

 

106

 

 

Section 10.15           Time Of The Essence.

 

Time is of the essence of the Loan Documents.

 

Section 10.16           Governing Law; Jurisdiction; Etc.

 

(a)          Governing Law. This Agreement Shall Be Governed By, And Construed
In Accordance With, The Laws Of The State Of New York, Without Regard To
Principles Of Conflicts Of Law Other Than New York General Obligations Law
5-1401 And 5-1402).

 

(b)          Submission To Jurisdiction. Each Of The Parties Hereto Irrevocably
And Unconditionally Submits, For Itself And Its Property, To The Nonexclusive
Jurisdiction Of The Courts Of The Supreme Court Of The State Of New York Sitting
In New York County In The Borough Of Manhattan And Of The United States District
Court For The Southern District Of New York, And Any Appellate Court From Any
Thereof, In Any Action Or Proceeding Arising Out Of Or Relating To This
Agreement Or Any Other Loan Document To Which Each Is A Party, Or For
Recognition Or Enforcement Of Any Judgment, And Each Of The Parties Hereto
Irrevocably And Unconditionally Agrees That All Claims In Respect Of Any Such
Action Or Proceeding May Be Heard And Determined In Such State Courts Or, To The
Fullest Extent Permitted By Applicable Laws, In Such Federal Courts. Each Of The
Parties Hereto Agrees That A Final Judgment In Any Such Action Or Proceeding
Shall Be Conclusive And May Be Enforced In Other Jurisdictions By Suit On The
Judgment Or In Any Other Manner Provided By Law. Nothing In This Agreement Or In
Any Other Loan Document Shall Affect Any Right That Administrative Agent Or Any
Other Lending Party May Otherwise Have To Bring Any Action Or Proceeding
Relating To This Agreement Or Any Other Loan Document Against Any Loan Party Or
Any Of Its Properties In The Courts Of Any Other Jurisdiction.

 

(c)          Waiver Of Venue. Each Of The Parties Hereto Irrevocably And
Unconditionally Waives, To The Fullest Extent Permitted By Applicable Laws, Any
Objection That It May Now Or Hereafter Have To The Laying Of Venue Of Any Action
Or Proceeding Arising Out Of Or Relating To This Agreement Or Any Other Loan
Document In Any Court Referred To In Subsection (b) Of This Section 10.16. Each
Of The Parties Hereto Hereby Irrevocably Waives, To The Fullest Extent Permitted
By Applicable Laws, The Defense Of An Inconvenient Forum To The Maintenance Of
Such Action Or Proceeding In Any Such Court.

 

(d)          Service Of Process. Each Of The Parties Hereto Irrevocably Consents
To Service Of Process In The Manner Provided For Notices In Section 10.02.
Nothing In This Agreement Will Affect The Right Of Any Party Hereto To Serve
Process In Any Other Manner Permitted By Applicable Laws.

 

107

 

  

Section 10.17           Waiver Of Right To Jury Trial.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAWS, EACH OF THE PARTIES HERETO HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM.

 

[signature Pages Follow.]

 



108

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

Borrower:

 

VaultLogix, LLC,

a Delaware limited Liability company 

 

By: /s/ Lawrence Sands   Name: Lawrence Sands   Title: Secretary  

 

Applicable Guarantors:

 

Data Protection Services, L.L.C.,

a Delaware limited liability company

 

By: /s/ Lawrence Sands   Name: Lawrence Sands   Title: Secretary  



 

U.S. Data Security Acquisition, LLC,

a Delaware limited liability company

 

By: /s/ Lawrence Sands   Name: Lawrence Sands   Title: Secretary  

 

U.s. Data Security Corporation,

a Nevada corporation

 

By: /s/ Lawrence Sands   Name: Lawrence Sands   Title: Secretary  

 



109

 





 

Administrative Agent:       White Oak Global Advisors, Llc,   a Delaware limited
Liability company          By: /s/ Barbara McKee   Name: Barbara Mckee   Title:
Managing Member         Lenders:       Macquarie Us Trading Llc         By: /s/
Robert M. Perdock   Name: Robert M. Perdock   Title: Managing Director        
By: /s/ Vincent Basulto   Name: Vincent Basulto   Title: Managing Director  

 

 

110



--------------------------------------------------------------------------------

